 

Exhibit 10.1

 

EXECUTION COPY

 

 

AMENDMENT NO. 7
TO
AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
dated as of June 29, 2020, is entered into by and among HORIZON CREDIT II LLC
(the “Borrower”), MUFG UNION BANK, N.A., as a Lender, and KEYBANK NATIONAL
ASSOCIATION (successor by merger to Key Equipment Finance Inc.) as a Lender and
as Arranger and Agent (in such capacity, the “Agent”), CADENCE BANK NA
(successor by merger to State Bank and Trust Company), as an exiting lender (the
“Exiting Lender”), and Hitachi Capital America Corp. (the “New Lender”) as an
acknowledging party. Capitalized terms used and not otherwise defined herein are
used with the meanings set forth or incorporated by reference in the Loan
Agreement (as defined below).

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to that certain Amended and Restated Loan and
Security Agreement dated as of November 4, 2013 by and among the Borrower, the
Lenders and the Agent (as amended, modified, supplemented or otherwise modified
prior to the date hereof, the “Loan Agreement”).

 

B.            The parties hereto have agreed to amend certain provisions of the
Loan Agreement upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

Article I.                Amendments to the Loan Agreement. Upon satisfaction of
the conditions precedent set forth in Article III hereof the Loan Agreement is
hereby amended as set forth in the conformed copy of the Loan Agreement attached
as Exhibit A to this Agreement, with text marked in bold double underline
indicating additions to the Loan Agreement and with text marked in bold
strikethrough indicating deletions to the Loan Agreement.

 

Article II.               Representations and Warranties. The Borrower hereby
represents and warrants to each of the other parties hereto (and the parties
hereto agree that the following representations and warranties shall be deemed
to have been made pursuant to the Loan Agreement for purposes of Section 8.5
thereof), that:

 

(a)            this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms;

 

(b)           all of the representations and warranties contained in the Loan
Agreement are true and correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date; and

 



 

 

 

(c)           on the date hereof, before and after giving effect to this
Amendment, other than as amended or waived pursuant to this Amendment, no Early
Termination Event or Unmatured Termination Event has occurred and is continuing.

 

Article III.              Conditions Precedent. This Amendment shall become
effective on the first Business Day (the “Effective Date”) on which the Agent or
its counsel has received:

 

(a)            this Agreement, duly executed by Borrower, each Lender, the
Exiting Lender, the New Lender and Agent;

 

(b)           a Joinder Agreement, duly executed by Borrower, the New Lender and
Agent; and

 

(c)            a certificate from the Secretary of the Borrower dated as of the
Effective Date, in form and substance satisfactory to Agent, certifying that (i)
a copy of the Certificate of Formation and Operating Agreement of the Borrower
and any other Governing Documents, as well as all amendments thereto, are
attached, (ii) other than as reflected by the documents delivered pursuant to
(i) above, no action or proceeding for the amendment of such Person’s Governing
Documents has been taken or is presently contemplated, (iii) attached is a
complete and correct copy of an authorization by or resolution of the Borrower’s
members, managers or board of directors (as applicable) authorizing the
execution, delivery and performance of this Agreement and the Loan Agreement as
amended hereby and the transactions contemplated hereby and thereby, and (iv) a
specimen signature of each manager, member or officer of the Borrower who is
authorized to execute this Agreement on behalf of the Borrower is included and
that each of such individuals is duly qualified as of the Effective Date;

 

(d)           confirmation by the Agent of payment by the Borrower of (i) the
fees described in the letter agreement between the Borrower and the Agent with
respect to the fees payable to the Lenders (other than the Exiting Lender) and
the New Lender, dated the date hereof, and (ii) the fees described as payable on
the date hereof in the fee letter agreement between the Borrower and the Agent
with respect to the Agent’s fees, dated the date hereof, and (iii) the Lender
Group Expenses incurred by Agent in connection with this Agreement.

 

Article IV.              Miscellaneous.

 

Section 4.01           Reference to and Effect on the Loan Documents.

 

(a)          Upon the effectiveness of this Amendment, (i) each reference in the
Loan Agreement to “this Loan Agreement”, “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Loan Agreement as amended or otherwise modified hereby, and (ii) each reference
to the Loan Agreement in any other Loan Document or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Loan Agreement as amended or otherwise modified
hereby.

 

(b)           Except as specifically amended, terminated or otherwise modified
above, the terms and conditions of the Loan Agreement, of all other Loan
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.

 



-2-

 

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Agent or any Lender
under the Loan Agreement or any other Loan Document or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein, in each case except as specifically
set forth herein.

 

Section 4.02          Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 4.03          Costs and Expenses. Notwithstanding anything to the
contrary in clause (c) of Article III, the Borrower hereby reaffirms its
agreement under the Loan Agreement to pay or reimburse the Agent on demand for
all costs and expenses incurred by the Agent in connection with the Loan
Documents, including without limitation reasonable attorney’s fees. Without
limiting the generality of the foregoing, the Borrower specifically agrees to
pay all fees and disbursements of legal counsel to the Agent in connection with
the preparation of this Agreement and the documents and instruments incidental
hereto.

 

Section 4.04           Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

Section 4.05          Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

 

 

[Signature Pages Follow]

 



-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

  HORIZON CREDIT II LLC           By:_________________________________  
       Name:            Title:  

 

 

 

Signature Page to Amendment No. 7



 

 

 

 

  KEYBANK NATIONAL ASSOCIATION, as Agent          
By:_________________________________          Name:            Title:          
      KEYBANK NATIONAL ASSOCIATION, as a Lender      
By:_________________________________          Name:            Title:  

 

 

 

Signature Page to Amendment No. 7



 

 

 

 

  MUFG UNION BANK, N.A., as a Lender          
By:_________________________________          Name:            Title:  

 

 

 

Signature Page to Amendment No. 7



 

 

 

 

  CADENCE BANK NA by way of merger with
STATE BANK AND TRUST COMPANY, as the Exiting Lender          
By:_________________________________          Name:            Title:  

 

 

 

Signature Page to Amendment No. 7



 

 

 

 

ACKNOWLEDGED AND AGREED:

 

  HITACHI CAPITAL AMERICA CORP., as the New Lender          
By:_________________________________          Name:            Title:

 

 

 

Signature Page to Amendment No. 7



 

 

 

EXHIBIT A

 

Loan Agreement

 

[Attached.]

 

 



 

 

 

Conformed Copy incorporating

(i) Amendmendment No. 1, dated as of August 12, 2015,

(ii) Amendment no. 2, dated as of April 6, 2018,

(iii) Amendment No. 3, dated as of December 28, 2018,

(iv) Amendment no. 4, dated as of March 29, 2019,

(v) Amendment no. 5, dated as of July 1, 2019 and,

(vi) Amendment no. 6, dated as of July 31, 2019, and

(vii) Amendment no. 7, dated as of June 29, 2020

 

 

 

 

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

 

by and among

 

 

HORIZON CREDIT II LLC

 

as Borrower,

 

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

KEY EQUIPMENT FINANCE INC.

 

as the Arranger and Agent,

 

 

 

 

Dated as of November 4, 2013

 



 

 

 

TABLE OF CONTENTS

 

 

1. DEFINITIONS AND CONSTRUCTION 1   1.1 Definitions 1   1.2 Accounting Terms
4143   1.3 Code 4144   1.4 Construction 4144   1.5 Schedules and Exhibits 4244  
1.6 LIBOR Notification 44         2. LOAN AND TERMS OF PAYMENT 4245   2.1
Revolver Advances 4245   2.2 Borrowing Procedures and Settlements 4346   2.3
Payments; Overadvances; Voluntary Prepayment; Collections Account Release 4649  
2.4 Apportionment and Application of Payments 4851   2.5 Interest Rates:  Rates,
Payments, and Calculations 5053   2.6 Cash Management 5154   2.7 Crediting
Payments 5356   2.8 Designated Account 5356   2.9 Maintenance of Loan Account;
Statements of Obligations 5356   2.10 Fees 5356   2.11 Capital Requirements 5457
  2.12 LIBOR Rate Provisions 5558   2.13 Increase in Facility Amount 5659   2.14
Reduction of Facility Amount 5760   2.15 Effect of Benchmark Transition Event 60
        3. CONDITIONS; TERM OF AGREEMENT 5762   3.1 Conditions Precedent to the
Restatement Effective Date and Initial Extension of Credit 5762   3.2 Conditions
Subsequent to the Initial Extension of Credit 6064   3.3 Conditions Precedent to
all Extensions of Credit 6165   3.4 Term 6266   3.5 Effect of Termination 6266  
3.6 Early Termination of Commitments by Borrower 6266         4. CREATION OF
SECURITY INTEREST 6267   4.1 Grant of Security Interest 6267   4.2 Negotiable
Collateral 6367   4.3 Collection of Accounts, General Intangibles, and
Negotiable Collateral 6367   4.4 Filing of Financing Statements; Commercial Tort
Claims; Delivery of Additional Documentation Required 6367   4.5 Power of
Attorney 6469   4.6 Right to Inspect and Verify 6569   4.7 Control Agreements
6569   4.8 Servicing of Notes Receivable 6670

 



-i-

 

 

TABLE OF CONTENTS

 

  4.9 Borrower’s Perfection 6670   4.10 Note Receivable Documents 6670   4.11
Release of Notes Receivable 6671         5. REPRESENTATIONS AND WARRANTIES 6771
  5.1 No Encumbrances 6771   5.2 Eligible Notes Receivables 6771   5.3 Equipment
6872   5.4 Location of Collateral 6872   5.5 Records 6872   5.6 State of
Incorporation; Location of Chief Executive Office; Organizational Identification
Number; Commercial Tort Claims 6872   5.7 Due Organization and Qualification;
Subsidiaries 6873   5.8 Due Authorization; No Conflict 6973   5.9 Litigation
7074   5.10 No Material Adverse Change 7074   5.11 Fraudulent Transfer 7074  
5.12 Employee Benefits 7074   5.13 Environmental Condition 7074   5.14 Brokerage
Fees 7175   5.15 Intellectual Property 7175   5.16 Leases 7175   5.17 Deposit
Accounts and Securities Accounts 7175   5.18 Complete Disclosure 7175   5.19
Indebtedness 7176   5.20 Compliance 7276   5.21 Servicing 7276   5.22 Permits,
Licenses, Etc. 7276   5.23 Margin Stock 7276   5.24 Government Regulation 7277  
5.25 Sanctions; Anti-Corruption 7377   5.26 Patriot Act 7377         6.
AFFIRMATIVE COVENANTS 7378   6.1 Accounting System 7378   6.2 Collateral
Reporting 7478   6.3 Financial Statements, Reports, Certificates 7579   6.4
Notices Regarding Authorized Persons or Servicing and Accounting Staff 7781  
6.5 Collection of Notes Receivable 7781   6.6 Maintenance of Properties 7882  
6.7 Taxes 7882   6.8 Insurance 7882   6.9 Location of Collateral 7983   6.10
Compliance with Laws 7983   6.11 Leases 7983   6.12 Existence 7983

 



-ii-

 

 

TABLE OF CONTENTS

 

  6.13 Environmental 8084   6.14 Disclosure Updates 8084   6.15 Formation of
Subsidiaries 8085   6.16 Required Asset Documents 8185   6.17 Sale and Servicing
Agreement 8185   6.18 Escrow Deposits 8185   6.19 Hedge Agreements. 8185   6.20
Sanctions; Anti-Corruption Laws 8286         7. NEGATIVE COVENANTS 8286   7.1
Indebtedness 8286   7.2 Liens 8286   7.3 Restrictions on Fundamental Changes
8387   7.4 Disposal of Assets 8387   7.5 Change Name 8387   7.6 Nature of
Business 8387   7.7 Prepayments and Amendments 8387   7.8 [Intentionally
Omitted]. 8488   7.9 Required Procedures 8488   7.10 Restricted Payments 8488  
7.11 Accounting Methods 8488   7.12 Investments 8488   7.13 Transactions with
Affiliates 8488   7.14 Use of Proceeds 8488   7.15 Collateral with Bailees 8488
  7.16 Sale and Servicing Agreement. 8488   7.17 Sanctions; Anti-Corruption Use
of Proceeds 8589         8. EVENTS OF DEFAULT 8589       9. THE LENDER GROUP’S
RIGHTS AND REMEDIES 8892   9.1 Rights and Remedies 8892   9.2 Special Rights of
the Lender Group in Respect of Notes Receivable and Purchased Participations
9094   9.3 Remedies Cumulative 9195         10. TAXES AND EXPENSES 9195      
11. WAIVERS; INDEMNIFICATION 9196   11.1 Demand; Protest; etc 9196   11.2 The
Lender Group’s Liability for Borrower Collateral 9196   11.3 Indemnification
9296         12. NOTICES 9297         13. CHOICE OF LAW AND VENUE; JURY TRIAL
WAIVER 9498

 



-iii-

 

 

TABLE OF CONTENTS

 

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS 9599   14.1 Assignments and
Participations 9599   14.2 Successors 98102         15. AMENDMENTS; WAIVERS
98102   15.1 Amendments and Waivers 98102   15.2 Replacement of Certain Lenders
99103   15.3 No Waivers; Cumulative Remedies 100104         16. AGENT; THE
LENDER GROUP 100104   16.1 Appointment and Authorization of Agent 100104   16.2
Delegation of Duties 101105   16.3 Liability of Agent 101105   16.4 Reliance by
Agent 102106   16.5 Notice of Default or Event of Default 102106   16.6 Credit
Decision 103106   16.7 Costs and Expenses; Indemnification 103107   16.8 Agent
in Individual Capacity 104108   16.9 Successor Agent 104108   16.10 Lender in
Individual Capacity 105109   16.11 Withholding Taxes 105109   16.12 Collateral
Matters 108112   16.13 Restrictions on Actions by Lenders; Sharing of Payments
109113   16.14 Agency for Perfection 110114   16.15 Payments by Agent to the
Lenders 110114   16.16 Concerning the Collateral and Related Loan Documents
110114   16.17 Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information 111114   16.18 Several
Obligations; No Liability 111115         17. GENERAL PROVISIONS 112116   17.1
Effectiveness 112116   17.2 Section Headings 112116   17.3 Interpretation 112116
  17.4 Severability of Provisions 112116   17.5 Bank Product Providers 112116  
17.6 Debtor-Creditor Relationship 113117   17.7 Counterparts; Electronic
Execution 113117   17.8 Revival and Reinstatement of Obligations 113117   17.9
Confidentiality. 114118   17.10 Lender Group Expenses 115119   17.11 Survival
115119   17.12 Patriot Act 115119   17.13 Integration 116120

 



-iv-

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1 Form of Borrowing Base
Certificate Exhibit B-2 Form of Bank Product Provider Letter Agreement Exhibit
C-1 Form of Compliance Certificate         Schedule A-1 Approved Third-Party
Lenders Schedule A-2 Approved Third-Party Originators Schedule A-3 Approved
Senior Revolving Lenders Schedule C-1 Commitments Schedule P-1 Permitted Liens
Schedule R-1 Required Asset Documents Schedule 2.6(a) Cash Management Banks
Schedule 5.4 Locations of Collateral Schedule 5.6(a) Jurisdictions of
Organization Schedule 5.6(b) Chief Executive Offices Schedule 5.6(c)
Organizational ID Numbers Schedule 5.6(d) Commercial Tort Claims Schedule 5.7(b)
Capitalization of Borrower and Horizon Schedule 5.7(c) Capitalization of
Horizon’s Subsidiaries Schedule 5.9 Litigation Schedule 5.13 Environmental
Matters Schedule 5.15 Intellectual Property Schedule 5.17 Deposit Accounts and
Securities Accounts Schedule 5.19 Permitted Indebtedness Schedule 5.22 Licenses,
Franchises, Consents and Approvals

 



-v-

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), is
entered into as of November 4, 2013, between and among, on the one hand, the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), KEY EQUIPMENT
FINANCE INC., a Michigan corporation, as the arranger and administrative agent
for the Lenders (“Agent”), and, on the other hand, HORIZON CREDIT II LLC, a
Delaware limited liability company (“Borrower”).

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1              Definitions. As used in this Agreement, the following terms
shall have the following definitions:

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper or a General Intangible, or is a debtor
under, or a maker of, a Note Receivable, including any guarantor thereof.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Additional Documents” has the meaning set forth in Section 4.4(c).

 

“Advance” means a revolving loan advance made by a Lender to the Borrower under
and in accordance with the terms hereof, including, without limitation, a
Post-Termination Revolving Note Receivable Funding.

 

“Advance Rate” means 50%; provided, that, following the occurrence of the
Termination Date, the Advance Rate with respect to Revolving Note Receivables
shall be reduced by 5% as of the first day of each calendar month commencing
thereafter until reduced to 0% (e.g., if the Termination Date occurs on June 15,
2014, the Advance Rate with respect to a Revolving Note Receivable, shall be 50%
from and including June 15, 2014 until June 30, 2014, 45% from and including
July 1, 2014 until July 31, 2014, 40% from and including August 1, 2014 until
August 31, 2014, etc.).

 

“Affected Lender” has the meaning set forth in Section 2.11(b).

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, in any event: (a) any Person which owns directly or indirectly
20% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 20% or more of
the partnership, membership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person, (b)
each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed to be an Affiliate of such
Person.

 



-1-

 

 

“Agent” means KEF, solely in its capacity as agent for the Lenders hereunder,
and any successor thereto.

 

“Agent Fee Letter” means that certain Agent Fee Letter dated as of the
Restatement Effective Date between the Borrower and the Agent.

 

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.

 

“Agent’s Account” means an account at a bank designated by Agent from time to
time as the account into which Borrower shall make all payments to Agent for the
benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents; unless and
until Agent notifies Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number
329953020917 at KeyBank, ABA number 021300077, account name Key Equipment
Finance, REF: Las Operations, and all payments by Borrower or any member of the
Lender Group to such deposit account shall be designated: “Credit to: Key
Equipment Finance, Re: Horizon Credit.”

 

“Agent’s Fees” means the fees payable to the Agent pursuant to the Agent Fee
Letter.

 

“Agent’s Liens” means the Liens granted by Borrower to Agent for the benefit of
the Lender Group under this Agreement or the other Loan Documents.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Aggregate Outstanding Note Receivable Balance” means on any day, the sum of the
outstanding note receivable balances of all Eligible Note Receivables.

 

“Amendment No. 1 Effective Date” means August 12, 2015.

 

“Amendment No. 2 Effective Date” means April 6, 2018.

 

“Amendment No. 3 Effective Date” means December 28, 2018.

 

“Amendment No. 7 Effective Date” means June 29, 2020.

 

“Amortization Commencement Date” means the day immediately following the end of
the Revolving Credit Availability Period.

 



-2-

 

 

“Amortization Period” means the period commencing on the Amortization
Commencement Date and ending on the earlier of (a) payment in full of the
Obligations, or (b) the second anniversary of the Amortization Commencement
DateApril 6, 2023, unless otherwise extended.

 

“Applicable Margin” means, with respect to any Advances outstanding, a rate per
annum equal to (x) 3.25% during the Revolving Credit Availability Period, (y)
3.75% during the first 12 months of the Amortization Period and (z) 4.25%
thereafter; provided, that if the Interest Rate for the Advances is calculated
by reference to the Base Rate for more than ten (10) consecutive calendar days
and the Base Rate is more than the Lenders’ actual cost of funds, the Agent
shall reset the Applicable Margin to an amount which, after giving effect to
such reset, will cause the interest rate (inclusive of both base interest and
applicable margin), to reflect Lenders’ actual cost of funds.

 

“Approved Forms” means the standard forms of Note Receivable Documents,
including any loan application, promissory note, loan agreement, lien
instrument, security agreement, guaranty, and related documents used by Horizon
in the conduct of its business with its borrowers, and substantially similar in
scope and content as the forms attached as an exhibit to the Closing
Certificate, which forms shall be in form and substance satisfactory to Agent,
together with such changes and modifications or additions thereto from time to
time as Horizon may approve from time to time in accordance with the Required
Procedures.

 

“Approved Senior Revolving Lender” means a Person listed on Schedule A-3, any
bank, commercial finance company or other institutional lender that is a
Subsidiary of, or a fund controlled by, a Person listed on Schedule A-3 and that
targets the same market segment of the lending business as Borrower (i.e. in one
of the Target Industries), or any other bank, commercial finance company or
other institutional lender approved by Agent from time to time in its Permitted
Discretion.

 

“Approved Third-Party Lender” means a bank, commercial finance company or other
institutional lender listed on Schedule A-1, any bank, commercial finance
company or other institutional lender that is a Subsidiary of, or a fund
controlled by, a Person listed on Schedule A-1 and that targets the same market
segment of the lending business as Borrower (i.e. in one of the Target
Industries), or any other bank, commercial finance company or other
institutional lender approved by Agent from time to time in its Permitted
Discretion.

 

“Approved Third-Party Originator” means a bank, commercial finance company or
other institutional lender listed on Schedule A-2, any bank, commercial finance
company or other institutional lender that is a Subsidiary of, or a fund
controlled by, a Person listed on Schedule A-2 and that targets the same market
segment of the lending business as such Borrower (i.e. in one of the Target
Industries), or any other bank, commercial finance company or other
institutional lender approved by Agent from time to time in its Permitted
Discretion.

 

“Asset Quality Test” means as of any date from and after the end of the Ramp-Up
Period, a test which is satisfied so long as each of the following are true with
respect to the Eligible Note Receivables: (i) the Weighted Average Remaining
Maturity of the Eligible Note Receivables is less than or equal to 48 months as
of such date, (ii) the Weighted Average Spread on the Eligible Note Receivables
is equal to or greater than 6.00% as of such date, (iii) the weighted average
internal credit rating assigned to the Eligible Note Receivables is equal to or
better than 2.7 under the Servicer’s Required Procedures, and (iv) the weighted
average LTV of the Eligible Note Receivablesfor all Account Debtors shall not
exceed 25.0%.

 



-3-

 

 

“Assignee” has the meaning set forth in Section 14.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A-1.

 

“Authorized Person” means (a) with respect to Borrower, any of Robert D.
Pomeroy, Jr., Chief Executive Officer, Gerald A. Michaud, President, or Daniel
Trolio, Chief Financial Officer, or any other individual then serving as the
Chief Executive Officer, President, or Chief Financial Officer of Borrower, (b)
with respect to Horizon, any of Robert D. Pomeroy, Jr., Chief Executive Officer,
Gerald A. Michaud, President, or Daniel Trolio, Chief Financial Officer, or any
other individual then serving as the Chief Executive Officer, President, or
Chief Financial Officer of Horizon, and (c) with respect to Servicer, any of
Robert D. Pomeroy, Jr., Chief Executive Officer, Gerald A. Michaud, President,
or Daniel Trolio, Chief Financial Officer, or any other individual then serving
as the Chief Executive Officer, President, or Chief Financial Officer of
Servicer; provided, that for purposes of this Agreement, no individual who is an
Authorized Person shall cease to be an Authorized Person, and no individual who
is not then an Authorized Person shall become an Authorized Person, unless and
until Agent has received written notice of such change from Borrower, Horizon or
Servicer, as applicable, and in the case of an individual becoming an Authorized
Person such individual has qualifications and experience substantially similar
to the Authorized Person being replaced and Agent has completed a background
check on such proposed new Authorized Person with the results of such background
check being acceptable to Agent in its Permitted Discretion.

 

“Available Amount” means the amount equal to the lesser of (a) (i) the Maximum
Availability minus (ii) the aggregate Advances outstanding on such day, and (b)
the Borrowing Base on such day minus the aggregate Advances outstanding on such
day minus the amount by which the Borrowing Base plus the Revolving Note
Receivable Unfunded Available Amount exceeds the Maximum Availability; provided,
however, that following the Termination Date, the Available Amount shall be
zero.

 

“Available Collections” has the meaning given to such term in Section 2.4.

 

“Average Daily Balance” means (a) the sum of the Daily Balances for each day
during a measurement period divided by (b) the number of days in the measurement
period.

 

“Backup Servicer” means U.S. Bank National Association, solely its capacity as
the Person appointed as the backup servicer of the Note Receivables pursuant to
the Sale and Servicing Agreement, or any replacement for such Person acceptable
to both Borrower and Agent or otherwise appointed pursuant to the terms of the
Sale and Servicing Agreement.

 

“Backup Servicer Engagement Letter” has the meaning set forth in the Sale and
Servicing Agreement, as amended from time to time with the consent of the Agent,
not to be unreasonably withheld.

 



-4-

 

 

“Backup Servicer Fees” means any fees payable to the Backup Servicer in
accordance with the Sale and Servicing Agreement and the Backup Servicer
Engagement Letter.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower by a Bank Product Provider: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or
“P-cards”), (f) Cash Management Services, or (g) transactions under Hedge
Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower with a Bank Product Provider in connection with the obtaining of any
of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, (b) all Hedge
Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to
a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower.

 

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than KeyBank or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to Borrower; provided further, however, that
if, at any time, a Lender ceases to be a Lender under the Agreement, then, from
and after the date on which it ceases to be a Lender thereunder, neither it nor
any of its Affiliates shall constitute Bank Product Providers and the
obligations with respect to Bank Products provided by such former Lender or any
of its Affiliates shall no longer constitute Bank Product Obligations.

 

“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.

 

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Borrower in respect of Bank Product Obligations) in
respect of Bank Products then provided or outstanding; provided, however, that
such amount shall at no time exceed the lesser of (a) ten percent (10%) of the
Maximum Revolver Amount at such time, or (b) $5,000,000.

 



-5-

 

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greater of (a) the Federal Funds Rate plus one-half
percent (0.50%), and (b) the rate of interest announced, from time to time,
within KeyBank at its principal office in Ohio as its “prime rate”, with the
understanding that the “prime rate” is one of KeyBank’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as KeyBank may designate.

 

“Base Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than one percent (1.00%), the Benchmark Replacement
will be deemed to be one percent (1.00%) for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent decides that adoption of any portion of such market practice
is not administratively feasible or if the Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 



-6-

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(1)       in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(2)       in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(1)       a public statement or publication of information by or on behalf of
the administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(2)       a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(3)       a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR or a Relevant Governmental Body
announcing that LIBOR is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.15 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.15.

 



-7-

 

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“Board of Directors” means the board of directors (or comparable managers or
managing members) of a Person or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers or managing members).

 

“Books” means all of Borrower’s and its Subsidiaries’ now owned or hereafter
acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Borrower’s and its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to all property, including, without
limitation, each of the following:

 

(a)       all of its Accounts,

 

(b)       all of its Books,

 

(c)       all of its commercial tort claims,

 

(d)       all of its Deposit Accounts,

 

(e)       all of its Equipment,

 

(f)       all of its General Intangibles,

 

(g)       all of its Inventory,

 

(h)       all of its Investment Property (including all of its securities and
Securities Accounts),

 

(i)       all of its Negotiable Collateral, including all of its Notes
Receivable,

 

(j)       all of its Hedge Collateral,

 

(k)       all of its Supporting Obligations,

 

(l)       all of its Supplemental Interests,

 



-8-

 

 

(m)       money or other assets of Borrower that now or hereafter come into the
possession, custody, or control of Agent or any Lender, and

 

(n)       the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, exchange, collection, or other disposition of
any of the foregoing, or any portion thereof or interest therein, and the
proceeds thereof.

 

“Borrowing Base” means on any date of determination, the sum of (i) (x) the
difference of (a) the Aggregate Outstanding Note Receivable Balance as of such
date less (b) the Excess Concentration Amount as of such date times (y) the
Advance Rate as of such date, plus (ii) the amount of cash and cash equivalents
constituting Principal Collections held in the Collection Account.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

 

“Breakage Costs” means any out-of-pocket loss, cost or expense incurred by any
Lender (as reasonably determined by the applicable Lender) as a result of any
prepayment of any Advance arising under this Agreement, including, without
limitation, any loss or cost (excluding lost profits) in (i) liquidating or
employing deposits acquired to fund or maintain such Advance or (ii) unwinding
or terminating any deposit, hedging, swap or other capital market investment
entered into by the Lender in the ordinary course of business in connection with
funding or maintaining such Advance. The amount of any such loss or expense
shall be communicated by the applicable Lender(s) to the Agent and set forth in
a written notice to Borrower delivered by the Agent on behalf of such Lender(s)
prior to the date of such prepayment in the case where notice of such prepayment
is delivered to such Lender in accordance with Section 2.3(b) or within two (2)
Business Days following such prepayment in the case where no such notice is
delivered and shall be conclusive absent manifest error.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, the
State of Connecticut, or the State of Ohio, except that if a determination of a
Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Carrying Costs” means, for any Collection Period, the sum of (i) the aggregate
amount of interest accrued during such Collection Period with respect to all
outstanding Advances during such Collection Period; plus (ii) all amounts due
and payable to any Hedge Provider with respect to such Collection Period; plus
(iii) an amount equal to the product of (x) 0.10% times (y) the Average Daily
Balance during such Collection Period.

 



-9-

 

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

 

“Cash Management Account” has the meaning set forth in Section 2.6(a).

 

“Cash Management Agreements” means those certain cash management service
agreements, in form and substance satisfactory to Agent, each of which is among
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.

 

“Cash Management Bank” has the meaning set forth in Section 2.6(a).

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“Cash Runway Analysis” means such analytical spreadsheet prepared by the Chief
Credit Officer of Horizon or Horizon Management, reflecting the most recent
qualitative and quantitative analysis of each Account Debtor’s remaining cash
runway, loan to value and compliance with the terms of its loan agreement with
the Borrower.

 

“Change of Control” means any of the following: (a) Horizon ceases to directly
own and control 100% of the outstanding capital Stock of Borrower; (b) Borrower
ceases to directly own and control 100% of the outstanding capital Stock of each
of its Subsidiaries; (c) Horizon or parties designated or appointed by Horizon
cease to be the only Manager(s) of Borrower; (d) any person or group of persons
(within the meaning of the Securities Exchange Act of 1934) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
twenty percent (20%) or more of the issued and outstanding shares of capital
Stock of Horizon having the right to vote for the election of directors of
Horizon under ordinary circumstances; or (e) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Horizon (together with any new directors
whose election by the board of directors of Horizon or whose nomination for
election by the Stockholders of Horizon was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office.

 



-10-

 

 

“Charged-Off Note Receivable” means any Note Receivable (a) with respect to
which any payment thereunder remains outstanding and unpaid, in whole or in
part, for more than ninety (90) days past the date it became due and payable
according to the original face and tenor of such Note Receivable or as extended
in accordance with the Required Procedures, (b) with respect to which the
Account Debtor is subject to an Insolvency Proceeding or is generally unable to
meet its financial obligations, (c) that has been charged-off or deemed
non-collectible by the Borrower or the Servicer, in accordance with the Credit
Policy or (d) such Note Receivable is an Eligible Second Lien Note Receivable
where the senior lien lender has reduced or delayed any interest or principal
payments due Borrower.

 

“Charged-Off Ratio” means, with respect to any Collection Period, the percentage
equivalent of a fraction, calculated as of the end of such Collection Period on
the Determination Date occurring in the second calendar month following the end
of such Collection Period, (i) the numerator of which is equal to the aggregate
outstanding principal amount of all Note Receivables that were or became
Charged-Off Note Receivables during such Collection Period and (ii) the
denominator of which is equal to the sum of (A) the aggregate outstanding
principal amount of all Note Receivables as of the first day of such Collection
Period and (B) the aggregate outstanding principal balance of all Note
Receivables as of the last day of such Collection Period divided by 2.

 

“Closing Certificates” means certificates from:

 

(a)       an Authorized Person of Borrower, dated as of the Restatement
Effective Date, in form and substance satisfactory to Agent, certifying the
following: (i) each of the representations and warranties of Borrower contained
in Section 5 of this Agreement is true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Material Adverse
Change) or in all material respects (in the case of any representation or
warranty not qualified by materiality or a Material Adverse Change) on and as of
the Restatement Effective Date (except to the extent any such representation or
warranty was expressly made only as of a specified date, in which case such
representation or warranty was true and correct as of such date); (ii) no event
has occurred and is continuing as of the Restatement Effective Date that
constitutes a Default or an Event of Default; (iii) after giving effect to the
incurrence of Indebtedness under this Agreement and the other transactions
contemplated by this Agreement, Borrower will be Solvent, (iv) all tax returns
required to be filed by Borrower have been timely filed and all taxes upon
Borrower or its properties, assets, income, and franchises (including Real
Property taxes, sales taxes, and payroll taxes) have been paid prior to
delinquency, except such taxes that are the subject of a Permitted Protest, or
the nonpayment of which could not reasonably be expected to result in a Material
Adverse Change, and (v) attached thereto are true, correct and complete copies
of the Required Procedures and the Approved Forms;

 



-11-

 

 

(b)       an Authorized Person of Horizon, dated as of the Restatement Effective
Date, in form and substance satisfactory to Agent, certifying the following:
(i) all tax returns required to be filed by Horizon have been timely filed and
all taxes upon Horizon or its properties, assets, income, and franchises
(including Real Property taxes, sales taxes, and payroll taxes) have been paid
prior to delinquency, except such taxes that are the subject of a Permitted
Protest or the nonpayment of which could not reasonably be expected to result in
a Material Adverse Change, (ii) as of the Restatement Effective Date, Horizon
has a Tangible Net Worth of not less than $100,000,000; and (iii) attached
thereto is true, correct and complete copies of Horizon’s unaudited consolidated
balance sheet, income statement and statement of cash flows covering Horizon’s
and its Subsidiaries’ operations for its fiscal quarter ended September 30, 2013
and the fiscal year-to date period ending thereon; and

 

(c)       an Authorized Person of Horizon Management, dated as of the
Restatement Effective Date, in form and substance satisfactory to Agent,
certifying the following: (i) as of the Restatement Effective Date, Horizon
Management has a Tangible Net Worth of not less than $500,000, and (ii) attached
thereto is true, correct and complete copies of Horizon Management’s unaudited
consolidated balance sheet, income statement and statement of cash flows
covering Horizon Management’s operations for its fiscal quarter ended September
30, 2013 and the fiscal year-to date period ending thereon.

 

“Closing Date” means July 14, 2011.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

“Collateral” means the Borrower Collateral and all other assets and interests in
assets and proceeds thereof now owned or hereafter acquired by Borrower in or
upon which a Lien is granted or purported to be granted under any of the Loan
Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Collateral, in each case, in form and substance satisfactory to Agent.

 



-12-

 

 

“Collateral Custodian” means U.S. Bank National Association, solely its capacity
as the Person appointed as the collateral custodian for Agent pursuant to the
Sale and Servicing Agreement to hold the original Notes Receivable and certain
other documents to be delivered under this Agreement or the Sale and Servicing
Agreement for Agent’s benefit, or any replacement for such Person acceptable to
both Borrower and Agent or otherwise appointed pursuant to the terms of the Sale
and Servicing Agreement.

 

“Collateral Custodian Fee Letter” has the meaning set forth in the Sale and
Servicing Agreement, as amended from time to time with the consent of the Agent,
not to be unreasonably withheld.

 

“Collateral Custodian Fees” means any fees payable to the Collateral Custodian
in accordance with the Sale and Servicing Agreement and the Collateral Custodian
Fee Letter.

 

“Collection Account” means an account in the name of Borrower, established at a
Collection Account Bank, pledged to, and subject to a Control Agreement in favor
of Agent, to which all Collections payable to Borrower in connection with Notes
Receivable owed by an Account Debtor shall be deposited.

 

“Collection Account Agreement” means the Control Agreement by and among
Borrower, Agent and the Collection Account Bank with respect to the Collection
Account, in form and substance reasonably satisfactory to Agent, as modified,
amended supplemented or restated, from time to time.

 

“Collection Account Bank” means KeyBank, or such other commercial bank
acceptable to Agent in its Permitted Discretion.

 

“Collection Account Release” has the meaning set forth in Section 2.3(c)(ii).

 

“Collection Account Release Notice” has the meaning set forth in Section
2.3(c)(ii).

 

“Collection Period” means a period commencing on the first day of a calendar
month and ending on the last day of such calendar month; provided, however, that
the initial Collection Period shall be the period commencing on the Restatement
Effective Date and ending on the last day of the calendar month in which the
Restatement Effective Date occurs.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including proceeds of cash sales, rental proceeds, warrant proceeds,
and tax refund payments) and repayments and prepayments of principal, interest,
fees, penalties, payments under policies of title, hazard or other insurance,
payments under supporting obligations and other payments paid with respect to or
in connection with Notes Receivable or Note Receivable Documents.

 

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

 

“Commitment” means, with respect to each Lender, the aggregate commitment of
such Lender to make Advances and, with respect to all Lenders, the aggregate
commitments of all Lenders to make Advances, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 14.1.

 



-13-

 

 

“Commitment Termination Date” means the third anniversary of the Amendment No. 2
Effective DateSeptember 30, 2021, as such date may be extended pursuant to
Section 2.2(b).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 executed and delivered to Agent by an Authorized Person of Borrower
or an Authorized Person of Horizon, as applicable.

 

“Concentration Test Balance” means on any date (i) during the Ramp-Up Period,
$75,000,000 and (ii) at any day thereafter, the Aggregate Outstanding Note
Receivable Balance on such date.

 

“Confidential Information” has the meaning set forth in Section 17.9(a).

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

“Control Position Note Receivable” means any Note Receivable with respect to
which Horizon or one or more of its Affiliates either (i) individually or
collectively hold greater than 50% of the voting interests with regard to such
Note Receivable and the related loan documents, (ii) hold a minority blocking
interest such that decisions with regard to such Note Receivable under the
related loan documents regarding material consents, amendments, waivers or
approvals require Horizon and/or its Affiliates’ vote, or (iii) hold rights to
determine, direct and/or implement enforcement action in respect thereof.

 

“Credit Protection Laws” means all federal, state and local laws in respect of
the business of extending credit to borrowers, including without limitation, the
Truth in Lending Act (and Regulation Z promulgated thereunder), Equal Credit
Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act,
Gramm-Leach-Bliley Financial Privacy Act, Real Estate Settlement Procedures Act,
Home Mortgage Disclosure Act, Fair Housing Act, antidiscrimination and fair
lending laws, laws relating to servicing procedures or maximum charges and rates
of interest, and other similar laws, each to the extent applicable, and all
applicable regulations in respect of any of the foregoing.

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the aggregate outstanding amount of all Advances or Obligations, as
the context requires, at the end of such day.

 

“Data Tape” means a tape or other electronic file on each Note Receivable and
the collateral therefor as of the most recent month end in a sortable format
(which tape may be a roll forward of the Data Tape provided as of the previous
month end indicating what data has been added, deleted or otherwise changed),
which shall include, but not be limited to, the Account Debtor(s), each Account
Debtor’s address (street, city, state and zip code), contact name and telephone
number, related Account Debtors, industry sector, guarantors (if any), equity
sponsors (if any), credit rating, commitment amount, outstanding amount
(advances and other usage), commencement date, maturity date, participation
status, contractual interest rate basis and margin (and any applicable floor),
current interest rate, payment type (interest only, principal plus interest,
principal and interest, interest-only period, step-up amortization, etc),
payment method if other than charge to loan, payment frequency, last payment
date, next payment date, days past due, collection status (delinquent,
defaulted, bankrupt, legal, etc.), current payment amount (interest and
principal components if term loan), collections received for the period,
advances made for the period, each applicable financial covenant and compliance
therewith, modification history (number, type, date, result, etc.), and whether
such Note Receivable is not approved, documented, managed and otherwise in
conformance with the Required Procedures.

 



-14-

 

 

“Default” means an event or condition that, but for the giving of notice or the
passage of time, or both, would constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.5(b).

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under this Agreement, (b) notified the Borrower, Agent, or any Lender
in writing that it does not intend to comply with all or any portion of its
funding obligations under this Agreement, (c) has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within 1
Business Day after written request by Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund any amounts
required to be funded by it under this Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under this Agreement on the date that it is required to do so under this
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances (inclusive of the Applicable Margin).

 

“Delinquent Note Receivable” means any Note Receivable with respect to which any
payment thereunder remains outstanding and unpaid, in whole or in part, for more
than sixty (60) days, but not more than ninety (90) days, past the date it
became due and payable according to the original face and tenor of such Note
Receivable or as extended in accordance with the Required Procedures.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 



-15-

 

 

“Designated Account” means an account of Borrower maintained with Borrower’s
Designated Account Bank, or such other deposit account of Borrower (located
within the United States) that has been designated as such, in writing, by
Borrower to Agent.

 

“Designated Account Bank” means KeyBank, or such other commercial bank (located
within the United States), acceptable to Agent in its Permitted Discretion, that
has been designated as such, in writing, by Borrower to Agent.

 

“Determination Date” means the last day of each calendar month or, if such day
is not a Business Day, the next succeeding Business Day.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the
Restatement Effective Date, the form and substance of which is satisfactory to
Agent.

 

“Dollars” or “$” means United States dollars.

 

“Early Opt-In Election” means the occurrence of:

 

(1)       a determination by the Agent that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.15, are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace LIBOR; and

 

(2)       the election by the Agent to declare that an Early Opt-in Election has
occurred and the provision by the Agent of written notice of such election to
the Borrower and the Lenders.

 

“Early Termination Event” means the occurrence of any of the following events:

 

(a) any Event of Default shall occur and shall not have been waived;

 

(b) any Servicer Default shall occur and shall not have been waived;

 

(c) as of any Determination Date, the Interest Spread Test is not satisfied and
was not satisfied as of the immediately preceding Determination Date;

 

(d) as of any Determination Date, the Rolling Six-Month Portfolio Charged-Off
Ratio shall exceed (i) 15.0% as a result of a charge-off affecting more than
five Account Debtors or (ii) 20.0%;

 

(e) as of any Determination Date, the Rolling Six-Month Charged-Off Ratio shall
exceed 15.0% as a result of a charge-off affecting more than one Account Debtor;

 

(f) the Servicer or Horizon shall fail to pay any Indebtedness as and when due,
including upon maturity or acceleration thereof, or otherwise; or

 

(g) the Asset Quality Test shall fail to be satisfied, and such failure shall
continue for a period of forty-five (45) consecutive days or more.

 



-16-

 

 

“EBITDA” means, with respect to any Person for any fiscal period, such Person’s
consolidated net earnings (or loss), minus to the extent included in determining
net earnings, extraordinary gains, plus interest expense, plus income taxes,
plus depreciation and amortization, in each case as determined for such period
and in each case not otherwise defined herein as determined in accordance with
GAAP.

 

“Eligible Assignee” has the meaning set forth in Section 2.13.

 

“Eligible Notes Receivable” means those Notes Receivable that comply with each
of the representations and warranties respecting Eligible Notes Receivable made
in the Loan Documents, and that are not excluded as wholly or partially
ineligible by virtue of one or more of the excluding criteria set forth below.
Eligible Notes Receivable shall not include all or any portion of a Note
Receivable (unless specifically determined to be eligible by Agent following a
review thereof on a case-by-case basis) unless, in each case:

 

(a)       such Note Receivable is approved, documented, managed and otherwise in
conformance with the Required Procedures;

 

(b)       such Note Receivable shall not have been subject to a Material
Modification, unless the Agent has provided its prior written consent; provided,
however that such Note Receivable may have been subject to a Material
Modification in accordance with the Required Procedures not more than one time
during any 12-month period;

 

(c)       if, at the time of its initial funding, such Note Receivable
represents a loan made to an Account Debtor in which venture capital firms,
private equity groups or other institutional investors meeting Borrower’s
underwriting requirements under the Required Procedures in effect upon
Borrower’s acquisition thereof have an aggregate equity ownership of at least
ten percent (10%) on a fully-diluted basis; provided, however, that such
threshold shall not apply if the Account Debtor’s Stock is traded on a major
United States stock exchange;

 

(d)       such Note Receivable is not a Delinquent Note Receivable or a
Charged-Off Note Receivable, unless approved by Agent in its sole discretion;

 

(e)       such Note Receivable has an original term to maturity of not more than
sixty (60) months, provided, however, that if such Note Receivable is a
Revolving Note Receivable, the revolving period is not more than the lesser of
(i) thirty-six (36) months and (ii) the maturity date of any other obligation
for borrowed money of the Account Debtor provided by Horizon;

 

(f)       the Account Debtor in respect thereof is generally able to meet its
financial obligations, and shall not have gone out of business or be subject to
an Insolvency Proceeding, and such Note Receivable is not a
“debtor-in-possession” loan;

 

(g)       such Note Receivable is evidenced by the Approved Forms, or other
documentation acceptable to Agent in its Permitted Discretion;

 

(h)       such Note Receivable represents a valid and binding obligation owed to
Borrower and enforceable in accordance with its terms for the amount outstanding
thereof, except only as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights;

 



-17-

 

 

(i)       such Note Receivable was originated by Horizon or an Approved
Third-Party Originator;

 

(j)       Borrower owns the full and undivided interest in such Note Receivable;
provided, that a Note Receivable representing a purchased pro rata participation
in a loan originated by an Approved Third-Party Originator will not be
ineligible solely by reason of a failure to satisfy this clause (j) to the
extent of Borrower’s purchased interest therein so long as (A) such Note
Receivable has been underwritten by Borrower and adheres to the underwriting
guidelines under the Required Procedures, (B) Borrower’s interest in such Note
Receivable does not exceed the retained interest of the Approved Third-Party
Originator, (C) Borrower’s interest in such Note Receivable is acquired and
subject to a participation agreement that is materially consistent with the
Required Procedures or otherwise acceptable to Agent in its Permitted
Discretion, and (D) such Note Receivable is a First Lien Note Receivable or an
Eligible Second Lien Note Receivable (a purchased participation meeting each of
such tests being an “Eligible Purchased Participation”);

 

(k)       such Note Receivable represents a loan made as part of a syndicated or
other co-lending arrangement with one or more third-party lenders, so long as
(i) such syndicated or co-lending arrangement is subject to intercreditor or
other agreements consistent with the Required Procedures and (ii) each such
other lender is an Approved Third-Party Lender (a syndicated or other co-lending
arrangement meeting each of such tests being an “Eligible Co-Lending
Arrangement”);

 

(l)       such Note Receivable has been originated in accordance with and
complies in all material respects with, all applicable federal, state and local
laws and regulations, including applicable usury and Credit Protection Laws;

 

(m)       such Note Receivable requires (i) current cash payments of interest on
at least a quarterly basis, (ii) principal amortization on Term Note Receivables
paid, following any applicable interest only period, at least quarterly and to a
zero balance upon the payment of the regularly scheduled payment due at
maturity; provided, that, notwithstanding the foregoing, not more than 15% of
the Aggregate Outstanding Note Receivable Balance may include principal due at
the maturity of such Term Note Receivables (“Balloon Principal”), but, the
Aggregate Outstanding Note Receivable Balance shall exclude, for each Term Note
Receivable, the amount, if any, by which the Balloon Principal principal due at
the maturity of any Term Note Receivable exceeds 25% of the original principal
amount of such Term Note Receivable and (iii) all principal of any Revolving
Note Receivables to be due at the Revolving Note Receivables’ respective
maturity date;

 

(n)       such Note Receivable, if it is a Term Note Receivable, has scheduled
principal payments beginning not later than twenty-fourthirty-six (2436) months
after its origination;

 



-18-

 

 

(o)       such Note Receivable is a secured Note Receivable and is either a
First Lien Note Receivable, an Eligible Second Lien Note Receivable or a
Revolving Note Receivable;

 

(p)       such Note Receivable shall, as of the related Funding Date, have been
assigned an internal credit rating in accordance with Servicer’s Required
Procedures;

 

(q)       the information with respect to such Note Receivable set forth in the
Note Receivable data tape provided to Agent as of the Restatement Effective Date
and to the Backup Servicer each month shall be true and correct in all material
respects;

 

(r)       all of the required documentation with respect to such Note Receivable
shall have been delivered to the Collateral Custodian in conformity with the
Loan Documents;

 

(s)       the primary Account Debtor, or the owner of the majority of the
collateral or the producer of the majority of the cash flow that is the primary
basis for the credit decision to make the loan evidenced by such Note Receivable
(i) is organized under the laws of the United States or any state thereof, or
(ii) is an OUS Organized Debtor;

 

(t)       such Note Receivable is payable in Dollars;

 

(u)       the Account Debtor with respect to such Note Receivable is not (i) an
Affiliate of Horizon, Horizon Management, or Borrower, (ii) a holder of five
percent (5%) or more of the Stock of Horizon, Horizon Management, or Borrower,
(iii) an employee or agent of Horizon, Horizon Management, or Borrower, (iv) a
member, employee or agent of any Affiliate of Horizon, Horizon Management, or
Borrower, or (v) a member of the family of any of the foregoing;

 

(v)       such Note Receivable is owed by an Account Debtor that (i) was rated
“3” or “4” in accordance with the Required Procedures when acquired by Borrower,
or (ii) is not rated lower than “2” in accordance with the Required Procedures
at any other time; provided, however, that such Note Receivable shall only be
ineligible pursuant to this clause (ii) during any period that Account Debtor is
rated lower than “2” in accordance with the Required Procedures;

 

(w)       such Note Receivable does not represent a Real Estate Loan;

 

(x)       the Account Debtor with respect to such Note Receivable is in a Target
Industry, unless otherwise approved by Agent in its sole discretion;

 

(y)       the Account Debtor with respect to such Note Receivable is not (i) the
United States or any department, agency, or instrumentality of the United
States, (ii) any state of the United States, or (iii) the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof;

 

(z)       the Borrower shall have good and indefeasible title to, and be the
sole owner of, such Note Receivable, subject to no liens, charges, mortgages,
encumbrances or rights of others and has, as applicable, a perfected first or
second security interest in the collateral (including a real estate mortgage if
applicable) of such Note Receivable;

 



-19-

 

 

(aa)     the note in respect of such Note Receivable and the security agreement
pursuant to which collateral was pledged in respect of such Note Receivable
shall not have been impaired, altered or modified in any material respect,
except in accordance with the Required Procedures by a written instrument which
has been recorded, if necessary, to protect the interest of the Agent and the
Borrower and which written instrument shall have been delivered to the
Collateral Custodian;

 

(bb)    there shall be no obligation on the part of the Borrower or any other
party (except for any Guarantor of a Note Receivable) to make any payments in
respect of such Note Receivable in addition to those made by the applicable
Account Debtor;

 

(cc)     there shall not be any statement, report or other document signed by
Horizon constituting a part of the applicable file in respect of such Note
Receivable which contains any untrue statement of a material fact or omits to
state a material fact in respect of such Note Receivable;

 

(dd)    the Borrower, and, to the Borrower’s knowledge, any other parties which
have an interest in such Note Receivable, whether as mortgagee, assignee,
pledgee or otherwise, shall be in compliance in all material respects with any
and all applicable licensing requirements of the laws of the state wherein any
collateral is located, and with respect to any applicable federal laws;

 

(ee)     as of the applicable Funding Date, there is not any default, breach,
violation or event of acceleration existing under such Note Receivable or any
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration;

 

(ff)      as of the applicable Funding Date, any party to such Note Receivable
and any related mortgage or other document pursuant to which collateral was
pledged shall have had legal capacity to execute the Note Receivable or any such
mortgage or other document and such Note Receivable and mortgage or other
document shall have been duly and properly executed by such parties;

 

(gg)    such Note Receivable is assignable without restrictions;

 

(hh)    such Note Receivable is not subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, or any assertion
thereof by the related Account Debtor, nor will the operation of any of the
terms of such Note Receivable or any related Note Receivable Document, or the
exercise of any right thereunder, including, without limitation, remedies after
default, render either the Note Receivable or any related Note Receivable
Document unenforceable in whole or in part; nor is the Note Receivable subject
to any prepayment in an aggregate amount less than the remaining principal
balance of the Note Receivable plus all accrued and unpaid interest;

 

(ii)       there is only one originally signed note evidencing such Note
Receivable and it has been delivered to the Collateral Custodian and such note
has been duly authorized and that is in full force and effect and, together with
the related Note Receivable Documents, constitutes the legal, valid and binding
obligation of the Account Debtor of such Note Receivable to pay the stated
amount of the Note Receivable and interest thereon; or the Note Receivable is a
“noteless” loan documented and delivered to the Collateral Custodian in a manner
satisfactory to the Agent;

 



-20-

 

 

(jj)       the Borrower has caused and will cause to be performed any and all
acts reasonably required to be performed to preserve the rights and remedies of
the Lender in any insurance policies applicable to the Note Receivable and any
Related Property with respect to the Note Receivable is insured in accordance
with the Required Procedures;

 

(kk)     if the Note Receivable is made to an Account Debtor which holds any
other loans originated by Horizon or an Affiliate thereof, whether such other
loan is funded hereunder or through another lender, such Note Receivable
contains standard cross-collateralization and cross-default provisions with
respect to such other loan;

 

(ll)       the Note Receivable, together with the Note Receivable Documents
related thereto, is a “general intangible”, an “instrument”, an “account”, or
“chattel paper” within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;

 

(mm)   such Note Receivable has been assigned an NAICS code correlated with its
Target Industry;

 

(nn)    such Note Receivable is not convertible into stock, warrants, or
interests treated as equity for United States federal income tax purposes;

 

(oo)    such Note Receivable does not provide for payments that are subject to
withholding tax, unless the Account Debtor is required to make “gross-up”
payments that cover the full amount of such withholding tax on an after-tax
basis; and

 

(pp)    such Note Receivable is subject to a valid and perfected first-priority
Lien of Agent.; and

 

(qq)     based on the Servicer’s most recent quarterly credit analysis and
taking into account the anticipated positive or negative cash flow of the
Account Debtor in respect of such Note Receivable, such Account Debtor has
sufficient unrestricted cash on hand, committed availability under revolving
lines of credit or committed equity to allow such Account Debtor to service at
least three (3) months of operations, provided that such credit analysis is in
accordance with the Servicer’s Credit and Collection Policy.

 

“Eligible Second Lien Note Receivable” means a Note Receivable (i) subordinate
in right of payment to any other obligation for borrowed money of the Account
Debtor and (ii) with respect to which the Borrower’s Liens are not first
priority Liens on property of the Account Debtor in accordance with the Required
Procedures solely because of the existence of a Lien to secure a
receivables-based or formula-based revolving credit facility (including all
obligations and liabilities outstanding thereunder or incurred in connection
therewith, including in connection with overadvances, cash management services,
letters of credit, or overdraft arrangements) provided to the Account Debtor by
a third-party lender that is not an Affiliate of Borrower; provided that (x) the
senior revolving lender is an Approved Senior Revolving Lender, (y) the senior
Lien is subject to a subordination agreement or an intercreditor agreement
between Borrower and the senior revolving lender in accordance with the Required
Procedures, and (z) the combined amount of such Note Receivable and the senior
revolving credit facility would not create a combined loan to value ratio
(determined in accordance with the Required Procedures)LTV of the Account Debtor
is not greater than forty percent (4050%).

 



-21-

 

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$500,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $500,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$500,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Default or Event of Default has occurred and is
continuing, any other Person approved by Agent and Borrower (which approval of
Borrower shall not be unreasonably withheld, delayed, or conditioned and, if not
granted or rejected within five (5) Business Days of notice to Borrower will be
deemed to have been granted), and (f) during the continuation of a Default or an
Event of Default, any other Person approved by Agent.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest, (b)
from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower, its Subsidiaries, or
any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower, relating to the environment, the effect of the environment on employee
health or safety, or Hazardous Materials, in each case as amended from time to
time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Actions required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 



-22-

 

 

“Equipment” means all equipment (as that term is defined in the Code), including
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which Borrower or any of its Subsidiaries are a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with Borrower or any of its Subsidiaries and whose employees are
aggregated with the employees of Borrower under IRC Section 414(o).

 

“Eurodollar Disruption Event” means, with respect to any Advance as to which
Interest accrues or is to accrue at a rate based upon the LIBOR Rate, any of the
following: (a) a determination by a Lender that it would be contrary to law or
to the directive of any central bank or other governmental authority (whether or
not having the force of law) to obtain Dollars in the London interbank market to
make, fund or maintain any Advance; (b) the inability of any Lender to obtain
timely information for purposes of determining the LIBOR Rate; (c) a
determination by a Lender that the rate at which deposits of Dollars are being
offered to such Lender in the London interbank market does not accurately
reflect the cost to such Lender of making, funding or maintaining any Advance;
or (d) the inability of a Lender to obtain Dollars in the London interbank
market to make, fund or maintain any Advance.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Excess Concentration Amount” means on any date of determination during the
Revolving Credit Availability Period, the sum of, without duplication:

 

(a)        the aggregate amount by which the Outstanding Note Receivable
Balances of all Eligible Note Receivables included as part of the Collateral for
which the applicable Account Debtors are domiciled (x) in the single largest
State exceeds sixty percent (60%) of the Concentration Test Balance; (y) in the
second largest State exceeds thirty percent (30%) of the Concentration Test
Balance; and (z) in any single State other than the two largest States exceeds
twenty-five percent (25%) of the Concentration Test Balance;;

 

(b)        the aggregate amount by which the Outstanding Note Receivable
Balances of all Eligible Note Receivables included as part of the Collateral for
which the applicable Account Debtors in the same Target Industry segment exceeds
the applicable Target Industry Percentage Limit for such Industry segment of the
Concentration Test Balance on such date;

 



-23-

 

 

(c)       at any time following the Ramp-Up Period, the aggregate amount by
which the Outstanding Note Receivable Balances of all Eligible Note Receivables
included as part of the Collateral for which the applicable Account Debtors in
the Target Industry segments of Life Science and Healthcare Information and
Services exceeds 75% of the Concentration Test Balance on such date;

 

(d)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables of the single Account Debtor having the largest
aggregate Outstanding Note Receivable Balance exceeds the lower of $15,000,000
or 15% of the Concentration Test Balance on such date;

 

(e)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables of the single Account Debtor having the second
largest aggregate Outstanding Note Receivable Balance exceeds the lower of
$15,000,000 or 12% of the Concentration Test Balance on such date;

 

(f)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables of the five Account Debtors having the five
largest aggregate Outstanding Note Receivable Balances exceeds 50% of the
Concentration Test Balance on such date;

 

(g)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables of the ten Account Debtors having the ten
largest aggregate Outstanding Note Receivable Balances exceeds (i) 90% of the
Aggregate Outstanding Note Receivable Balance (during any period when the
Aggregate Outstanding Note Receivable Balance is less than or equal to
$100,000,000), (ii) 85% of the Aggregate Outstanding Note Receivable Balance
(during any period when the Aggregate Outstanding Note Receivable Balance is
more than $100,000,000 and less than or equal to $150,000,000), (iii) 75% of the
Aggregate Outstanding Note Receivable Balance (during any period when the
Aggregate Outstanding Note Receivable Balance is more than $150,000,000 and less
than or equal to $200,000,000), (iv) 55% of the Aggregate Outstanding Note
Receivable Balance (during any period when the Aggregate Outstanding Note
Receivable Balance exceeds $200,000,000);

 

(h)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables which are Eligible Second Lien Note Receivables
exceed 70% of the Concentration Test Balance on such date;

 

(i)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables which do not pay interest and/or principal at
least monthly exceeds 25% of the Concentration Test Balance on such date;

 

(j)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables included as part of the Collateral that are not
Control Position Note Receivables exceeds 20% of the Concentration Test Balance;

 

(k)        the aggregate amount by which the Outstanding Note Receivable
Balances of all Eligible Note Receivables included as part of the Collateral
that (i) have been subject to a Material Modification or (ii) are out of
covenant compliance under the related Note Receivable Documents but which are
not Charged-Off Note Receivables or Delinquent Note Receivables exceeds 10% of
the Concentration Test Balance;

 



-24-

 

 

(l)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables included as part of the Collateral which are
Rehabilitated Note Receivables exceeds 35% of the Concentration Test Balance;

 

(m)        the aggregate amount by which the Outstanding Note Receivable
Balances of all Eligible Note Receivables which were originated as Eligible
Purchased Participations exceeds 10% of the Concentration Test Balance;

 

(n)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables included as part of the Collateral which are
Revolving Note Receivables exceeds 25% of the Concentration Test Balance;

 

(o)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables included as part of the Collateral for which
the applicable Account Debtors are owned by a single Person that is a venture
capital firm, private equity group or other institutional investor exceeds 40%
of the Concentration Test Balance;

 

(p)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables included as part of the Collateral for which
the applicable Account Debtors are owned by a shared common Lead Investor
exceeds 25% of the Concentration Test Balance;

 

(q)        the aggregate amount by which the Outstanding Note Receivable
Balances of all Eligible Note Receivables which are not in the “Late Stage” (as
designated in accordance with the Required Procedures) exceeds 80% of the
Concentration Test Balance;

 

(r)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables which are in the “Early Stage” (as designated
in accordance with the Required Procedures) exceeds 35% of the Concentration
Test Balance;

 

(s)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables having a principal balloon payment atdue at the
maturity of any Term Note Receivable in excess of twenty-five percent15% of the
original principal amount of such Term Note Receivable (excluding any portion of
such Outstanding Note Receivable Balances that was excluded pursuant to clause
(m)(ii) of the definition of “Eligible Notes Receivable”) exceeds 15% of the
Concentration Test Balance; and

 

(t)       aggregate amount by which the Outstanding Note Receivable Balances of
all Eligible Note Receivables included as part of the Collateral the Account
Debtors of which are OUS Organized Debtors exceeds 20% of the Concentration Test
Balance.; and

 

(u)       the aggregate amount by which the Outstanding Note Receivable Balances
of all Eligible Note Receivables with scheduled principal payments beginning
later than twenty-four (24) months after such date of determination exceeds 25%
of the Concentration Test Balance.

 



-25-

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder or under any other Loan Document, (a) any Taxes imposed on or measured
by its net income (however denominated) or overall gross income (including
branch profits), franchise (and similar) Taxes imposed on it in lieu of net
income taxes as a result of such recipient being organized or resident in,
maintaining a lending office in, doing business in or having another present or
former connection with, such jurisdiction (other than a business or connection
deemed to arise solely by virtue of the Loan Documents or any transactions
occurring pursuant thereto), (b) any United States federal withholding tax that
is imposed pursuant to any applicable law in effect at the time such recipient
becomes a party to this Agreement, changes its applicable lending office or
changes its place of organization, except to the extent such Lender’s assignor
(if any) was entitled, immediately prior to the assignment, or such Lender was
entitled, immediately prior to the change in lending office or change of place
of organization, to payments in respect of United States federal withholding tax
under Section 16.11; (c) any Taxes attributable to a recipient’s failure to
comply with Section 16.11(c), (d) any United States federal taxes imposed under
Sections 1471 through 1474 of the IRC, or any amended version or successor
provision that is substantively comparable thereto, and, in each case, any
regulations promulgated thereunder and any interpretation or other guidance
issued in connection therewith, or (e) any U.S. federal backup withholding taxes
imposed under Section 3406 of the IRC.

 

“Facility Amount” means, at any time and as reduced or increased from time to
time, pursuant to the terms of this Agreement the aggregate dollar amount of
Commitments of all the Lenders; provided, however, that on the Termination Date
and on each date thereafter, the Facility Amount shall be equal to the
outstanding Advances as of such date. As of the Amendment No. 3 Effective Date,
the Facility Amount is $125,000,000. The Facility Amount may be increased up to
a total of $150,000,000 in accordance with the provisions of Section 2.13.

 

“Fair Market Value” has the meaning set forth in the Sale and Servicing
Agreement.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means that certain Fee Letter, dated as of even date herewith,
between Borrower and Agent, in form and substance satisfactory to Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
federal funds rates as quoted by KeyBank and confirmed in Federal Reserve Board
Statistical Release H. 15 (519) or any successor or substitute publication
selected by KeyBank (or, if such day is not a Business Day, for the next
preceding Business Day); or (b) if, for any reason, such rate is not available
on any day, the rate determined, in the sole opinion of KeyBank, to be the rate
at which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (New York City time).

 



-26-

 

 

“FEIN” means Federal Employer Identification Number.

 

“First Lien Note Receivable” means a Term Note Receivable that is (a) not
subordinate in right of payment to any other obligation for borrowed money of
the Account Debtor, (b) is secured by a valid first priority perfected security
interest or lien on specified collateral securing the obligations of the Account
Debtor and (c) LTV of such loanthe Account Debtor is not greater than 40% when
comparing the (i) aggregate principal balance of such Term Note Receivable plus
all other outstanding balances of loans of such Account Debtor pari passu to the
Term Note Receivable to the (ii) Account Debtor value, determined in accordance
with Servicer’s Required Procedures.50%.

 

“FMV” means, with respect to any Note Receivable, on any date of determination,
the Fair Market Value of such Note Receivable.

 

“Foreign Lender” means any Lender that is not a United States person within the
meaning of IRC section 7701(a)(30).

 

“Funding Date” means the date on which an Advance is made by the Lenders.

 

“Funding Request” has the meaning set forth in Section 2.2(a).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that solely
for purposes of calculating Tangible Net Worth as required hereunder or pursuant
to the Sale and Servicing Agreement, such calculations relative to liabilities
shall be made without giving effect to Statement of Financial Accounting
Standards No. 159.

 

“General Intangibles” means all general intangibles (as that term is defined in
the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, commercial
tort claims, Deposit Accounts, goods, Investment Property, and Negotiable
Collateral.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, formation or organization, bylaws, partnership
agreement, operating or limited liability company agreement, or other
organizational documents of such Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Guarantor” means any Person that executes a Guaranty with respect to the
Obligations.

 



-27-

 

 

“Guaranty” means any guaranty executed and delivered by a Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance satisfactory to Agent.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means each agreement between the Borrower and a Hedge Provider
that governs one or more Hedge Transactions entered into pursuant to Section
6.19, which agreement shall consist of a “Master Agreement” in a form published
by the International Swaps and Derivatives Association, Inc., together with a
“Schedule” thereto substantially in a form as the Agent shall approve in
writing, and each “Confirmation” thereunder confirming the specific terms of
each such Hedge Transaction.

 

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

“Hedge Collateral” is defined in Section 6.19(b).

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower arising under, owing pursuant to, or existing in respect of Hedge
Agreements entered into with one or more of the Bank Product Providers.

 

“Hedge Provider” means KeyBank or any entity that (a) on the date of entering
into any Hedge Transaction has been approved in writing by the Agent (which
approval shall not be unreasonably withheld), and (ii) has a short-term
unsecured debt rating of not less than A-1 by S&P and not less than P-1 by
Moody’s, and (b) enters into a Hedge Agreement that (i) consents to the
assignment of the Borrower’s rights under the Hedge Agreement to the Agent
pursuant to Section 6.19(b) and (ii) agrees that in the event that S&P or
Moody’s reduces its short-term unsecured debt rating below A-1 or P-1,
respectively, it shall transfer its rights and obligations under each Hedging
Transaction to another entity that meets the requirements of clause (a) and (b)
hereof or make other arrangements acceptable to the Agent and the Rating
Agencies.

 

“Hedge Transaction” means each interest rate cap transaction between the
Borrower and a Hedge Provider that is entered into pursuant to Section 6.19 and
is governed by a Hedge Agreement.

 

“Holdout Lender” has the meaning set forth in Section 15.2(a).

 



-28-

 

 

“Horizon” means Horizon Technology Finance Corporation, a Delaware corporation.

 

“Horizon Group Managed Loans” means all loans that are managed or serviced by
Horizon or Horizon Management for Horizon or any of Horizon’s Subsidiaries or
Affiliates (including the Notes Receivable).

 

“Horizon Management” means Horizon Technology Finance Management LLC, a Delaware
limited liability company.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), and (g) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (f) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Indemnity Reserve” has the meaning set forth in Section 2.1(b).

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

“Interest Collections” means any and all Collections representing (a) payments
of interest, prepayment fees, “end of term” payments, late payment charges and
any other fees and charges related to any Note Receivable, and its related cost
of carry by the Borrower; and (b) recoveries of charged off interest on any Note
Receivable.

 



-29-

 

 

“Interest Period” means a period commencing on the first day of a calendar month
and ending on the last day of such calendar month; provided, however, that the
initial Interest Period shall be the period commencing on the Restatement
Effective Date and ending on the last day of the calendar month in which the
Restatement Effective Date occurs.

 

“Interest Rate” means for any Interest Period and any Advance, a rate per annum
equal to the LIBOR Rate plus the Applicable Margin; provided, however, that the
Interest Rate shall be the Base Rate plus the Applicable Margin if a Eurodollar
Disruption Event occurs.

 

“Interest Reset Date” means the Business Day which is two Business Days prior to
the first day of each Interest Period.

 

“Interest Spread Test” means a test as of any date on which Advances are
outstanding, with respect to any Collection Period, calculated as of the end of
such Collection Period on the Determination Date occurring in the second
calendar month following the end of such Collection Period, which shall be
satisfied if ([A-B]/C) x 12 exceeds 4.0% on a rolling three Collection Period
basis (provided, that for the first Collection Period, such test shall be
calculated by reference to the calculation for such Collection Period only, and
for the second Collection Period, shall be calculated by reference to the
calculation for the first two Collection Periods) where:

 

A       =       the amount of Interest Collections on the Aggregate Outstanding
Note Receivable Balance during such Collection Period;

 

B       =       the sum for such Collection Period of (i) Carrying Costs, (ii)
the Servicing Fee, (iii) the Agent’s Fee, (iv) the Collateral Custodian Fee and
(v) the Backup Servicer Fee; and

 

C       =       the average outstanding Advances during such Collection Period.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock or all or substantially all of the assets of such Person (or
of any division or business line of such other Person), and any other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.

 

“Investment Property” means investment property (as that term is defined in the
Code).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“KEF” means Key Equipment Finance Inc., a Michigan corporation and its
successors and assigns.

 

“KeyBank” means Key BankKeyBank National Association, a national banking
association, and its successors and assigns.

 



-30-

 

 

“Lead Investor” means, at any time with respect to any Account Debtor, the
venture capital firm or other institutional investor with the greatest equity
ownership in such Account Debtor.

 

“Lender” has the meaning set forth in the preamble to the Agreement and shall
also include any other Person made a party to this Agreement pursuant to the
provisions of Section 14.1, and “Lenders” means each of the Lenders or any one
or more of them.

 

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Horizon or Borrower under any of the
Loan Documents that are paid, advanced, or incurred by the Lender Group, (b)
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Horizon or Borrower under any of the Loan
Documents, including, fees or charges for photocopying, notarization, couriers
and messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) contained in this Agreement, the Agent Fee
Letter or the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent's customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of Borrower (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (d) out-of-pocket charges paid or incurred by
Agent resulting from the dishonor of checks payable by or to Borrower or any of
its Affiliates, (e) reasonable out-of-pocket costs and expenses paid or incurred
by the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in this Agreement, the Agent
Fee Letter or the Fee Letter, (g) reasonable out-of-pocket costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Horizon, Borrower or any of its Subsidiaries, (h) Agent’s reasonable costs and
expenses (including reasonable attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating or amending the Loan Documents, and (i) Agent’s and each
Lender’s reasonable costs and expenses (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Horizon, Borrower or any
of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.

 

“Lender Group Representatives” has the meaning set forth in Section 17.9(a).

 



-31-

 

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender.

 

“LIBOR Rate” means the greater of (a) three-quarters of aone percent (0.751.00%)
per annum, and (b) an interest rate per annum (rounded upward, if necessary, to
the next higher 1/100th of 1%) equal to:

 

(i)       the posted rate for thirty (30) day deposits in Dollars appearing on
the Bloomberg – BBAM page (or any successor page or successor service that
displays the British Bankers’ Association Interest Settlement Rates (“BBA
LIBOR”) for Dollar deposits) as of 11:00 a.m. (London, England time) on the
applicable Interest Reset Date; or

 

(ii)       if BBA LIBOR (as defined above) is not published at such time and day
for any reason, then the LIBOR Rate shall be determined by the Agent (each such
determination, absent manifest error, to be conclusive and binding on all
parties hereto and their assignees) as the interest rate quoted by Barclays Bank
at approximately 11:00 A.M., New York City time on the applicable Interest Reset
Date, for deposits in Dollars offered to major banks in the London interbank
Eurodollar market for a period comparable to such Interest Period in an amount
comparable to the principal amount of such Advance.

 

“LIBOR” has the meaning set forth in Section 1.6.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Loan Account” has the meaning set forth in Section 2.9.

 

“Loan Documents” means this Agreement, the Cash Management Agreements, the
Closing Certificates, the Control Agreements, the Sale and Servicing Agreement,
the Disbursement Letter, the Agent Fee Letter, the Fee Letter, the Backup
Servicer Engagement Letter, the Collateral Custodian Fee Letter, the Guaranties
(if any), the Officers’ Certificates, any note or notes executed by Borrower in
connection with this Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by Horizon, Borrower or
any of its Subsidiaries or any Guarantor and the Lender Group in connection with
this Agreement.

 

“LTV” means, with respect to any Note ReceivableAccount Debtor, the quotient of
(a) the aggregate principal balances of each Eligible Note Receivable of ansuch
Account Debtor plus all other outstanding balances of secured and unsecured
loans of such Account Debtor that are pari passu with or senior to each such
Eligible Note Receivable divided by (b) thesuch Account DebtorDebtor’s “value”,
determined in accordance with Servicer’s Required Procedures.

 



-32-

 

 

“Mandatory Prepayment” has the meaning set forth in Section 2.3(b).

 

“Margin Stock” has the meaning set forth in Section 5.23.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower, or Horizon and its Subsidiaries, taken as a whole, or
Horizon Management, (b) a material impairment of the ability of Horizon, Horizon
Management, Borrower or their respective Subsidiaries to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of the Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Borrower, its Subsidiaries or Horizon or Horizon Management.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, any of the Note Receivable Documents governing such Note
Receivable as a result of the related Account Debtor financial under-performance
or the related Account Debtor credit-related concerns, in accordance with the
Required Procedures, which:

 

(a)               reduces or forgives any or all of the principal amount due
under such Note Receivable;

 

(b)               (i) waives one or more interest payments (other than any
incremental interest accrued due to a default or event of default with respect
to such Note Receivable), (ii) permits any interest due in cash to be deferred
or capitalized and added to the principal amount of such Note Receivable or
(iii) reduces the spread or coupon payable on such Note Receivable unless such
reduction (when taken together with all other reductions with respect to such
Note Receivable) is by less than 10% of the spread or coupon payable at the time
of the initial funding;

 

(c)               contractually or structurally subordinates such Note
Receivable by operation of (i) any priority of payment provisions, (ii) any
turnover provisions, (iii) the transfer of assets in order to limit recourse to
the related Account Debtor or (iv) the granting of liens on any of the
collateral securing such Note Receivable, in each case that requires the consent
of the Borrower or any lenders thereunder; provided, however, that any
contractual or structural subordination with respect to any Note Receivable
pursuant to the foregoing (i) through (iii) of this clause (c) agreed to by the
Borrower in connection with any change in the lender or lenders under the
related commercial loan and that has been previously an Eligible Second Lien
Note Receivable, and after such change will continue to be an Eligible Second
Lien Note Receivable shall not be a “Material Modification” of such Note
Receivable;

 

(d)               either (i) extends the maturity date of such Note Receivable
by more than 120 days past the maturity date as of the initial funding or (ii)
extends the amortization schedule with respect thereto;

 

(e)               substitutes, alters or releases the Purchased Assets (as
defined in the Amended and Restated Sale and Servicing Agreement) related to
such Note Receivable, and such substitution, alteration or release, individually
or in the aggregate and as determined in the Agent’s reasonable discretion,
materially and adversely affects the value of such Note Receivable; or

 



-33-

 

 

(f)                waives any other material requirement under such Note
Receivable Document.

 

“Maturity Date” has the meaning set forth in Section 3.4.

 

“Maximum Availability” means, for any day, the least of (i) the Facility Amount,
(ii) the Borrowing Base on such day, and (iii) the Aggregate Outstanding Note
Receivable Balance on such day minus the Minimum Equity Requirement.

 

“Maximum Revolver Amount” means $150,000,000, or such other amount of the
aggregate Commitments at such time as reflected on Schedule C-1 as then in
effect pursuant to this Agreement or any amendment to this Agreement.

 

“Minimum Equity Requirement” means the minimum amount of equity investment in
the Borrower which shall be maintained by Horizon, in the form of cash and/or
Eligible Notes Receivable having an outstanding principal balance at all times
prior to the Maturity Date of an amount equal to the greater of (a) $35,000,000
and (b) (i) during the Ramp-Up Period, the sum of the Aggregate Outstanding Note
Receivable Balance for the three (3) largest Account Debtors and (ii) following
the Ramp-Up Period, the sum of the Aggregate Outstanding Note Receivable Balance
for the four (4) largest Account Debtors; provided, however, that at any time
there are no outstanding Advances, the “Minimum Equity Requirement” shall be
zero.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).

 

“Net Eligible Notes Receivable” means, as of any date of determination, the
aggregate unpaid principal amount of all Eligible Notes Receivable (less any
portions that are excluded based upon the definition of Eligible Notes
Receivable, all principal representing accrued interest, all end of term fees
payable at maturity, and all undrawn principal amounts, each to the extent
included in such Notes Receivable) on such date.

 

“Net Investment Income” means, with respect to any Person for any fiscal period,
such Person’s interest and fee income, less operating expenses, in each case as
determined for such period and in each case not otherwise defined herein as
determined in accordance with GAAP.

 

“Note Receivable” means a promissory note evidencing a commercial loan made or
purchased by Borrower in accordance with the Required Procedures and secured by
a Lien on property owned by the maker of such note.

 

“Note Receivable Documents” means, with respect to any Note Receivable, the Note
Receivable and all other material loan or collateral documentation executed or
delivered in connection therewith.

 



-34-

 

 

“Obligations” means (a) all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to this Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Agent Fee Letter and the Fee Letter), Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, and all
covenants and duties of any other kind and description owing by Borrower to the
Lender Group pursuant to or evidenced by this Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrower is required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents, and
(b) all Bank Product Obligations. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Originating Lender” has the meaning set forth in Section 14.1(e).

 

“OUS Organized Debtor” means an Account Debtor organized under the laws of (i)
Canada, (ii) the United Kingdom or (iii) any other foreign jurisdiction as may
be proposed to the Agent in writing and approved by the Agent in its reasonable
discretion from time to time, in each case, which does business in the United
States or any state thereof.

 

“Outstanding Note Receivable Balance” means with respect to any Note Receivable,
the lesser of (i) the FMV of such Note Receivable, not to exceed such Note
Receivable’s par value or (ii) then outstanding principal balance thereof.

 

“Overadvance” has the meaning set forth in Section 2.3(b).

 

“Participant” has the meaning set forth in Section 14.1(e).

 

“Patriot Act” has the meaning set forth in Section 5.26.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (e) sales to Horizon
pursuant to the Sale and Servicing Agreement of Notes Receivable that are either
not Eligible Notes Receivable or that have become ineligible in whole or in part
due to one or more of the concentration limits in the definition of Eligible
Notes Receivable, for replacement or substitute Eligible Notes Receivable of at
least equivalent face value, (f) sales of Note Receivable Collateral, without
recourse to Borrower, in connection with a foreclosure or similar proceeding
following a default under the Note Receivable secured by such Note Receivable
Collateral, for a cash purchase price of not less than the fair market value of
such Notes Receivable Collateral to a person that is not an Affiliate of
Borrower and (g) sales of Real Estate Owned without recourse to Borrower, for a
cash purchase price of not less than the fair market value of such Real Estate
Owned, to a person that is not an Affiliate of Borrower.

 



-35-

 

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) commercial loans evidenced by a Note Receivable made in the
ordinary course of business and related equity investments received or made in
accordance with the Required Procedures, (e) Investments received in settlement
of amounts due to Borrower or any of its Subsidiaries effected in the ordinary
course of business or owing to Borrower or any of its Subsidiaries as a result
of Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of Borrower, and (f) Real Estate Owned.

 

“Permitted Liens” means (a) Liens granted to, or for the benefit of, Agent, to
secure the Obligations, (b) Liens for unpaid taxes or assessments that either
(i) are not yet delinquent, (ii) are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, or (iii) do not constitute an Event of Default hereunder
and are the subject of Permitted Protests, (c) Liens set forth on Schedule P-1,
(d) the interests of lessors under operating leases, (e) Liens arising by
operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of business
and not in connection with the borrowing of money, and which Liens either (i)
are for sums not yet delinquent, or (ii) are the subject of Permitted Protests,
(f) Liens resulting from any judgment or award that is not an Event of Default
hereunder, and (g) rights of setoff imposed by law upon deposit of cash and cash
equivalents in favor of banks or other depository institutions incurred in the
ordinary course of business in deposit accounts maintained with such bank or
depository institution to the extent permitted under this Agreement.

 

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes, or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by Borrower or any of
its Subsidiaries, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no material impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 



-36-

 

 

“Portfolio Charged-Off Ratio” means, with respect to any Collection Period, the
percentage equivalent of a fraction, calculated as of the end of such Collection
Period on the Determination Date occurring in the second calendar month
following the end of such Collection Period, (i) the numerator of which is equal
to the aggregate outstanding principal balance of all Note Receivables in
Horizon’s consolidated and managed portfolio that became Charged-Off Note
Receivables during such Collection Period and (ii) the denominator of which is
equal to the sum of (A) the aggregate outstanding principal balance of all Note
Receivables serviced by the Servicer as of the first day of such Collection
Period and (B) the aggregate outstanding principal balance of all Note
Receivables in Horizon’s consolidated and managed portfolio as of the last day
of such Collection Period divided by 2.

 

“Post-Termination Revolving Note Receivable Funding” means an Advance by the
Lenders, made following the termination of the Revolving Credit Availability
Period, which Advance may be used for the sole purpose of funding advances
requested by Account Debtors under the Revolving Note Receivables.

 

“Prepayment Notice” has the meaning set forth in Section 2.3(c)(i)

 

“Prepayment Make-Whole Amount” has the meaning set forth in the Fee Letter.

 

“Principal Collections” means any and all Collections representing amounts paid
by the applicable Account Debtor and applied by the Servicer in accordance with
GAAP to the payment of the principal of a Note Receivable.

 

“Projections” means, with respect to any Person, such Person’s forecasted (a)
balance sheets, (b) profit and loss statements, and (c) cash flow statements (if
applicable), all prepared on a basis consistent with such Person’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination, with respect to all
matters as to a particular Lender (including the indemnification obligations
arising under Section 16.7), (a) prior to the Commitments being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s
Commitment, by (ii) the aggregate Commitments of all Lenders, and (b) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate outstanding principal amount
of such Lender’s Advances, by (ii) the aggregate outstanding principal amount of
all Advances.

 

“Ramp-Up Period” means the period commencing on the Restatement Effective Date
and ending on the earlier of (a) the six-month anniversary of the Restatement
Effective Date, and (b) the first date following the Restatement Effective Date
on which Borrower has an Aggregate Outstanding Note Receivable Balance of
$75,000,000 or more.

 

“Real Estate Loan” means a Note Receivable that is secured by a Lien on Real
Property where material value is attributed to such Real Property and relied
upon in the underwriting of such Note Receivable.

 

“Real Estate Owned” means Real Property that secured a Note Receivable and was
acquired by Borrower in connection with a foreclosure, deed-in-lieu of
foreclosure or other similar process in which Borrower took legal title to such
Real Property following a default under such Note Receivable.

 



-37-

 

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Person, and the improvements thereto.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Rehabilitated Note Receivable” means any Eligible Note Receivable (a) that has
a Material Modification, in each case in accordance with the Required
Procedures, (b) for which the Account Debtor is (i) now making principal
amortization payments to fully amortize such Note Receivable and (ii) no longer
experiencing a material financial underperformance, distress or material
default, in each case in accordance with the Required Procedures. Upon the
Account Debtor of a Rehabilitated Note Receivable timely making six (6)
principal amortization payments and such Account Debtor no longer experiencing
material financial underperformance, distress or material default of its
obligations, in each case, in accordance with the Required Procedures, such
Rehabilitated Note Receivable shall no longer constitute a Rehabilitated Note
Receivable and shall constitute an Eligible Note Receivable (provided it meets
all other requirements for an Eligible Note Receivable).

 

“Related Property” has the meaning set forth in the Sale and Servicing
Agreement.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

 

“Remittance Date” means (x) the tenth (10th) day of each calendar month or, if
such day is not a Business Day, the next succeeding Business Day and (y) the
Maturity Date.

 

“Replacement Lender” has the meaning set forth in Section 2.11(b).

 

“Report” has the meaning set forth in Section 16.17(a).

 

“Required Asset Documents” means the documents set forth on Schedule R-1 hereto.

 

“Required Lenders” means, at any time, the Lenders whose aggregate Pro Rata
Shares exceed fifty percent (50%); provided, however, that at any time when
there are two or more Lenders, “Required Lenders” must include at least two
Lenders whose aggregate Pro Rata Shares exceed fifty percent (50%).

 



-38-

 

 

“Required Procedures” means the written policies, procedures and guidelines,
that Horizon utilizes in the origination (and Horizon Management utilizes in the
servicing) of Notes Receivable Horizon owns, or sells to its subsidiaries,
specifically including underwriting, documentation, portfolio management and
financial policies, procedures and guidelines over collateral and financial
analysis, business and asset valuation (including appraisal), auditing,
collection activities, renewal, extension, modification, recognition, accrual,
non-accrual and charge-off policies, and the use of the Approved Forms with
respect to the origination, funding and servicing of Notes Receivable, all in
the form delivered to Agent and approved by Agent on or prior to the Restatement
Effective Date and attached to the Closing Certificate, as amended from time to
time in accordance with the Sale and Servicing Agreement; provided, however,
that no material change to the Approved Forms or the policies and procedures as
in effect on the Restatement Effective Date shall be effective unless (a) Agent
and Borrower have each received at least ten (10) Business Days prior written
notice of such change and, (b) if either Agent in the exercise of its Permitted
Discretion, or Borrower in its reasonable discretion, believes that such change
could reasonably be expected to have a material adverse effect upon the quality
or value of the Eligible Notes Receivable or the collectability of any Note
Receivable or the Advances thereon, such change has the prior written approval
of both Agent and Borrower; provided further, that (i) each of Agent and
Borrower shall use reasonable efforts to notify Horizon of any objection it has
to any such proposed change within ten (10) Business Days following its receipt
of notice thereof from Horizon, but failure by Agent or Borrower to do so shall
not be deemed to be a consent to or approval of such change, and (ii) if, after
the expiration of such ten (10) Business Day period, Horizon has provided to
each of Agent and Borrower a second written notice of such proposed change and
received acknowledgment of Agent's and Borrower's receipt thereof, then each of
Agent and Borrower shall be deemed to have consented to such proposed change
unless either Agent or Borrower has notified Horizon of its objection thereto
within twenty (20) days following its receipt of such second notice from
Horizon.

 

“Restatement Effective Date” means the date of this Agreement.

 

“Restricted Payments” means (a) any dividend or other distribution, in cash or
other property, direct or indirect, on account of any class of Stock in
Borrower, now or hereafter outstanding, (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of Stock in Borrower, now or hereafter outstanding, (c)
any payment made to retire, or obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Stock in
Borrower, now or hereafter outstanding, (d) any payment or prepayment of
principal, or redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Debt or any Indebtedness owing
to a holder of Stock in Borrower or an Affiliate of a holder of Stock in
Borrower, or (e) any payment (other than compensation to an officer or director
of Borrower, as such, in the ordinary course of business, or Servicing Fees or
other amount permitted to be paid to Servicer under the Sale and Servicing
Agreement) to a holder of Stock in Borrower or to an Affiliate of Borrower or an
Affiliate of any holder of Stock in Borrower not expressly authorized herein.

 



-39-

 

 

“Revolving Credit Availability Period” means the period commencing on the
Amendment No. 2 Effective Date and ending on the Termination Date.

 

“Revolving Note Receivable” means each Note Receivable that is secured by a
valid first priority security interest or lien on specified collateral, (b) is
not subordinate in right of payment to any other obligation for borrowed money
of the Account Debtor, (c) the Account Debtor has an LTV not greater than forty
percent (40%) when comparing (i) the aggregate commitment (i.e., assumes
fully-drawn) of such Revolving Note Receivable plus all other outstanding
balances of loans of such Account Debtor pari passu to the Revolving Note
Receivable to (ii) the Account Debtor value, determined in accordance with the
Servicer’s Required Proceduresfifty percent (50%), and (d) with respect to which
the Borrower has a revolving credit commitment to advance amounts to the
applicable Account Debtor during a specified term and which was underwritten as
a “Revolving Note Receivable” in accordance with the Required Procedures and is
identified on the books of the Servicer as such.

 

“Revolving Note Receivable Unfunded Available Amount” means, at any time, the
sum of the products for each Revolving Note Receivable of (x) the aggregate
unfunded available commitment (after giving effect to any borrowing base or
collateral tests or other restrictions on availability) under such Revolving
Note Receivable at such time times (y) the applicable Advance Rate.

 

“RIC/BDC Requirements” means the requirements Horizon must satisfy to maintain
(a) its status as a “business development company,” within the meaning of the
1940 Act, including, but not limited to, “asset coverage” requirements (as
defined in and determined pursuant to Section 18 of the 1940 Act) and (b) its
election to be treated as a “regulated investment company” under the Code.

 

“Rolling Six-Month Charged-Off Ratio” means, for any day on which Advances are
outstanding, the rolling six period average Charged-Off Ratio for the six
immediately preceding Collection Periods.

 

“Rolling Six-Month Portfolio Charged-Off Ratio” means, for any day, the rolling
six period average Portfolio Charged-Off Ratio for the six immediately preceding
Collection Periods.

 

“Sale and Servicing Agreement” means the Amended and Restated Sale and Servicing
Agreement among Borrower, Horizon (as Originator), Horizon Management (as
initial Servicer), U.S. Bank (as Collateral Custodian), and Agent, in form and
substance satisfactory to Agent.

 

“Sanctions” has the meaning set forth in Section 5.25(a).

 

“Scheduled Payments” has the meaning set forth in the Sale and Servicing
Agreement.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a “securities account,” as that term is defined in
the Code.

 



-40-

 

 

“Servicer” means Horizon, or any other Person that assumes the functions of
servicing the Notes Receivables with the prior written consent of Agent or is
otherwise appointed pursuant to the terms of the Sale and Servicing Agreement.

 

“Servicer Advance” means an advance of Scheduled Payments made by the Servicer
pursuant to the Sale and Servicing Agreement.

 

“Servicer Default” has the meaning set forth in the Sale and Servicing
Agreement.

 

“Servicing Fees” means the “Servicing Fee” payable to Servicer in accordance
with the Sale and Servicing Agreement, which shall in no case exceed for any
measurement period (as determined pursuant to the Sale and Servicing Agreement)
one and a half percent (1.50%) per annum on the average Notes Receivable balance
(as determined pursuant to the Sale and Servicing Agreement) for such
measurement period.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Spread” means, with respect to Note Receivables accruing interest at a floating
rate, the cash interest spread of such Note Receivables over the LIBOR Rate, or,
if a Eurodollar Disruption Event occurs, the Base Rate.

 

“Stock” means all shares, options, warrants, membership interests, units of
membership interests, other interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act).

 

“Subordinated Debt” means any unsecured Indebtedness specifically subordinated
to the prior payment in full in cash of the Obligations and which shall
otherwise be on terms and conditions reasonably satisfactory to Agent and
subject to a Subordination Agreement.

 

“Subordination Agreement” means a subordination agreement executed and delivered
by Borrower and each of the holders of Subordinated Debt and Agent, the form and
substance of which is satisfactory to Agent.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 



-41-

 

 

“Supplemental Interests” means, with respect to any Note Receivable, any
warrants, equity or other equity interests or interests convertible into or
exchangeable for any such interests received by Horizon from the Account Debtor
in connection with such Note Receivable.

 

“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, Note Receivable, instrument, or Investment Property.

 

“Swap Breakage and Indemnity Amounts” means any early termination payments,
taxes, indemnification payments and any other amounts owed to a Hedge Provider
under a Hedge Agreement that do not constitute monthly payments.

 

“Tangible Net Worth” means, with respect to any Person as of any date of
determination, determined on a consolidated basis and in accordance with GAAP,
the result of (a) such Person’s total members’ or shareholder’s equity, plus
(b) all Indebtedness expressly subordinated to all other borrowed Indebtedness
of such Person, minus (c) all Intangible Assets of such Person, minus (d) all of
such Person’s prepaid expenses, minus (e) all amounts due to such Person from
Affiliates of such Person.

 

“Target Industry” means each of the following business areas as classified in
accordance with the Required Procedures: (a) Technology, (b) Life Science,
(c) Healthcare Information and Services, and (d) Cleantech.

 

“Target Industry Percentage Limit” means (a) with respect to the Target Industry
of Technology, seventy-five percent (75%); (b) with respect to the Target
Industry of Life Science, seventy percent (70%); (c) with respect to the Target
Industry of Healthcare Information and Services, seventy percent (70%); (d) with
respect to the Target Industry of Cleantech, fifty percent (50%).

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto.

 

“Tax Lender” has the meaning set forth in Section 15.2(a).

 

“Term Note Receivable” means each Note Receivable with required scheduled
monthly amortization payments, no portion of which may be reborrowed once
repaid, and designated as a “term loan” on the books of the Servicer in
accordance with the Required Procedures.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” means the earliest to occur of (a) the Commitment Termination
Date, (b) the occurrence of an Early Termination Event, or (c) the date of
termination declared or occurring automatically in respect of the occurrence of
an Event of Default pursuant to Section 9.1.

 



-42-

 

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“United States” means the United States of America.

 

“Unused Fee” has the meaning set forth in Section 2.10(a).

 

“U.S. Lender” has the meaning set forth in Section 16.11(c).

 

“Voidable Transfer” has the meaning set forth in Section 17.8.

 

“Weighted Average Fixed Coupon” means, as of any Determination Date, a fraction,
expressed as a percentage (rounded up to the nearest 0.01%), (x) the numerator
of which is the sum of the products for each Note Receivable accruing interest
at a fixed rate (excluding Charged-Off Note Receivable) of (A) the cash yield
for such Note Receivable of as of such date times (B) by the Outstanding Note
Receivable Balance of such Note Receivable as of such date, and (y) the
denominator of which is the aggregate Outstanding Note Receivable Balance of all
such Note Receivables accruing interest at a fixed rates as of such date. For
purposes of this definition, all Note Receivables accruing interest at a fixed
rate that are not paying cash interest as of the applicable Determination Date
shall be treated as having an interest rate of 0%.

 

“Weighted Average Floating Spread” means, as of any Determination Date, a
fraction, expressed as a percentage (rounded up to the nearest 0.01%), (x) the
numerator of which is the sum of the products for each Note Receivable accruing
interest at a floating rate (excluding Charged-Off Note Receivables) of (A) the
Spread, on an annualized basis, of such Note Receivables (including commitment,
letter of credit and all other fees), by (B) the Outstanding Note Receivable
Balance of such Note Receivables as of such date and (y) the denominator of
which is the aggregate Outstanding Note Receivable Balance of all such Note
Receivables accruing interest at a floating rate as of such date.

 

“Weighted Average Remaining Maturity” means, with respect to the Note
Receivables included in the Collateral as of any Determination Date, the number
equal to (i) the sum of the products for each such Note Receivable of (A) the
remaining term to maturity of such Note Receivable (in years, rounded to the
nearest one tenth thereof and based upon the initial maturity date of such Note
Receivable) times (B) the Outstanding Note Receivable Balance of such Note
Receivable divided by (ii) Aggregate Outstanding Note Receivable Balance at such
time.

 

“Weighted Average Spread” means, as of any Determination Date, an amount
(rounded up to the next 0.01%) equal to the weighted average of (a) for Note
Receivables which bear interest at a floating rate, the Weighted Average
Floating Spread of such Note Receivables and (b) for Note Receivables which bear
interest at a fixed rate, the excess of the Weighted Average Fixed Coupon of
such Note Receivables over the then-current weighted average strike rate under
the Hedge Transactions, or, if there are no Hedge Transactions outstanding, over
the then current LIBOR Rate.

 

1.2           Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, however, that if
Borrower notifies Agent that Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Restatement Effective Date or in the application thereof on the operation of
such provision (or if Agent notifies Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrower agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrower after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon and agreed to by
the Required Lenders, the provisions in this Agreement shall be calculated as if
no such Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Horizon” is used in respect of a financial covenant or a related definition, it
shall be understood to mean Horizon and its Subsidiaries on a consolidated
basis, unless the context clearly requires otherwise.

 



-43-

 

 

1.3          Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided however, that to the extent that the Code is used to define any
term herein and such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 shall govern.

 

1.4          Construction. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds (or, in the case of obligations with respect to Bank Products
(other than Hedge Obligations), providing Bank Product Collateralization) of all
of the Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefor and the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

 



-44-

 

 

1.5           Schedules and Exhibits. All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

 

1.6           LIBOR Notification. The interest rate on LIBOR Rate Loans is
determined by reference to the LIBOR Rate, which is derived from the London
interbank offered rate (“LIBOR”). The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Rate Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of LIBOR. In the event that LIBOR is no longer
available or in certain other circumstances as set forth in Section 2.15 of this
Agreement, such Section 2.15 provides a mechanism for determining an alternative
rate of interest. The Agent will notify the Borrower, pursuant to Section 2.15,
in advance of any change to the reference rate upon which the interest rate on
LIBOR Rate Loans is based. However, the Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to LIBOR or other rates
in the definition of “LIBOR Rate” or with respect to any alternative or
successor rate thereto, or replacement rate therefor or thereof, including,
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to Section 2.15, will be similar to, or produce the same value
or economic equivalence of, the LIBOR Rate or have the same volume or liquidity
as did LIBOR prior to its discontinuance or unavailability.

 

2.             LOAN AND TERMS OF PAYMENT.

 

2.1           Revolver Advances.

 

(a)           Subject to the terms and conditions of this Agreement, and during
the Revolving Credit Availability Period, each Lender agrees (severally, not
jointly or jointly and severally) to make Advances to Borrower in an amount at
any one time outstanding not to exceed the lesser of

 

(i)            such Lender’s Commitment, or

 

(ii)           such Lender’s Pro Rata Share of the Available Amount at such
time;

 



-45-

 

 

(b)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) to establish, increase,
reduce, eliminate, or otherwise adjust reserves from time to time against the
Borrowing Base (or the Maximum Revolver Amount in the case of clause (iv) below)
in such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate, including (i) reserves in an
amount up to the Bank Product Reserve Amount, and (ii) reserves with respect to
(A) sums that Borrower is required to pay (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay under any Section of this Agreement or any
other Loan Document, (B) amounts owing by Borrower or any of its Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than any existing Permitted Lien set forth on Schedule P-1
which is specifically identified thereon as entitled to have priority over the
Agent’s Liens), which Lien or trust, in the Permitted Discretion of Agent likely
would have a priority superior to the Agent’s Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, (iii) the valuation of any Note Receivable, the Collateral securing
any Note Receivable, or other Collateral, and (iv) up to the aggregate amount of
available unfunded revolver commitments of Borrower to the makers of Notes
Receivable. On the Restatement Effective Date, the Borrower shall fund an
indemnity reserve in the amount of $200,000 (the “Indemnity Reserve”), held in a
sub-account of the Collection Account, which amount may be utilized by KEF, as
Agent, in its sole discretion to compensate itself for any losses, costs or
expenses incurred by it in connection with any claim made by Wells Fargo
National Bank or any Affiliate in connection with the assignment by it of its
rights and obligations (as a Lender or Agent) under this Agreement or the other
Loan Documents. The Indemnity Reserve shall be maintained until the second
anniversary of the Restatement Effective Date at which time any remaining funds
shall be distributed to the Borrower, unless at such time there are outstanding
and unpaid indemnification claims, in which event the Indemnity Reserve shall be
maintained until such outstanding and unpaid indemnification claims are finally
resolved. Borrower shall have no obligation to restore the Indemnity Reserve to
its original amount. Agent will review the amount of the Indemnity Reserve on
the first anniversary of the Restatement Effective Date to determine whether and
in what amount (up to a maximum of $200,000 less any proceeds of the Indemnity
Reserve used to satisfy prior indemnification claims) such reserve shall
continue to be maintained, if at all. So long as no Event of Default has
occurred and is continuing, Agent shall first notify and attempt to discuss with
Borrower any such reserve level.

 

(c)           During the Amortization Period until the reduction to zero of all
outstanding commitments in respect of Revolving Note Receivables, each Lender
shall make Post-Termination Revolving Note Receivable Fundings up to an
aggregate amount equal to such Lender’s Commitment less outstanding Advances
made by such Lender. Requests for and funding of Post-Termination Revolving Note
Receivable Fundings shall be made in accordance the procedures set forth in
Section 2.2; provided, that the Agent may, in its sole discretion, advance funds
constituting Post-Termination Revolving Note Receivable Fundings to (i) the
Borrower or (ii) the applicable Account Debtor directly, on behalf of the
Borrower, and in either case, such funds shall be used solely for the purpose of
funding advances requested by an Account Debtor under a Revolving Note
Receivable.

 

(d)            Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.

 



-46-

 

 

2.2           Borrowing Procedures and Settlements.

 

(a)           Procedure for Borrowing. On the terms and conditions hereinafter
set forth, the Borrower may, by delivery of an irrevocable written request to
the Agent (any such request, a “Funding Request”), from time to time on any
Business Day during the Revolving Credit Availability Period (but not more than
once per calendar week), at its option, request that the Lenders make Advances
to it in an amount which, at any time, shall not exceed the Available Amount in
effect on the related Funding Date.

 

(i)            Such Funding Request shall be delivered not later than 12:00 noon
(New York City time) on the date which is one (1) Business Day prior to the
requested Funding Date. Each Funding Request shall specify the aggregate amount
of the requested Advance, which shall be in an amount equal to at least
$1,000,000. Each Funding Request shall be accompanied by (i) a certificate of
the Borrower, depicting the outstanding amount of Advances under this Agreement
and representing that all conditions precedent for a funding have been met,
including a representation by the Borrower that the requested Advance shall not,
on the Funding Date thereof, exceed the Available Amount on such day, (ii) a
Borrowing Base Certificate as of the applicable Funding Date (giving pro forma
effect to the Advance requested and the use of proceeds thereof), (iii) an
updated schedule listing of all Notes Receivable including each Note Receivable
that is subject to the requested Advance, (iv) the proposed Funding Date, and
(v) wire transfer instructions for the Advance. Upon receipt of such Funding
Request, the Agent shall promptly forward such Funding Request to the Lenders.

 

(ii)           A Funding Request shall be irrevocable when delivered; provided
however, that if the Borrowing Base calculation delivered pursuant to clause
(ii) above includes a Note Receivable which does not become part of the Borrower
Collateral on or before the applicable Funding Date as anticipated, and the
Borrower cannot otherwise make the representations required pursuant to clause
(i) above, the Borrower shall revise the Funding Request accordingly, and shall
pay any loss, cost or expense incurred by any Lender in connection with the
broken funding evidenced by such revised Funding Request.

 

(iii)          On the Funding Date following the satisfaction of the applicable
conditions set forth in this Section 2.2(a) and Article III, the Lenders shall
make available to the Agent at its address listed beneath its signature on its
signature page to this Agreement (or on the signature page to the Joinder
Agreementjoinder agreement pursuant to which it became a party hereto), for
deposit to the account of the Borrower or its designee in same day funds, at the
Borrower’s Designated Account, an amount equal to such Lender’s Pro Rata Share
of the Advance then being made. Each wire transfer of an Advance to the Borrower
shall be initiated by the applicable Lender no later than 3:00 p.m. (New York
City time) on the applicable Funding Date. The obligation of each Lender to
remit its Pro Rata Share of any such Advance shall be several from that of each
other Lender, and the failure of any Lender to so make such amount available to
the Borrower shall not relieve any other Lender of its obligation hereunder.

 



-47-

 

 

(iv)          The Borrower shall deliver to the Agent any other documents or
materials reasonably requested with respect to each Note Receivable, promptly
upon request therefor.

 

(b)           Extension of Commitment Termination Date. The Borrower may, no
later than ninety (90) days prior to the then current anniversary of the
Restatement Effective Date, by written notice to the Agent, make written
requests for the Lenders to extend the Commitment Termination Date for an
additional revolving period of 364 days. The Agent will give prompt notice to
each Lender of its receipt of such request for extension of the Commitment
Termination Date. Each Lender shall make a determination, in its sole discretion
and after a full credit review, not less than fifteen (15) days prior to the
then applicable anniversary of the Restatement Effective Date as to whether or
not it will agree to extend the Commitment Termination Date; provided, however,
that the failure of any Lender to make a timely response to the Borrower’s
request for extension of the Commitment Termination Date shall be deemed to
constitute an acceptance by such Lender to extend the Commitment Termination
Date.

 

(c)           Notation. Agent shall record on its books the principal amount of
the Advances owing to each Lender, and the interests therein of each Lender,
from time to time and such records shall, absent manifest error, conclusively be
presumed to be correct and accurate. In addition, each Lender is authorized, at
such Lender’s option, to note the date and amount of each payment or prepayment
of principal of such Lender’s Advances in its books and records, including
computer records.

 

(d)           Defaulting Lenders. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
to each non-Defaulting Lender ratably in accordance with their Commitments (but,
in each case, only to the extent that such Defaulting Lender’s portion of an
Advance (or other funding obligation) was funded by such other non-Defaulting
Lender), (i) to a suspense account maintained by Agent, the proceeds of which
shall be retained by Agent and may be made available to be re-advanced to or for
the benefit of Borrower as if such Defaulting Lender had made its portion of
Advances (or other funding obligations) hereunder, and (ii) from and after the
date on which all other Obligations have been paid in full, to such Defaulting
Lender in accordance with tier (M) of Section 2.4(b). Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrower for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(a), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero. The provisions of this Section 2.2(d) shall remain effective
with respect to such Defaulting Lender until the earlier of (x) the date on
which all of the non-Defaulting Lenders, Agent, and Borrower shall have waived,
in writing, the application of this Section 2.2(d) to such Defaulting Lender, or
(y) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder. The operation of this
Section 2.2(d) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated
to fund hereunder shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Borrower, at its option, upon written notice
to Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including all interest, fees, and other amounts that may be due and payable in
respect thereof,); provided, however, that any such assumption of the Commitment
of such Defaulting Lender shall not be deemed to constitute a waiver of any of
the Lender Groups’ or Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund. In the event of a
direct conflict between the priority provisions of this Section 2.2(d) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.2(d) shall control and
govern.

 



-48-

 

 

(e)            Independent Obligations. All Advances shall be made by the
Lenders contemporaneously and in accordance with their Pro Rata Shares. It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Advance (or other extension of
credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

2.3           Payments; Overadvances; Voluntary Prepayment; Collections Account
Release.

 

(a)           Payment and Voluntary Prepayment.

 

(i)            Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 2:00 p.m. (New
York time) on the date specified herein. Any payment received by Agent later
than 2:00 p.m. (New York time) shall be deemed to have been received on the
following Business Day and any applicable interest, fee or Breakage Costs shall
continue to accrue until such following Business Day.

 

(ii)           Unless Agent receives notice from Borrower prior to the date on
which any payment or voluntary prepayment is due to the Lenders that Borrower
will not make such payment or voluntary prepayment in full as and when required,
Agent may assume that Borrower has made (or will make) such payment or voluntary
prepayment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment or
voluntary prepayment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

 



-49-

 

 

(b)           Overadvances. If, at any time or for any reason, the aggregate
principal balance of the Loans owed by Borrower to the Lender Group is greater
than the Maximum Availability (an “Overadvance”), Borrower shall, within two
Business Days pay to Agent, in cash, (i) the amount of such excess (to the
extent not paid sooner from Collections), which amount shall be used by Agent to
reduce the outstanding principal balance of the Loans, together with interest on
such excess accrued to the date of prepayment, and (ii) if such payment is made
on a date that is not a Remittance Date, any applicable Breakage Costs (such
payment, a “Mandatory Prepayment”). Borrower promises to pay the Obligations
(including principal, interest, fees, costs, and expenses) in full on the
Maturity Date or, if earlier, on the date on which the Obligations (other than
the Bank Product Obligations) become due and payable pursuant to the terms of
this Agreement and the other Loan Documents.

 

(c)           Voluntary Prepayment; Collections Account Release. From time to
time during the Revolving Credit Availability Period, by delivering to Agent a
written notice and on any date that is not a Remittance Date, the Borrower may:

 

(i)            prepay all or any portion of the Advances then outstanding, other
than with respect to Mandatory Prepayments, by delivering to the Agent written
notice of such prepayment (a “Prepayment Notice”) at least two (2) Business Days
prior to the date of such prepayment (or such later time as the applicable
Lenders, in their respective sole discretion, may agree), specifying the date
and amount of the prepayment and certifying that, immediately before and after
giving effect to such prepayment, (A) no Default or Event of Default has
occurred and is continuing and (B) Borrower is and shall be in compliance with
the terms of this Agreement. Any prepayment by the Borrower of Advances pursuant
to this Section 2.3(c)(i), other than with respect to Mandatory Prepayments,
shall be in a minimum amount of $500,000 with integral multiples of $100,000
above such amount (except that, in the case of a prepayment of all Advances then
outstanding, such prepayment need not be in an integral multiple of $100,000);
any amount so prepaid may, subject to the terms and conditions hereof, be
reborrowed during the Revolving Credit Availability Period. A Prepayment Notice
shall be irrevocable when delivered; or

 

(ii)           release any Available Collections from the Collection Account (a
“Collection Account Release”) in excess of the interest and other amounts
described in clauses (A) through (K) of Section 2.4(a) by delivering to the
Agent written notice at least two (2) Business Days prior to the proposed date
of such release (a “Collection Account Release Notice”) (x) specifying the date
and amount of the Collection Account Release and (y) certifying that,
immediately before and after giving effect to such Collateral Account Release,
(A) Borrower is and shall be in compliance with the Borrowing Base and (B) no
Default or Event of Default has occurred and is continuing. A Collections
Account Release may be applied towards the acquisition of new Collateral or for
the general corporate purposes of the Borrower. A Collection Account Release
Notice shall be irrevocable when delivered.

 



-50-

 

 

No prepayment pursuant to clause (i) above or any Collection Account Release
shall be given effect unless the Borrower has complied with the terms of any
Hedge Agreement requiring that one or more Hedge Transactions be terminated or
amended in whole or in part as the result of any such prepayment or such
Collection Account Release, and the Borrower has paid all Hedge Breakage Costs
owing to the relevant Hedge Provider for any such termination or amendment. If
any Prepayment Notice relating to any prepayment is given, the amount specified
in such Prepayment Notice shall be due and payable on the date specified
therein, together with any Breakage Costs (including Hedge Breakage Costs)
related thereto. If any such Collection Account Release Notice is given, the
amount remitted to Borrower pursuant to such Collection Account Release Notice
shall be reduced by the amount of any Breakage Costs (including Hedge Breakage
Costs) related thereto.

 

2.4           Apportionment and Application of Payments.

 

On each Remittance Date, the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (New York City time)
to the following Persons, from (i) amounts on deposit in the Collection Account,
including, all Collections, to the extent of available funds, (ii) Servicer
Advances, and (iii) amounts received in respect of any Hedge Agreement during
such Collection Period (the sum of such amounts described in clauses (i), (ii)
and (iii), being the “Available Collections”) the following amounts in the
following order of priority:

 

(a)            During the Revolving Credit Availability Period, and in each case
unless otherwise specified below, applying Available Collections (provided,
that, Available Collections which do not constitute Principal Collections shall
be applied to the extent available before any Available Collections constituting
Principal Collections are applied):

 

(A)          FIRST, to the Servicer, in an amount equal to any unreimbursed
Servicer Advances, for the payment thereof;

 

(B)           SECOND, to the Servicer, in an amount equal to its accrued and
unpaid Servicing Fees to the end of the preceding Collection Period for the
payment thereof;

 

(C)           THIRD, ratably, (A) to the Backup Servicer and any Successor
Servicer, as applicable, in an amount equal to any accrued and unpaid Backup
Servicing Fees, in an amount not to exceed the aggregate Backup Servicing Fees
provided for in the Backup Servicer Engagement Letter per annum, (B) to the
Collateral Custodian in an amount equal to any accrued and unpaid Collateral
Custodian Fees, in an amount not to exceed the aggregate Collateral Custodian
Fees provided for in the Collateral Custodian Fee Letter per annum, and (C) to
the Agent, in an amount equal to any accrued and unpaid Agent’s Fee;

 



-51-

 

 

(D)          FOURTH, to each Hedge Provider, any amounts owing that Hedge
Provider under its respective Hedging Agreement in respect of any Hedge
Transaction(s), for the payment thereof, but excluding, to the extent the Hedge
Provider is not the same Person as the Agent, any Swap Breakage and Indemnity
Amounts;

 

(E)           FIFTH, to the Agent for payment to each Lender, in an amount equal
to any accrued and unpaid Interest and Unused Fee for such Remittance Date;

 

(F)           SIXTH, first, to the Agent for payment to each Lender, an amount
equal to the excess, if any, of outstanding Advances over the lesser of (i) the
Borrowing Base or (ii) the Facility Amount, pro rata;

 

(G)           SEVENTH, ratably, (A) to the Backup Servicer and any Successor
Servicer, as applicable, in an amount equal to any accrued and unpaid Backup
Servicing Fee and any other amounts due and owing to such Person and (B) to the
Collateral Custodian in an amount equal to any accrued and unpaid Collateral
Custodian Fee and any other amounts due and owing to such Person, in each case,
to the extent not paid pursuant to clause THIRD above;

 

(H)          EIGHTH, to each Hedge Provider, any Swap Breakage and Indemnity
Amounts owing that Hedge Provider;

 

(I)            NINTH, to the Agent for payment to each Lender, in the amount of
unpaid Breakage Costs with respect to any prepayments made prior to such
Remittance Date and any other costs or expenses, and/or taxes (if any) owed to
such Lender;

 

(J)            TENTH, to the Agent, all other amounts or Obligations then due
under this Agreement or the other Loan Documents to the Agent, the Lenders or
any Indemnified Person, each for the payment thereof;

 

(K)          ELEVENTH, to the Servicer, all other amounts then due under this
Agreement or the other Loan Documents to the Servicer, for the payment thereof;
and

 

(L)           TWELFTH, all remaining amounts to the Borrower.

 

(b)           During the Amortization Period, to the extent of Available
Collections (provided, that, (i) Available Collections which do not constitute
Principal Collections shall be applied to clauses FIRST through SIXTH to the
extent available before any Available Collections constituting Principal
Collections are applied, and (ii) unless an Event of Default shall have occurred
and be continuing, only Available Collections constituting Principal Collections
shall be applied to clause SIXTH):

 

(A)          FIRST, to the Servicer, in an amount equal to any unreimbursed
Servicer Advances, for the payment thereof;

 

(B)           SECOND, to the Servicer, in an amount equal to its accrued and
unpaid Servicing Fees to the end of the preceding Collection Period for the
payment thereof;

 



-52-

 

 

(C)           THIRD, ratably, (A) to the Backup Servicer and any Successor
Servicer, as applicable, in an amount equal to any accrued and unpaid Backup
Servicing Fee, in an amount not to exceed the aggregate Backup Servicing Fees
provided for in the Backup Servicer Engagement Letter per annum, (B) to the
Collateral Custodian in an amount equal to any accrued and unpaid Collateral
Custodian Fee, in an amount not to exceed the aggregate Collateral Custodian
Fees provided for in the Collateral Custodian Fee Letter per annum, and (C) to
the Agent, in an amount equal to any accrued and unpaid Agent’s Fee;

 

(D)          FOURTH, to each Hedge Provider, any amounts owing that Hedge
Provider under its respective Hedging Agreement in respect of any Hedge
Transaction(s), for the payment thereof, but excluding, to the extent the Hedge
Provider is not the same Person as the Agent, any Swap Breakage and Indemnity
Amounts;

 

(E)           FIFTH, to the Agent for payment to each Lender, in an amount equal
to any accrued and unpaid Interest and Unused Fee for such Remittance Date;

 

(F)           SIXTH, to the Agent for ratable payment to each Lender, in an
amount to reduce outstanding Advances to zero;

 

(G)           SEVENTH, ratably, (A) to the Backup Servicer and any Successor
Servicer, as applicable, in an amount equal to any accrued and unpaid Backup
Servicing Fee and any other amounts due and owing to such Person and (B) to the
Collateral Custodian in an amount equal to any accrued and unpaid Collateral
Custodian Fee and any other amounts due and owing to such Person, in each case,
to the extent not paid pursuant to clause THIRD and FOURTH above;

 

(H)           EIGHTH, to each Hedge Provider, any Swap Breakage and Indemnity
Amounts owing that Hedge Provider;

 

(I)            NINTH, to the Agent for payment to each Lender, in the amount of
unpaid Breakage Costs with respect to any prepayments made on such Remittance
Date, increased costs and/or taxes (if any) owed to such Lender;

 

(J)            TENTH, to the Agent, all other amounts or Obligations then due
under this Agreement or the other Loan Documents to the Agent, the Lenders or
any Indemnified Person, each for the payment thereof;

 

(K)          ELEVENTH, to the Servicer, all other amounts then due under this
Agreement or the other Loan Documents to the Servicer, for the payment thereof;

 

(L)           TWELFTH, to the Agent, all other amounts or Obligations then due
under this Agreement or the other Loan Documents to any Defaulting Lender, each
for the payment thereof; and

 

(M)         THIRTEENTH, all remaining amounts to the Borrower.

 



-53-

 

 

In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in this Agreement or any other Loan
Document, it is the intention of the parties hereto that such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.4 shall control and govern.

 

2.5           Interest Rates: Rates, Payments, and Calculations.

 

(a)           Interest Rates. Except as provided in Section 2.5(b) below, all
Obligations that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a per annum rate
equal to the Interest Rate at such time.

 

(b)           Default Rate. Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders), all
Obligations that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a per annum rate
equal to two percent (2.0%) above the Interest Rate otherwise applicable
hereunder (the “Default Rate”).

 

(c)           Payment. Except to the extent, if any, provided to the contrary in
Section 2.10 or Section 2.12, interest and all other fees payable hereunder
shall be due and payable, in arrears, (i) on the first day of each month at any
time that Obligations or Commitments are outstanding, and (ii) on the Maturity
Date. Borrower hereby authorizes Agent, from time to time without prior notice
to Borrower, to charge all interest and fees (when due and payable), all Lender
Group Expenses (as and when incurred), all fees and costs provided for in
Section 2.10 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products) to Borrower’s Loan Account, all of which amounts thereafter
shall constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder. Any interest, fees, costs, expenses, Lender
Group Expenses, or other amounts payable hereunder or under any other Loan
Document or under any Bank Product Agreement that are charged to the Loan
Account shall thereupon constitute Advances hereunder and shall accrue interest
at the rate then applicable to Advances hereunder.

 

(d)           Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360-day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

(e)           Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

 



-54-

 

 

2.6          Cash Management.

 

(a)           Borrower shall and shall cause each of its Subsidiaries to, or
shall cause Servicer to, (i) establish and maintain cash management services of
a type and on terms satisfactory to Agent at one or more of the banks set forth
on Schedule 2.6(a) (each, a “Cash Management Bank”), including without
limitation, the Collection Account Bank, and shall request in writing and
otherwise take such reasonable steps to ensure that all of Borrower’s and its
Subsidiaries’ Account Debtors (and third party payors in the case of Account
Debtors with governmental and institutional payors) forward payment of the
amounts owed by them directly to the Collection Account, and (ii) deposit or
cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all Collections received in good
funds (including those sent directly by their Account Debtors to Borrower or one
of its Subsidiaries) into the Collection Account, (iii) cause all payments for
each sale or other disposition of one or more Notes Receivable or payment in
full of one or more Notes Receivable in connection with the refinancing of such
Note Receivable or the sale and release of the collateral securing such Note
Receivable to be made by the escrow company, title insurance company or
refinancing lender or purchaser directly to the Collection Account by wire
transfer or check drawn on the account of such escrow company or title insurance
company or by cashier’s check, and (iv) until such time as the Collection
Account or an account in Agent’s name for receipt of Collections (each a “Cash
Management Account”) is established, forward or cause to be forwarded no later
than the first Business Day after the date of receipt thereof, all of their
Collections to Agent’s Account. Borrower shall, or shall cause Servicer to,
request in writing and otherwise take such reasonable steps to ensure that all
of Borrower’s and its Subsidiaries’ Account Debtors forward payment of the
amounts owed by them to Borrower directly to a Cash Management Account. Borrower
covenants that no Collections made in respect of Borrower shall be commingled
with Horizon’s, Servicer’s or any other Person’s deposits.

 

(b)           Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Borrower, in form and substance acceptable
to Agent in its Permitted Discretion. Each such Cash Management Agreement shall
provide, among other things, that (i) the Cash Management Bank will comply with
any instructions originated by Agent directing the disposition of the funds in
such Cash Management Account without further consent by Borrower, as applicable,
(ii) the Cash Management Bank has no rights of setoff or recoupment or any other
claim against the applicable Cash Management Account other than for payment of
its service fees and other charges directly related to the administration of
such Cash Management Account and for returned checks or other items of payment,
and (iii) it will forward, by an automatic daily sweep, all amounts in the
applicable Cash Management Account to the deposit account of Agent designated in
such Cash Management Agreement.

 

(c)           So long as no Default or Event of Default has occurred and is
continuing, Borrower may amend Schedule 2.6(a) to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to Agent and
Agent shall have consented in writing in advance to the establishment of such
Cash Management Account with the prospective Cash Management Bank, and (ii)
prior to the time of the opening of such Cash Management Account, Borrower (or
its Subsidiary, as applicable) and such prospective Cash Management Bank shall
have executed and delivered to Agent a Cash Management Agreement. Borrower (or
its Subsidiaries, as applicable) shall close any of its Cash Management Accounts
(and establish replacement cash management accounts in accordance with the
foregoing sentence) promptly and in any event within thirty (30) days of notice
from Agent that the creditworthiness of any Cash Management Bank is no longer
acceptable in Agent’s reasonable judgment, or as promptly as practicable and in
any event within sixty (60) days of notice from Agent that the operating
performance, funds transfer, or availability procedures or performance of the
Cash Management Bank with respect to Cash Management Accounts or Agent’s
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Agent’s reasonable judgment.

 



-55-

 

 

(d)           The Cash Management Accounts shall be cash collateral accounts
subject to Control Agreements, and Borrower hereby grants a Lien in all Cash
Management Accounts to Agent to secure payment of the Obligations.

 

2.7          Crediting Payments. The receipt of any payment item by Agent
(whether from transfers to Agent by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account (or made by a Cash Management Bank to
the deposit account of Agent designated in the relevant Cash Management
Agreement) or unless and until such payment item is honored when presented for
payment. Should any payment item not be honored when presented for payment, then
Borrower shall be deemed not to have made such payment and interest shall be
calculated accordingly. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account (or into the deposit account of Agent
designated in the relevant Cash Management Agreement) on a Business Day on or
before 2:00 p.m. (New York time). If any payment item is received into the
Agent’s Account (or into the deposit account of Agent designated in the relevant
Cash Management Agreement) on a non-Business Day or after 2:00 p.m. (New York
time) on a Business Day, it shall be deemed to have been received by Agent as of
the opening of business on the immediately following Business Day.

 

2.8           Designated Account. Agent is authorized to make the Advances under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.5(c). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance requested by Borrower
and made by Agent or the Lenders hereunder shall be made to the Designated
Account.

 

2.9           Maintenance of Loan Account; Statements of Obligations. Agent
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower shall be charged with all Advances made by Agent or
the Lenders to Borrower or for Borrower’s account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrower or for Borrower’s account, including all amounts received
from any Cash Management Bank in the deposit account of Agent designated in the
relevant Cash Management Agreement. Agent shall render statements regarding the
Loan Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within thirty (30) days after receipt
thereof by Borrower, Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

 



-56-

 

 

2.10        Fees. Borrower shall pay to Agent the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter) and shall be apportioned among
the Lenders in accordance with the terms of letter agreements between Agent and
individual Lenders:

 

(a)           Unused Line Fee. On the first day of each calendar quarter,
Borrower shall pay an unused line fee (the “Unused Fee”) equal to (i) the amount
by which (A) the average daily amount of the aggregate Commitments of all
Lenders during the immediately preceding calendar quarter (or portion thereof
during which this Agreement is in effect), exceeds (B) the Average Daily Balance
during such immediately preceding calendar quarter (or portion thereof during
which this Agreement is in effect), multiplied by (ii) (1) three-eighths of one
percent (0.375%) per annum, during (x) the Ramp-Up Period, (y) during any six
month period following a take-out financing which does not terminate this
Agreement and reduces Advances outstanding by more than fifty percent (50%) or
(z) for any period when the Average Daily Balance is less than thirty-five
percent (35%) of the average daily amount of the aggregate Commitments of all
Lenders and (2) half of one percent (0.50%) otherwise.

 

(b)           Fees Under Fee Letters. As and when due and payable under the
terms of (i) the Agent Fee Letter, Borrower shall pay to Agent for the account
of Agent the fees set forth in the Agent Fee Letter and (ii) the Fee Letter,
Borrower shall pay to Agent for the account of the Lenders the fees set forth in
the Fee Letter.

 

(c)           Audit, Appraisal, and Valuation Charges. For the separate account
of Agent, Borrower shall pay to or at the direction of Agent reasonable audit,
appraisal, and valuation fees and charges incurred in connection with financial
or collateral audits or appraisals of Borrower, or appraisals of the Collateral
or any portion thereof; provided that (A) so long as no Default or Event of
Default has occurred and is continuing, Borrower will not be charged for more
than one (1) financial or collateral inspection, audit or appraisal during any
calendar year, whether pursuant to this Agreement or the Sale and Servicing
Agreement, and (B) so long as no Event of Default has occurred and is
continuing, none of Borrower, Horizon nor Horizon Management will be charged for
an aggregate amount in excess of $30,000 for fees and charges during any
calendar year covering financial or collateral inspections, audits or appraisals
pursuant to this Agreement or the Sale and Servicing Agreement.

 



-57-

 

 

2.11        Capital Requirements.

 

(a)           If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change, or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within ninety (90) days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

(b)           If any Lender requests additional or increased costs referred to
in Section 2.12(b)(i) or amounts under Section 2.11(a) or sends a notice under
Section 2.12(b)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(b)(i) or Section 2.11(a), as applicable, or would eliminate the illegality
or impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(b)(i) or Section 2.11(a), as applicable, or to
enable Borrower to obtain LIBOR Rate Loans, then Borrower (without prejudice to
any amounts then due to such Affected Lender under Section 2.12(b)(i) or Section
2.11(a), as applicable) may, unless prior to the effective date of any such
assignment the Affected Lender withdraws its request for such additional amounts
under Section 2.12(b)(i) or Section 2.11(a), as applicable, or indicates that it
is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
seek a substitute Lender reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender’s Commitments
hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Commitments, pursuant to an Assignment and Acceptance Agreement,
and upon such purchase by the Replacement Lender, such Replacement Lender shall
be deemed to be a “Lender” for purposes of this Agreement and such Affected
Lender shall cease to be a “Lender” for purposes of this Agreement.

 



-58-

 

 

2.12        LIBOR Rate Provisions.

 

(a)           Interest Rates. Except as otherwise provided in Sections 2.5(b)
and 2.11(b), interest on the Advances shall be charged at a rate equal to the
lesser of (i) the LIBOR Rate plus the Applicable Margin or (ii) the maximum rate
of interest allowable by Law.

 

(b)           Special Provisions Applicable to LIBOR Rate.

 

(i)            The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (other than with respect to Excluded Taxes) and changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest by reference
to the LIBOR Rate. In any such event, the affected Lender shall give Borrower
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrower may, by notice to such affected Lender (A)
require such Lender to furnish to Borrower a statement setting forth the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans with respect to which such
adjustment is made.

 

(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates by reference to the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrower, and Agent promptly shall transmit the notice to each other Lender and
(A) in the case of any LIBOR Rate Loans of such Lender that are outstanding, the
date specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (B) none of such Lender’s Advances shall be LIBOR Rate
Loans until such Lender determines that it would no longer be unlawful or
impractical to do so.

 



-59-

 

 

(c)           No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Advance as to which interest accrues by reference to
the LIBOR Rate.

 

2.13        Increase in Facility Amount. Subject to the terms and conditions set
forth herein, the Borrower shall have the right, at any time from the
Restatement Effective Date until the Commitment Termination Date, to increase
the Facility Amount by an amount up to $100,000,000 (for a total maximum
Facility Amount of $150,000,000). The following terms and conditions shall apply
to any such increase: (i) any such increase shall be obtained from existing
Lenders or from other Persons with the consent of the Agent (each, an “Eligible
Assignee”), in each case in accordance with the terms set forth below; (ii) the
Commitment of any Lender may not be increased without the prior written consent
of such Lender; (iii) any increase in the Facility Amount shall be in a minimum
principal amount of (x) if such increase shall be obtained from existing
Lenders, $5,000,000 and (y) if such increase shall be obtained from Eligible
Assignees who are not Lenders hereunder, $10,000,000; (iv) the Borrower and
Lenders shall execute an acknowledgement (or in the case of the addition of a
bank or other financial institution not then a party to this Agreement, a
joinder agreement) in form and content satisfactory to the Agent to reflect the
revised Commitments and Facility Amount (the Lenders do hereby agree to execute
such acknowledgement (or joinder agreement) without delay unless the
acknowledgement purports to (i) increase the Commitment of a Lender without such
Lender’s consent or (ii) amend this Agreement or the other Loan Documents other
than as provided for in this Section 2.13); (v) the Borrower shall execute such
promissory notes as are necessary to reflect the increase in or creation of the
Commitments; (vi) if any Advances are outstanding at the time of any such
increase, the Borrower shall make such payments and adjustments on the Advances
(including payment of any break funding amount owing in connection therewith) as
necessary to give effect to the revised commitment percentages and outstandings
of the Lenders; (vii) the Borrower may solicit commitments from Eligible
Assignees that are not then a party to this Agreement so long as such Eligible
Assignees are reasonably acceptable to the Agent and execute a joinder agreement
in form and content satisfactory to the Agent; (viii) the conditions set forth
in Section 3.2 shall be satisfied in all material respects; (ix) after giving
effect to any such increase in the Facility Amount, no Default or Early Event of
Default shall have occurred; (x) the Borrower shall have provided to the Agent,
at least thirty (30) days prior to such proposed increase in the Facility
Amount, written evidence demonstrating pro forma compliance with the Asset
Quality Test and compliance with the Borrowing Base after giving effect to such
proposed increase, such evidence to be satisfactory in the sole discretion of
the Agent. The amount of any increase in the Facility Amount hereunder shall be
offered first to the existing Lenders, and in the event the additional
commitments which existing Lenders are willing to take shall exceed the amount
requested by the Borrower, such excess shall be allocated in proportion to the
commitments of such existing Lenders willing to take additional commitments. If
the amount of the additional commitments requested by the Borrower shall exceed
the additional commitments which the existing Lenders are willing to take, then
the Borrower may invite other Eligible Assignees reasonably acceptable to the
Agent to join this Agreement as Lenders hereunder for the portion of commitments
not taken by existing Lenders, provided that such Eligible Assignees shall enter
into such joinder agreements to give effect thereto as the Agent and the
Borrower may reasonably request. Unless otherwise agreed by the Agent and the
Lenders, the terms of any increase in the Facility Amount shall be the same as
those in effect prior to any increase; provided, however, that should the terms
of the increase agreed to be other than those in effect prior to the increase,
then the Loan Documents shall, with the consent of the Agent and the Lenders, be
amended to the extent necessary to incorporate any such different terms.

 



-60-

 

 

2.14        Reduction of Facility Amount. The Borrower shall be entitled at its
option, on any Business Day (i) prior to the occurrence of an Early Termination
Event and (ii) on or prior to August 31, 2019, reduce the Facility Amount by
$25,000,000; provided, that the Borrower shall give prior written notice of such
reduction to the Administrative Agent and each Managing Agent. The Lenders
hereby agree that such reduction shall be allocated in full to the Commitment of
KeyBank National Association, until the same shall be reduced to $50,000,000.
Any request for a reduction or termination pursuant to this Section 2.14 shall
be irrevocable.

 

2.15        Effect of Benchmark Transition Event.

 

(a)           Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, (i) upon the determination of the Agent
(which shall be conclusive absent manifest error) that a Benchmark Transition
Event has occurred or (ii) upon the occurrence of an Early Opt-in Election, as
applicable, the Agent and the Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement, by a written document executed by the Borrower and
the Agent, subject to the requirements of this Section 2.15. Notwithstanding the
requirements of clauses (ii) and (iii) of Section 15.1(a) or anything else to
the contrary herein or in any other Loan Document, any such amendment with
respect to a Benchmark Transition Event will become effective and binding upon
the Agent, the Borrower and the Lenders at 5:00 p.m. on the fifth (5th) Business
Day after the Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders, and
any such amendment with respect to an Early Opt-in Election will become
effective and binding upon the Agent, the Borrower and the Lenders on the date
that Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders accept such amendment. No replacement of LIBOR
with a Benchmark Replacement pursuant to this Section 2.15 will occur prior to
the applicable Benchmark Transition Start Date.

 

(b)           Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(c)           Notices; Standards for Decisions and Determinations. The Agent
will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this Section 2.15, including, without limitation, any determination
with respect to a tenor, comparable replacement rate or adjustment, or
implementation of any Benchmark Replacement Conforming Changes, or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding on all
parties hereto absent manifest error and may be made in its or their sole
discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.15 and shall not be a
basis of any claim of liability of any kind or nature by any party hereto, all
such claims being hereby waived individually be each party hereto.

 



-61-

 

 

(d)           Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for an Advance of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for an Advance of or conversion to
Base Rate Loans.

 

3.             CONDITIONS; TERM OF AGREEMENT.

 

3.1           Conditions Precedent to the Restatement Effective Date and Initial
Extension of Credit. The obligation of each Lender to make its initial extension
of credit under this Amended and Restated Loan and Security Agreement, is
subject to the fulfillment, to the satisfaction of Agent and each Lender (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the following), of each of the following
conditions precedent:

 

(a)           Agent shall have received financing statements to be filed in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the Agent’s Liens in and to the Collateral, and Agent shall have
received searches reflecting the filing of all such financing statements;

 

(b)           Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:

 

(i)            the Cash Management Agreements,

 

(ii)           the Closing Certificates,

 

(iii)          the Control Agreements,

 

(iv)          each of the Agent Fee Letter and the Fee Letter,

 

(v)           the Sale and Servicing Agreement,

 

(vi)          the Collateral Custodian Fee Letter,

 

(vii)         the Backup Servicer Engagement Letter; and

 



-62-

 

 

(viii)        a file-stamped copy of a UCC-1 financing statement naming Horizon
as seller and Borrower as buyer, filed with the Delaware Secretary of State to
perfect the transfer and sale of Notes Receivable to Borrower from time to time
pursuant to the Sale and Servicing Agreement.

 

(c)           Secretary’s Certificates from the Secretary (or equivalent) of
each of (a) Borrower, (b) Horizon, and (c) Horizon Management, dated as of the
Restatement Effective Date, in form and substance satisfactory to Agent,
certifying that (i) a copy of such Person’s Certificate of Formation and
Operating Agreement or Certificate or Articles of Incorporation (as applicable)
and any other Governing Documents, as well as all amendments thereto, are
attached, (ii) other than as reflected by the documents delivered pursuant to
(i) above, no action or proceeding for the amendment of such Person’s Governing
Documents has been taken or is presently contemplated, (iii) attached is a
complete and correct copy of an authorization by or resolution of such Person’s
members, managers or board of directors (as applicable) authorizing such
Person’s execution, delivery and performance of the Loan Agreement and the other
Loan Documents to which it is a party and the transactions contemplated thereby,
and (iv) a specimen signature of each manager, member or officer of such Person
who is authorized to execute the Loan Documents on behalf of such Person is
included and that each of such individuals is duly qualified as of the
Restatement Effective Date;

 

(d)           Agent shall have received copies of Borrower’s, Horizon’s and
Horizon Management’s Governing Documents, as amended, modified, or supplemented
to the Restatement Effective Date, certified by the Secretary of such Person or
the Manager of such Person, as applicable;

 

(e)           Agent shall have received certificates of status with respect to
Borrower, Horizon, and Horizon Management, dated within 10 days of the
Restatement Effective Date, such certificate to be issued by the appropriate
officer of the jurisdiction of organization of such Person, which certificate
shall indicate that such Person is in good standing in such jurisdiction;

 

(f)            Agent shall have received certificates of status with respect to
Borrower, Horizon, and Horizon Management, each dated within thirty (30) days of
the Restatement Effective Date, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Person) in which its failure to be duly qualified could
reasonably be expected to result in a Material Adverse Change, which
certificates shall indicate that such Person is in good standing in such
jurisdictions;

 

(g)           Agent shall have received an opinion or opinions of Borrower’s,
Horizon’s, and Horizon Management’s counsel in form and substance satisfactory
to Agent;

 

(h)           Agent shall have completed its business, legal, and collateral due
diligence, including a review of the legal structure of Horizon, Horizon
Management, Borrower and their Affiliates, the operating and accounting systems
and controls of Horizon, Horizon Management, and Borrower, collateral audit and
review of the books and records of Horizon, Horizon Management, and Borrower, a
review of their collateral valuation methods, verification of each of such
Person’s representations and warranties to the Lender Group, and verification of
third-party service providers, in each case, the results of which shall be
satisfactory to Agent;

 



-63-

 

 

(i)            Borrower shall pay all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

 

(j)            with respect to each Eligible Note Receivable, Agent or the
Collateral Custodian shall be in possession of all of the Required Asset
Documents;

 

(k)           Agent shall have received and approved the Required Procedures,
which Required Procedures shall be consistent with those previously represented
to Agent and shall be acceptable to Agent in its Permitted Discretion;

 

(l)             Agent’s counsel shall have received and reviewed all standard
documentation evidencing, governing, securing and guaranteeing Notes Receivable,
and been satisfied such documentation provides Borrower and Agent with
appropriate rights and remedies to enforce any necessary collection actions with
respect to such Notes Receivable;

 

(m)          Agent shall have received evidence satisfactory to Agent either
that any Person having a Lien (except for Permitted Liens, if any) with respect
to the assets of Borrower shall have released such Lien or that such Lien shall
be automatically terminated upon the funding of the Advances to be made on the
Restatement Effective Date;

 

(n)           Borrower, Horizon and Horizon Management shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrower, Horizon or
Horizon Management of the Loan Documents or with the consummation of the
transactions contemplated thereby;

 

(o)           Agent shall have received evidence satisfactory to Agent that as
of the date of, and after giving effect to, the initial Advance, (i) Borrower
has a Tangible Net Worth (based upon the capital contribution by Horizon of cash
or the unfinanced portion of Eligible Notes Receivable) of not less than the
Minimum Equity Requirement, (ii) Horizon has a Tangible Net Worth of not less
than $100,000,000, and (iii) Horizon Management has a Tangible Net Worth of not
less than $500,000;

 

(p)            Agent shall have received and reviewed a copy of the finalized
disaster recovery plan for Horizon and Horizon Management’s, the results of
which shall be satisfactory to Agent;

 

(q)           Agent shall have received evidence satisfactory to Agent that as
of the Restatement Effective Date, the Borrower has made the deposit to the
Indemnity Reserve contemplated by Section 2.1(b); and

 

(r)            All other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

 

3.2          Conditions Subsequent to the Initial Extension of Credit. The
obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of each of the following conditions
subsequent (any failure by Borrower to satisfy or cause the satisfaction of each
of such conditions subsequent constituting an Event of Default):

 



-64-

 

 

(a)            within ninety (90) days after the Restatement Effective Date,
Agent and Borrower shall have delivered a notice pursuant to that certain
Collateral Access Agreement with respect to the principal location(s) where
Horizon and Borrower maintain the Books relating to the Notes Receivable and
other Collateral (i.e. 312 Farmington Avenue, Farmington, Connecticut 06032),
notifying the other parties thereto of the resignation of the former agent and
appointment of the Agent;

 

(b)            (i) within ninety (90) days after the Restatement Effective Date,
Agent shall have received certificates of insurance verifying that Borrower and
Servicer have increased the amount of their existing fidelity coverage as of the
Restatement Effective Date to an amount not less than $1,500,000, with an
insurance company(ies) reasonably satisfactory to Agent, and (ii) within thirty
(30) days after the aggregate Commitments first equal or exceed $100,000,000,
Agent shall have received lender's loss payee endorsements in favor of Agent
meeting the requirements of Section 6.8 with respect to all such policies; and

 

(c)           prior to depositing any assets into the Securities Account listed
on Schedule 5.17 as of the Restatement Effective Date, and in any case no later
than sixty (60) days after the Restatement Effective Date, Borrower shall
deliver to Agent an executed Control Agreement acceptable to Agent in its
Permitted Discretion with respect to such Securities Account.

 

3.3          Conditions Precedent to all Extensions of Credit. The obligation of
the Lender Group (or any member thereof) to make any Advances hereunder at any
time (or to extend any other credit hereunder), including the initial Advance,
shall be subject to the following conditions precedent:

 

(a)           the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

 

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

 

(c)           no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
Advance shall have been issued and remain in force by any Governmental Authority
against Borrower, Agent, any Lender, or any of their respective Affiliates;

 

(d)           no Material Adverse Change shall have occurred,

 

(e)           on or before the day preceding the date of such Advance, Borrower
shall have delivered to the Collateral Custodian each of the Required Asset
Documents with respect to each Note Receivable to be acquired or funded with any
portion of such Advance; provided that if Borrower is funding the acquisition of
such Note Receivable with the proceeds of Advances being requested with respect
to such Note Receivable, then this condition shall be satisfied if the
Collateral Custodian and Agent are in possession of .pdf copies of each of the
Required Asset Documents and the originals are delivered to the Collateral
Custodian no later than five (5) Business Days thereafter;

 



-65-

 

 

(f)            before and after giving effect to such Advance and to the
application of proceeds therefrom the Asset Quality Test shall be satisfied, as
calculated on such date;

 

(g)           before and after giving effect to such Advance and to the
application of proceeds therefrom, the Minimum Equity Requirement shall be
maintained;

 

(h)           before and after giving effect to such advance and to the
application of proceeds therefrom, (a) the lesser of (i) the Borrowing Base and
(ii) the Facility Amount shall be equal to or greater than (b) the outstanding
Advances;

 

(i)            the end of the Revolving Credit Availability Period shall not
have occurred (other than with respect to a Post-Termination Revolving Note
Receivable Funding); and

 

(j)            Agent shall have received a current Borrowing Base Certificate.

 

3.4          Term. This Agreement shall continue in full force and effect for a
term commencing on the Restatement Effective Date and ending at the conclusion
of the Amortization Period (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.

 

3.5           Effect of Termination. On the Maturity Date or earlier termination
of this Agreement in accordance with its terms, all Obligations immediately
shall become due and payable without notice or demand and Borrower shall be
required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Commitments) shall relieve or discharge Borrower or any
of its Affiliates of its duties, obligations, or covenants hereunder or under
any other Loan Document and Agent’s Liens in the Collateral shall continue to
secure the Obligations and shall remain in effect until all Obligations have
been paid in full and the Commitments have been terminated. When all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

 

3.6           Early Termination of Commitments by Borrower. Borrower has the
option, at any time upon sixty (60) days prior written notice to Agent (or such
lesser period as may be acceptable to the Required Lenders), to terminate this
Agreement and terminate the Commitments hereunder (if still in effect) by
repaying to Agent, for the benefit of the Lender Group, all of the Obligations
in full, together with all sums payable under the Agent Fee Letter and the Fee
Letter, including, without limitation, the Prepayment Make-Whole Amount
associated with such termination. In the event of the termination of this
Agreement and repayment of the Obligations at any time prior to the Maturity
Date, for any other reason, including (a) termination upon the election of the
Required Lenders to terminate after the occurrence and during the continuation
of an Event of Default, (b) foreclosure by Agent or Lenders and sale of
Collateral, (c) sale of the Collateral in any Insolvency Proceeding of Borrower,
or (d) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding of Borrower, then, in
view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to the Lender Group or profits lost by the Lender Group as a
result of such early termination, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrower shall pay to Agent any fees provided for in the Agent Fee
Letter and the Fee Letter, as applicable.

 



-66-

 

 

4.             CREATION OF SECURITY INTEREST.

 

4.1           Grant of Security Interest. Borrower hereby grants to Agent, for
the benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of Borrower’s right, title, and interest in all
currently existing and hereafter acquired or arising Borrower Collateral in
order to secure prompt repayment of any and all of the Obligations in accordance
with the terms and conditions of the Loan Documents and in order to secure
prompt performance by Borrower of each of its covenants and duties under the
Loan Documents. The Agent’s Liens in and to the Borrower Collateral shall attach
to all Borrower Collateral without further act on the part of Agent or Borrower.
Anything contained in this Agreement or any other Loan Document to the contrary
notwithstanding, except for Permitted Dispositions, Borrower has no authority,
express or implied, to dispose of any item or portion of the Collateral.

 

4.2           Negotiable Collateral. In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral other
than Notes Receivable previously delivered to and being held by the Agent or the
Collateral Custodian, and if and to the extent that Agent determines that
perfection or priority of Agent’s security interest is dependent on or enhanced
by possession, Borrower, promptly upon the request of Agent, shall endorse and
deliver physical possession of such Negotiable Collateral and all agreements and
documents related thereto to Agent or the Collateral Custodian. All Notes
Receivable shall be delivered to Agent or the Collateral Custodian pursuant to
this Agreement and the Sale and Servicing Agreement to hold for the benefit of
Agent and Lenders, duly endorsed in blank or as follows on the back of the
signature page thereof or on a separate allonge affixed thereto:

 

“Pay to the Order of _______________________________, without recourse

 

HORIZON CREDIT II LLC

 

By:

 

Name:

 

Its: [Authorized Person].”

 

4.3              Collection of Accounts, General Intangibles, and Negotiable
Collateral. At any time after the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
Borrower and makers of Notes Receivable that the Accounts, Notes Receivable,
chattel paper, or General Intangibles have been assigned to Agent or that Agent
has a security interest therein, (b) cause a replacement servicer to take
possession of, and collect, Borrower’s Accounts, or (c) collect Borrower’s
Accounts, Notes Receivable, chattel paper, or General Intangibles directly and
charge the collection costs and expenses to the Loan Account. Borrower agrees
that it will hold in trust for the Lender Group, as the Lender Group’s trustee,
any of its Collections that it receives and immediately will deliver such
Collections to Servicer pursuant to the Sale and Servicing Agreement or, at the
request of Agent, to Agent or a Cash Management Bank, in each case in their
original form as received by Borrower.

 



-67-

 

 

4.4           Filing of Financing Statements; Commercial Tort Claims; Delivery
of Additional Documentation Required.

 

(a)           Borrower authorizes Agent to file any financing statement
necessary or desirable to effectuate the transactions contemplated by the Loan
Documents, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of Borrower where permitted
by applicable law. Borrower hereby ratifies the filing of any financing
statement filed without the signature of Borrower prior to the date hereof.

 

(b)           If Borrower acquires any commercial tort claims after the date
hereof, Borrower shall promptly (but in any event within three (3) Business Days
after such acquisition) deliver to Agent a written description of such
commercial tort claim and shall deliver a written agreement, in form and
substance satisfactory to Agent, pursuant to which Borrower shall grant a
perfected security interest in all of its right, title and interest in and to
such commercial tort claim to Agent, as security for the Obligations (a
“Commercial Tort Claim Assignment”).

 

(c)           At any time upon the request of Agent, Borrower shall execute or
deliver to Agent, and shall cause its Subsidiaries to execute or deliver to
Agent, any and all fixture filings, security agreements, pledges, assignments,
Commercial Tort Claim Assignments, endorsements of certificates of title, and
all other documents (collectively, the “Additional Documents”) that Agent may
request in its Permitted Discretion, in form and substance satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect the
Agent’s Liens in the assets of Borrower (whether now owned or hereafter arising
or acquired, tangible or intangible, real or personal), to create and perfect
Liens in favor of Agent in any owned Real Property acquired after the Closing
Date, and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents. To the maximum extent permitted by
applicable law, Borrower authorizes Agent to execute any such Additional
Documents in Borrower’s name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In addition, on such
periodic basis as Agent shall require, Borrower shall (i) provide Agent with a
report of all new material patentable, copyrightable, or trademarkable materials
acquired or generated by Borrower during the prior period, (ii) cause all
material patents, copyrights, and trademarks acquired or generated by Borrower
that are not already the subject of a registration with the appropriate filing
office (or an application therefor diligently prosecuted) to be registered with
such appropriate filing office in a manner sufficient to impart constructive
notice of Borrower’s or the applicable Subsidiary’s ownership thereof, and (iii)
cause to be prepared, executed, and delivered to Agent supplemental schedules to
the applicable Loan Documents to identify such patents, copyrights, and
trademarks as being subject to the security interests created thereunder;
provided, however, that neither Borrower nor any of its Subsidiaries shall
register with the U.S. Copyright Office any unregistered copyrights (whether in
existence on the Closing Date or thereafter acquired, arising, or developed)
unless (i) the Borrower provides Agent with written notice of its intent to
register such copyrights not less than thirty (30) days prior to the date of the
proposed registration, and (ii) prior to such registration, the applicable
Person executes and delivers to Agent a copyright security agreement in form and
substance satisfactory to Agent, supplemental schedules to any existing
copyright security agreement, or such other documentation as Agent reasonably
deems necessary in order to perfect and continue perfected Agent’s Liens on such
copyrights following such registration.

 



-68-

 

 

(d)           Borrower hereby assigns to Agent any and all rights of Borrower to
access any and all storage facilities where any Collateral or information
relating to Collateral may be stored and Borrower hereby authorizes Agent, at
any time after the occurrence and during the continuation of an Event of
Default, to enter upon any such storage facilities and remove any contents
thereof in connection with Agent’s exercise of its remedies hereunder.

 

4.5           Power of Attorney. Borrower hereby irrevocably makes, constitutes,
and appoints Agent (and any of Agent’s officers, employees, or agents designated
by Agent) as Borrower’s true and lawful attorney, with power to (a) if Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign Borrower’s name on any invoice or bill of lading
relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests or make telephone inquiries for verification
of Borrower’s Accounts or Notes Receivable, (d) endorse Borrower’s name on any
of its payment items (including all of its Collections) that may come into the
Lender Group’s possession, (e) at any time that an Event of Default has occurred
and is continuing, make, settle, and adjust all claims under Borrower’s policies
of insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting Borrower’s
Accounts, Notes Receivable, chattel paper, or General Intangibles directly with
Account Debtors or makers of Notes Receivable, for amounts and upon terms that
Agent determines to be reasonable, in Agent’s Permitted Discretion, and Agent
may cause to be executed and delivered any documents and releases that Agent
determines to be necessary. The appointment of Agent as Borrower’s attorney, and
each and every one of its rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully and finally repaid and
performed and the Lender Group’s obligations to extend credit hereunder are
terminated.

 

4.6           Right to Inspect and Verify. Agent (through any of its officers,
employees, or agents) shall have the right, from time to time hereafter, and so
long as no Default or Event of Default has occurred and in continuing, upon
reasonable notice and during normal business hours (i) to inspect the Books and
make copies or abstracts thereof, (ii) to communicate directly with any and all
Account Debtors and makers of Notes Receivable to verify the existence and terms
thereof, and (iii) to check, test, and appraise the Collateral, or any portion
thereof, in order to verify Borrower’s and its Subsidiaries’ financial condition
or the amount, quality, value, condition of, or any other matter relating to,
the Collateral; and Borrower shall permit any designated representative of Agent
to visit and inspect any of the properties of the Borrower to inspect and to
discuss its finances and properties and Collateral, upon reasonable notice and
at such reasonable times during normal business hours ; provided that (A) so
long as no Default or Event of Default has occurred and is continuing, Borrower
will not be charged for more than one (1) financial or collateral inspection,
audit or appraisal during any calendar year, whether pursuant to this Agreement
or the Sale and Servicing Agreement, and (B) so long as no Event of Default has
occurred and is continuing, none of Borrower, Horizon nor Horizon Management
will be charged for an aggregate amount in excess of $30,000 for fees and
charges during any calendar year covering financial or collateral inspections,
audits or appraisals pursuant to this Agreement or the Sale and Servicing
Agreement.

 



-69-

 

 

4.7           Control Agreements. Borrower agrees that it will take any or all
reasonable steps in order for Agent to obtain control in accordance with
Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the Code with respect to all
of its or their Securities Accounts, Deposit Accounts, electronic chattel paper,
Investment Property, and letter-of-credit rights. Upon the occurrence and during
the continuance of an Event of Default, Agent may notify any bank or securities
intermediary to liquidate the applicable Deposit Account or Securities Account
or any related Investment Property maintained or held thereby and remit the
proceeds thereof to Agent’s Account or the deposit account of Agent designated
in the relevant Control Agreement.

 

4.8           Servicing of Notes Receivable. Until such time as Agent shall
notify the Borrower of the revocation of such right after the occurrence and
during the continuation of an Event of Default, the Borrower (a) shall, at its
own expense (including through the application of available funds pursuant to
Section 2.4), cause the Servicer to service all of the Notes Receivable,
including, without limitation, (i) the billing, posting and maintaining complete
records applicable thereto, and (ii) taking of such action with respect to the
Notes Receivable as the Borrower may deem advisable, and (b) may grant, in the
ordinary course of business, to any maker of a Note Receivable, any adjustment
to which such maker may be lawfully entitled, and may take such other actions
relating to the settling of any such maker’s claims as may be commercially
reasonable, but in each case in accordance with the Required Procedures. Agent
may, at its option, at any time or from time to time, after the occurrence and
during the continuation of an Event of Default hereunder, revoke the collection
and servicing rights given to Borrower herein by giving notice to Borrower in
accordance with the terms of the Sale and Servicing Agreement.

 

4.9           Borrower’s Perfection. Borrower represents to the Lender Group
that: (a) all necessary financing statements and (b) all related financing
statement amendments or assignments in order to cause Borrower to be properly
noted as secured party of record with respect thereto, have been filed in all
filing locations as may be required to perfect and protect in favor of Borrower
all security interests, liens and rights evidenced by all Note Receivable
Documents with respect to all personal property securing Borrower’s Notes
Receivable existing as of the Closing Date, and that such filings remain
effective as of the Restatement Effective Date. Unless otherwise expressly
agreed by Agent, Borrower covenants that it will take all action necessary to
maintain the effectiveness of such filings so long as Borrower has any
commitment to extend credit under such Note Receivable or any sum remains owing
under such Note Receivable. Agent is authorized to file any UCC-3 statements of
continuation, assignment or amendment as it may determine in its Permitted
Discretion to be necessary to enable it to protect and maintain Agent’s Liens in
Collateral. Borrower represents to the Lender Group that all filings and
recordations, and all related assignments, with respect to Notes Receivable
acquired by Borrower after the Closing Date have been and will be filed or
recorded in all jurisdictions as may be required to perfect and protect in favor
of Borrower all of Borrower’s liens or interests evidenced by Note Receivable
Documents acquired by Borrower after the Closing Date, and that Borrower will
take all action necessary to maintain the effectiveness of such filings so long
as Borrower has any commitment to extend credit under such Note Receivable or
any sum remains owing under such Note Receivable.

 



-70-

 

 

4.10        Note Receivable Documents. Borrower or Servicer will maintain all
Note Receivable Documents (other than Notes Receivable which have been delivered
to Collateral Custodian pursuant to Section 4.2) in a secure manner in a
location with fire, casualty and theft protection satisfactory to Agent.
Borrower or Servicer will provide to Agent copies of any Note Receivable
Documents as Agent may request.

 

4.11        Release of Notes Receivable.

 

(a)           When a Note Receivable that is in the possession of Agent or the
Collateral Custodian is repaid in its entirety, Agent shall return or shall
authorize the Collateral Custodian to return such Note Receivable and any
related original Required Asset Documents to Borrower to facilitate its payment
and Agent shall release Agent’s Liens in such Note Receivable and any Related
Property promptly upon receipt of the final payment relating to such Note
Receivable.

 

(b)           When a Note Receivable is sold by Borrower in accordance with the
terms of this Agreement, Agent shall release Agent’s Liens in such Note
Receivable and any Related Property and if such Note Receivable or any related
original Required Asset Documents are in the possession of Agent or the
Collateral Custodian, Agent shall transfer or shall authorize the Collateral
Custodian to transfer such Note Receivable and such related original Required
Asset Documents to the purchaser thereof or as otherwise directed by such
purchaser against payment of the agreed amount therefor.

 

(c)           In the event Borrower’s collateral assignment to Agent of any
mortgage and loan documents relating to a Note Receivable has been recorded and
such Note Receivable is (i) repaid in its entirety, (ii) sold by Borrower in
accordance with the terms of this Agreement or (iii) in default and Borrower is
commencing foreclosure proceedings against the Note Receivable Collateral
securing such Note Receivable, then Agent shall, at Borrower’s sole expense,
execute a reassignment or release of such mortgage and loan documents for the
benefit of Borrower on forms prepared by Borrower and acceptable to Agent in its
Permitted Discretion.

 

5.             REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Restatement Effective Date, and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 



-71-

 

 

5.1           No Encumbrances. Borrower has good and indefeasible title to, or a
valid leasehold interest in, its personal property assets and good and
marketable title to, or a valid leasehold interest in, its Real Property, in
each case, free and clear of Liens except for Permitted Liens.

 

5.2           Eligible Notes Receivables. As to each Note Receivable that is
identified by Borrower as an Eligible Note Receivable in the most recent
Borrowing Base Certificate submitted to Agent, as of the date of such
certificate: (a) such Note Receivable is a bona fide existing payment obligation
of the maker of such Note Receivable created in the ordinary course of business
by Horizon or an Approved Third-Party Originator, (b) such Note Receivable has
been transferred to Borrower by sale or contribution and is now owed to Borrower
without any known defenses, disputes, offsets, counterclaims, or rights of
cancellation, (c) such Note Receivable is not excluded as ineligible by virtue
of one or more of the excluding criteria set forth in the definition of Eligible
Notes Receivable, (d) the original amount of, the unpaid balance of, and the
amount and dates of payments on such Note Receivable shown on the Books of
Borrower and in the schedules of same delivered to Agent are true and correct,
(e) Borrower has no knowledge of any fact (which shall not include general
economic conditions) which is reasonably likely to impair the validity or
collectability of such Note Receivable, (f) such Note Receivable is subject to a
first-priority security interest in favor of Agent, (g) such Note Receivable
complies with all applicable laws in all material respects, and (h) since
delivery to Agent, such Note Receivable has not been amended nor any material
requirements relating thereto waived without the prior written consent of Agent,
other than an extension, modification or waiver in accordance with the Required
Procedures then in effect. The portfolio of Notes Receivable held by Borrower,
as opposed to Horizon or any other Subsidiary or Affiliate of Horizon, has not
been selected in a manner adverse to Borrower or the Lender Group.

 

5.3           Equipment. All of the Equipment of Borrower is used or held for
use in its business and is fit for such purposes.

 

5.4           Location of Collateral. The Borrower Collateral (other than the
Collateral in the possession of Agent or the Collateral Custodian) is not stored
with a bailee, warehouseman, or similar party and is located only at, or
in-transit between, the locations identified on Schedule 5.4 (as such Schedule
may be updated pursuant to Section 6.9); provided, that loan files that do not
include original promissory notes, Lien instruments, or assignments of Lien
instruments may be stored, from time to time, with Servicer or in a public
warehouse, access to which has been assigned by Borrower to Agent.

 

5.5           Records. Borrower keeps complete, correct and accurate records of
the Notes Receivable owned by Borrower and all payments thereon.

 

5.6           State of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a)            The jurisdiction of organization of Horizon, Horizon Management,
Borrower and each of their respective Subsidiaries is set forth on Schedule
5.6(a) (as such Schedule may be updated from time to time to reflect changes
resulting from transactions not prohibited by this Agreement).

 



-72-

 

 

(b)           The chief executive office of Horizon, Horizon Management,
Borrower and each of their respective Subsidiaries is located at the address
indicated on Schedule 5.6(b) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions not prohibited by this
Agreement).

 

(c)           The organizational identification numbers and federal employer
identification numbers, if any, of Horizon, Horizon Management, Borrower and
each of their respective Subsidiaries are identified on Schedule 5.6(c) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions not prohibited by this Agreement).

 

(d)           As of the Restatement Effective Date, Borrower does not hold any
commercial tort claims, except as set forth on Schedule 5.6(d).

 

5.7           Due Organization and Qualification; Subsidiaries.

 

(a)           Borrower is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could reasonably be
expected to result in a Material Adverse Change.

 

(b)           Set forth on Schedule 5.7(b) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions not prohibited by
this Agreement) is a complete and accurate description of (i) the authorized
capital Stock of Horizon, by class, and a description of the interests of each
such class that are issued and outstanding as of the Closing Date, and (ii) the
authorized capital Stock of Borrower, by class, and, a description of the
interests of each such class that are issued and outstanding as of the Closing
Date and at all times thereafter. Other than as described on Schedule 5.7(b),
there are no subscriptions, options, warrants, or calls relating to any capital
Stock of Borrower, including any right of conversion or exchange under any
outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

 

(c)           Set forth on Schedule 5.7(c) is a complete and accurate list of
Horizon’s direct and indirect Subsidiaries as of the Closing Date, showing:
(i) the jurisdiction of their organization, (ii) the number of shares of each
class of common and preferred Stock authorized for each of such Subsidiaries,
and (iii) the number and the percentage of the outstanding shares of each such
class owned directly or indirectly by Horizon. The Borrower does not and will
not, at any time, have any direct or indirect Subsidiaries.

 

(d)           Except as set forth on Schedule 5.7(c), there are no
subscriptions, options, warrants, or calls relating to any shares of capital
Stock of Borrower, including any right of conversion or exchange under any
outstanding security or other instrument.

 

5.8           Due Authorization; No Conflict.

 

(a)            The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower.

 



-73-

 

 

(b)           The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to Borrower, the Governing Documents of Borrower, or any order,
judgment, or decree of any court or other Governmental Authority binding on
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Borrower, (iii) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any properties or assets of Borrower,
other than under this Agreement and the other Loan Documents, or (iv) require
any approval of the holders of Borrower’s Stock or any approval or consent of
any Person under any material contractual obligation of Borrower, other than
consents or approvals that have been obtained and that are still in force and
effect.

 

(c)           Other than the filing of financing statements, the execution,
delivery, and performance by Borrower of this Agreement and the other Loan
Documents to which Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person, other than consents or
approvals that have been obtained and that are still in force and effect.

 

(d)           This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

(e)           The Agent’s Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.

 

5.9           Litigation. Other than those matters disclosed on Schedule 5.9, as
of the Restatement Effective Date there are no actions, suits, or proceedings
pending or, to the best knowledge of Borrower, threatened, against Borrower or
Horizon or Horizon Management. There are no actions, suits, or proceedings
pending or, to the actual knowledge of Borrower, threatened, against Borrower or
Horizon or Horizon Management, that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change.

 

5.10        No Material Adverse Change. All financial statements relating to
Horizon, Horizon Management, or Borrower and their respective Subsidiaries that
have been delivered by Horizon, Horizon Management, or Borrower to the Lender
Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
financial condition of Horizon, Horizon Management, Borrower, and their
respective Subsidiaries as of the date thereof and results of operations for the
period then ended. There has not been a Material Adverse Change with respect to
Borrower or Horizon or Horizon Management, since the date of the latest
financial statements submitted to the Lender Group on or before the Restatement
Effective Date.

 

5.11        Fraudulent Transfer.

 



-74-

 

 

(a)           Borrower is Solvent.

 

(b)           No transfer of property is being made by Borrower and no
obligation is being incurred by Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrower.

 

5.12        Employee Benefits. None of Borrower or any of its ERISA Affiliates
maintains or contributes to any Benefit Plan.

 

5.13        Environmental Condition. Except as set forth on Schedule 5.13, (a)
to Borrower’s knowledge, none of Borrower’s properties or assets has ever been
used by Borrower or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such use, production, storage, handling, treatment, release or transport
was in violation, in any material respect, of any applicable Environmental Law,
(b) to Borrower’s knowledge, none of Borrower’s properties or assets has ever
been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) Borrower has not
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by Borrower, and (d)
Borrower has not received a summons, citation, notice, or directive from the
United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by Borrower resulting in
the releasing or disposing of Hazardous Materials into the environment.

 

5.14        Brokerage Fees. Neither Borrower nor any of its Affiliates has
utilized the services of any broker or finder in connection with Borrower’s
obtaining financing from the Lender Group under this Agreement, and any
brokerage commission or finders fee payable in connection herewith shall be the
sole responsibility of Borrower or its Affiliates.

 

5.15        Intellectual Property. Borrower owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 5.15 (as updated from time to time) is a true,
correct, and complete listing of all material patents, patent applications,
trademarks, trademark applications, copyrights, and copyright registrations as
to which Borrower is the owner or is an exclusive licensee, other than shrink
wrap and other similar licenses generally available to the public.

 

5.16        Leases. Borrower enjoys peaceful and undisturbed possession under
all leases material to their business and to which they are parties or under
which they are operating, and all of such leases are valid and subsisting and no
material default by Borrower exists under any of them.

 

5.17        Deposit Accounts and Securities Accounts. Set forth on Schedule 5.17
(as such Schedule may be updated by written notice to the Agent from time to
time to reflect changes resulting from transactions not prohibited by this
Agreement) is a listing of all of Borrower’s Deposit Accounts and, Securities
Accounts, including, with respect to each bank or securities intermediary (a)
the name and address of such Person, and (b) the account numbers of the Deposit
Accounts or Securities Accounts maintained with such Person.

 



-75-

 

 

5.18        Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Horizon, Horizon Management, Borrower or their
respective Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents,
or any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Horizon,
Horizon Management, Borrower or their respective in writing to Agent or any
Lender will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.

 

5.19        Indebtedness. Set forth on Schedule 5.19 is a true and complete list
of all Indebtedness of Borrower outstanding immediately prior to the Restatement
Effective Date that is to remain outstanding after the Restatement Effective
Date and such Schedule accurately reflects the aggregate principal amount of
such Indebtedness and describes the principal terms thereof.

 

5.20        Compliance. The standard forms and documents evidencing and executed
in connection with Notes Receivable and all actions and transactions by Borrower
in connection therewith comply in all material respects with all applicable
laws. Such standard forms and documents are commensurate with forms and
documentation used by prudent lenders in the same or similar circumstances as
Borrower, and, without limiting the foregoing, are sufficient to create valid,
binding and enforceable obligations of each Account Debtor named therein.

 

5.21        Servicing. Borrower has entered into the Sale and Servicing
Agreement, pursuant to which Borrower has engaged Horizon Management, as the
initial Servicer and as Borrower’s agent, to monitor, manage, enforce and
collect the Notes Receivables as provided by the Sale and Servicing Agreement,
subject to this Agreement. Horizon Management has, and any replacement Servicer
proposed by Borrower will have, the requisite knowledge, experience, expertise
and capacity to service the Notes Receivables.

 

5.22        Permits, Licenses, Etc.. Each of Borrower, Horizon, Horizon
Management, has, and is in compliance in all material respects with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and the Real Property currently owned, leased, managed or
operated, or to be acquired, by such Person, except for such permits, licenses,
authorizations, approvals, entitlements and accreditations the absence of which
could not reasonably be expected to result in a Material Adverse Change. To
Borrower’s knowledge, no condition exists or event has occurred which, in itself
or with the giving of notice or lapse of time or both, would result in the
suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, the loss
of which could reasonably be expected to result in a Material Adverse Change,
and, to Borrower’s knowledge, there is no claim that any thereof is not in full
force and effect. Schedule 5.22 (as such Schedule may be updated from time to
time to reflect changes resulting from transactions not prohibited by this
Agreement) lists all of the licenses, franchises, approvals or consents of any
Governmental Authority or other Person that is required for Borrower to conduct
its business as currently conducted or proposed to be conducted except for such
licenses, franchises, approvals, or consents the absence of which could not
reasonably be expected to result in a Material Adverse Change.

 



-76-

 

 

5.23        Margin Stock. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Borrower owns no Margin Stock, and no
portion of the proceeds of any Advance hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Federal Reserve Board. The Borrower will not take
or permit to be taken any action that might cause any Note Receivable Document
or any Loan Document to violate any regulation of the Federal Reserve Board.

 

5.24        Government Regulation. Borrower is not required to register as an
investment company under the Investment Company Act of 1940 and is not subject
to regulation under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Borrower is not a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940. The
business and other activities of the Borrower, including but not limited to, the
making of the Advances by the Lenders, the application of the proceeds and
repayment thereof by the Borrower and the consummation of the transactions
contemplated by the Loan Documents to which the Borrower is a party do not now
and will not at any time result in any violations, with respect to the Borrower,
of the provisions of the 1940 Act or any rules, regulations or orders issued by
the SEC thereunder.

 

5.25        Sanctions; Anti-Corruption.

 

(a)            None of Borrower, any of its Subsidiaries or, to the knowledge of
the Borrower, any director, officer, employee, agent, or affiliate of Borrower
or any of its Subsidiaries is an individual or entity (“person”) that is, or is
owned or controlled by persons that are: (i) the subject of any sanctions
administered or enforced by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions (including, as of the Amendment No. 2 Effective Date,
Crimea, Cuba, Iran, North Korea and Syria).

 

(b)           Borrower, its Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrower, the agents of the
Borrower and its Subsidiaries, are in compliance with all applicable Sanctions
and with the FCPA and any other applicable anti-corruption law, in all material
respects. Borrower and its Subsidiaries have instituted and maintain policies
and procedures designed to ensure continued compliance with applicable
Sanctions, the FCPA and any other applicable anti-corruption laws. No part of
the proceeds of the loans made hereunder will be used by Borrower or any of its
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FPCA.

 



-77-

 

 

5.26        Patriot Act. To the extent applicable, Borrower is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).

 

6.             AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower shall do all of the following:

 

6.1           Accounting System. Maintain a system of accounting that enables
Servicer to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent. Borrower also shall keep a reporting
system that shows all additions, fees, payments, claims, and write-downs with
respect to the Notes Receivable.

 

6.2           Collateral Reporting. Provide or cause Servicer to provide Agent
(and if so requested by Agent, with copies for each Lender) with the following
documents at the following times in form satisfactory to Agent:

 

Promptly after occurrence

(a)       notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to any of Borrower’s Notes Receivables;

 

Date of each Advance and at least monthly (not later than the 10th day of each
month)

(b)       a Borrowing Base Certificate which includes (i) a detailed calculation
of the Borrowing Base as of the date of the requested Advance, (ii) detail
regarding Notes Receivables that are not Eligible Notes Receivables, and (iii)
Borrower’s Risk Rating for each Note Receivable;

 

Monthly (not later than the tenth (10th) day of each month), calculated or
determined as of the last day of the preceding month

(c)       the Data Tape;

 

(d)       a summary report of categories of non-Eligible Notes Receivable;

 

(e)       Borrower’s credit watch list;

 

(f)       a schedule listing all Notes Receivable that have been modified during
the preceding calendar quarter, including information regarding the exact nature
of any modifications sufficient for Agent to determine whether such
modifications affect the status of any Eligible Notes Receivable;

 

(g)        a schedule listing all Collections and proposed distributions of
cash;

 

(h)       a Borrowing Base Certificate, after giving effect to all of the
distributions and payments to be made on the next Remittance Date.

 

Quarterly (not later than forty-five (45) days after the end of each calendar
quarter

 

(i)       a report, which includes (i) the Cash Runway Analysis and (ii) for all
Notes Receivable, (A) Account Debtor status, (B) current actual and effective
cash out, net exposure, enterprise value, method of determination and date of
determination, and (C) the ratio of enterprise value to debt;

 

Promptly upon request by Agent

(j)       a summary aging, by vendor, of Borrower’s accounts payable and any
book overdraft; and

 

(k)       such other reports as to the Collateral, or the financial condition of
Borrower, as Agent may request.

 



-78-

 

 

In connection with the foregoing reports, (i) Borrower shall maintain and
utilize accounting and reporting systems acceptable to Agent in its Permitted
Discretion and (ii) to the extent required by Agent, an Authorized Person or
other representative acceptable to Agent will meet with Agent from time to time
as requested by Agent to review and discuss all Notes Receivable then owned by
Borrower.

 

6.3           Financial Statements, Reports, Certificates. Deliver to Agent,
with copies to each Lender:

 

(a)           as soon as available, but in any event within thirty (30) days
after the end of each fiscal month of Borrower,

 

(i)            an unaudited consolidated balance sheet, income statement and
statement of cash flow covering Borrower’s operations during such period and the
year-to-date period ending thereon, in each case setting forth in comparative
form the figures for the corresponding periods in the prior year; and,

 

(ii)           a Compliance Certificate demonstrating in reasonable detail such
Person’s compliance at the end of such period with the applicable financial and
portfolio covenants contained therein that are measured as of the end of the
month then ended;

 

(b)           as soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of Horizon and Horizon Management,

 

(i)            an unaudited consolidated balance sheet, income statement and
statement of cash flow covering such Person’s and its Subsidiaries’ operations
during such period and the year-to-date period ending thereon, in each case
setting forth in comparative form the figures for the corresponding periods in
the prior year; and,

 

(ii)           a Compliance Certificate demonstrating in reasonable detail such
Person’s compliance at the end of such period with the applicable financial and
portfolio covenants contained therein that are measured as of the end of the
quarter then ended;

 

(c)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Borrower and Horizon,

 

(i)            consolidated annual financial statements of Horizon and its
Subsidiaries for such fiscal year, audited by McGladrey LLP or other independent
certified public accountants reasonably acceptable to Agent and certified by
such accountants to have been prepared in accordance with GAAP, together with
any accountants’ letter to management in connection therewith;

 



-79-

 

 

(ii)           consolidating financial statements of Horizon and its
Subsidiaries for such fiscal year, prepared by Horizon based on its audited
consolidated financial statements for such year, in form acceptable to Agent in
its Permitted Discretion; and

 

(iii)          a Compliance Certificate demonstrating in reasonable detail
Borrower’s and Horizon’s compliance at the end of such period with the
applicable financial and portfolio covenants contained therein;

 

(d)           as soon as available, but in any event within one hundred fifty
(150) days after the end of each fiscal year of Horizon Management, (i)
consolidated annual financial statements of Horizon Management and its
Subsidiaries for such fiscal year, audited by RSM US LLP or other independent
certified public accountants reasonably acceptable to Agent and certified by
such accountants to have been prepared in accordance with GAAP, together with
any accountants’ letter to management in connection therewith; and (ii) a
Compliance Certificate demonstrating in reasonable detail Horizon Management’s
calculation of the applicable financial and portfolio covenants contained
therein;

 

(e)           if and when filed by Borrower or Horizon;

 

(i)            Form 10-Q quarterly reports, Form 10-K annual reports, and Form
8-K current reports,

 

(ii)           any other filings made by Borrower or Horizon with the SEC, and

 

(iii)          copies of Borrower’s or Horizon’s federal income tax returns, and
any amendments thereto, filed with the Internal Revenue Service (but only to the
extent that Borrower or Horizon is treated other than as an entity that is not
itself subject to federal income tax on operating income, a partnership or a
disregarded entity for federal income tax purposes),

 

(f)            promptly notify Agent of the following regarding each Note
Receivable and Note Receivable Collateral which secures such Note Receivable:

 

(i)            the occurrence of any event which could reasonably be expected to
materially impair the prospect of payment of such Note Receivable;

 



-80-

 

 

(ii)           the sending by Servicer or Borrower of any notice of default,
recordation by Servicer or Borrower of any notice of foreclosure and the date of
any scheduled foreclosure sale thereon, or filing by Servicer or Borrower of any
lawsuit (including case number and court) on a Note Receivable or related Note
Receivable Collateral;

 

(iii)          the consummation of any foreclosure sale or any deed or bill of
sale in lieu of foreclosure, retention of collateral in satisfaction of debt or
similar transaction, and deliver to Agent true and complete copies of all
documentation executed in respect thereof (in the case of notices, postings and
the like, and in the case of deeds, bills of sale or retention of collateral
transactions, all documents related to consummation of such transaction or
transfer of such property); and

 

(iv)          the receipt by Servicer or Borrower of a notice by any Person of
(x) a default with respect to any agreement evidencing or governing a Lien on
any Note Receivable Collateral or (y) any foreclosure sale with respect to any
Note Receivable Collateral;

 

(g)           promptly, but in any event within five (5) days after an
Authorized Person has knowledge of any event or condition that constitutes a
Default or an Event of Default, notice thereof and a statement of the curative
action that Borrower proposes to take with respect thereto,

 

(h)           promptly after the commencement thereof, but in any event within
five (5) days after the service of process with respect thereto on Borrower, its
Subsidiaries, Horizon or Horizon Management, notice of all actions, suits, or
proceedings brought by or against Borrower, its Subsidiaries, Horizon or Horizon
Management before any Governmental Authority which, if determined adversely to
Borrower, such Subsidiary, Horizon or Horizon Management, could reasonably be
expected to result in a Material Adverse Change, and

 

(i)            upon the request of Agent, any other information reasonably
requested relating to the financial condition of Borrower, its Subsidiaries,
Horizon or Horizon Management.

 

In addition, Borrower agrees to deliver financial statements prepared on both a
consolidated and consolidating basis to the extent required by this Section 6.3,
and agrees that Borrower will not have a fiscal year different from that of
Horizon or Horizon Management and that no Subsidiary of Borrower will have a
fiscal year different from that of Borrower. Borrower also agrees to cooperate
with Agent to allow Agent to (A) audit Borrower, Horizon and Horizon Management,
and (B) consult with its and each such other Person’s independent certified
public accountants if Agent reasonably requests the right to do so. In such
connection, Borrower authorizes, and will cooperate with Agent to cause its
Subsidiaries, Horizon and Horizon Management to authorize, its independent
certified public accountants to communicate with Agent and to release to Agent
whatever financial information concerning such Person as Agent reasonably may
request.

 

6.4          Notices Regarding Authorized Persons or Servicing and Accounting
Staff. Provide Agent with (a) notice promptly (and in any case within two (2)
Business Days) if any Authorized Person of Borrower, Horizon or Horizon
Management ceases to continue to hold such position, and (b) notice promptly
(and in any case within five (5) Business Days) if more than thirty percent
(30%) of the employees of Borrower, Horizon or Horizon Management involved in
the servicing of and accounting for the Notes Receivable cease, within any
period of sixty (60) days to continue to hold such positions.

 



-81-

 

 

6.5           Collection of Notes Receivable. (a) Subject to Section 4.8, to use
or cause Servicer to use commercially reasonable efforts, at Borrower’s sole
cost and expense (including through the application of available funds pursuant
to Section 2.4), in accordance with industry standards and applicable laws, to
promptly and diligently collect and enforce payment of all Notes Receivable to
the extent that it is commercially reasonable to do so and in a commercially
reasonable manner, and defend and hold Lender Group harmless from any and all
loss, damage, penalty, fine or expense arising from such collection or
enforcement, (b) in accordance with the Required Procedures, maintain at its
chief executive office, and, upon the request of Agent, make available to Agent
copies of its Notes Receivable and all related documents and instruments, and
all files, surveys, certificates, correspondence, appraisals, computer programs,
accounting records and other information and data relating to the Collateral,
and (c) permit Agent or its representatives to discuss with Borrower’s officers
or with appraisers furnishing appraisals of property securing any Note
Receivable the procedures for preparation, review and retention of, and to
review and obtain copies of, such appraisals.

 

6.6           Maintenance of Properties. Maintain and preserve all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all material leases to which it is a party
as lessee so as to prevent any loss or forfeiture thereof or thereunder.

 

6.7           Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest or the failure to pay such tax could not reasonably be
expected to result in a Material Adverse Change. Subject to Permitted Protests,
Borrower will and will cause its Subsidiaries to make timely payment or deposit
of all tax payments and withholding taxes required of it and them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income taxes, except to the extent that the failure to
pay such tax could not reasonably be expected to result in a Material Adverse
Change, and will, upon request, furnish Agent with proof satisfactory to Agent
indicating that Borrower has made such payments or deposits.

 

6.8           Insurance.

 

(a)           At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower also shall
maintain general liability insurance, as well as insurance against fraud,
larceny, embezzlement, and criminal misappropriation. All such policies of
insurance shall be in such amounts and with such insurance companies as are
reasonably satisfactory to Agent. Borrower shall deliver copies of all such
policies to Agent with an endorsement naming Agent as the sole loss payee (under
a satisfactory lender’s loss payable endorsement) or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than thirty (30) days prior written
notice to Agent in the event of cancellation of the policy for any reason
whatsoever. Borrower shall also ensure that Servicer maintains similar insurance
coverages for the benefit of Borrower under the Sale and Servicing Agreement.

 



-82-

 

 

(b)           Borrower shall give Agent prompt notice of any loss covered by
such insurance. Borrower shall use commercially reasonable efforts to collect
any claims under any such insurance policies and shall give Agent prompt notice
of any material development with respect to such claim, including any proposed
compromise or settlement of such claim. After the occurrence and during the
continuation of an Event of Default, Agent shall have the exclusive right to
give notice of, adjust and compromise claims under any such insurance policies,
in accordance with Agent's Permitted Discretion. Any monies received as payment
for any loss under any insurance policy mentioned above (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain, shall be paid over to Agent to be applied at the
option of the Required Lenders either to the prepayment of the Obligations or
shall be disbursed to Borrower under staged payment terms reasonably
satisfactory to the Required Lenders for application to the cost of repairs,
replacements, or restorations. Any such repairs, replacements, or restorations
shall be effected with reasonable promptness and shall be of a value at least
equal to the value of the items of property destroyed prior to such damage or
destruction.

 

(c)           Borrower will not and will not suffer or permit its Subsidiaries
to take out separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 6.8, unless Agent
is included thereon as an additional insured or loss payee under a lender’s loss
payable endorsement. Borrower promptly shall notify Agent whenever such separate
insurance is taken out, specifying the insurer thereunder and full particulars
as to the policies evidencing the same, and copies of such policies promptly
shall be provided to Agent.

 

6.9           Location of Collateral. Keep the Collateral only at the locations
identified on Schedule 5.4, or at the Agent or at the Collateral Custodian in
the case of Notes Receivable, and maintain the chief executive offices of
Borrower only at the locations identified on Schedule 5.6(b); provided, however,
that Borrower may amend Schedules 5.4 and 5.6 so long as such amendment occurs
by written notice to Agent not less than thirty (30) days prior to the date on
which such Collateral is moved to such new location or such chief executive
office is relocated, so long as such new location is within the continental
United States, and so long as, at the time of such written notification,
Borrower provides to Agent a Collateral Access Agreement with respect thereto.

 

6.10        Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

 

6.11        Leases. Pay when due all rents and other amounts payable under any
leases to which Borrower or any of its Subsidiaries is a party or by which
Borrower’s or any such its Subsidiaries’ properties and assets are bound, unless
such payments are the subject of a Permitted Protest.

 



-83-

 

 

6.12        Existence. At all times preserve and keep in full force and effect
Borrower’s and its Subsidiaries’ valid existence and good standing and any
rights and franchises material to their businesses. Borrower acknowledges that
the Lender Group is entering into the Loan Documents in reliance upon Borrower’s
identity as a separate legal entity from each of its Affiliates. From and after
the Restatement Effective Date, Borrower shall conduct its own business in its
own name and take all reasonable steps, including, without limitation, all steps
that Agent may from time to time reasonably request, to maintain Borrower’s
identity and existence as a separate legal entity and to make it manifest to
third parties that Borrower is an entity with assets and liabilities distinct
from those of its Affiliates. Without limiting the generality of the foregoing
and in addition to the other covenants set forth herein, Borrower shall:

 

(a)           except to the extent otherwise permitted by Sections 7.10 or 7.13
of this Agreement, conduct all transactions with its Affiliates strictly on an
arm’s-length basis and allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between such
Affiliates and Borrower on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;

 

(b)           observe all limited liability company formalities as a distinct
entity, and ensure that all actions relating to the dissolution or liquidation
of Borrower or the initiation or participation in, acquiescence in, or consent
to any bankruptcy, insolvency, reorganization, or similar proceeding involving
Borrower, are duly authorized by unanimous vote of its directors;

 

(c)           maintain Borrower’s Books separate from those of its Affiliates
and otherwise readily identifiable as its own assets rather than assets of its
Affiliates;

 

(d)           except as herein specifically otherwise provided, not commingle
funds or other assets of Borrower with those of its Affiliates and, except for
the Cash Management Accounts, not maintain bank accounts or other depository
accounts to which Borrower is an account party, into which Borrower makes
deposits or from which Borrower has the power to make withdrawals; and

 

(e)           not permit Borrower to pay or finance any of its Affiliates’
operating expenses not properly allocable to Borrower.

 

6.13        Environmental. (a) Keep any property owned or operated by Borrower
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Agent documentation of such compliance which Agent
reasonably requests, (c) promptly notify Agent of any release of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
Borrower and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law, and
(d) promptly, but in any event within 5 days of its receipt thereof, provide
Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against Borrower, and (iii) notice of a
violation, citation, or other administrative order which could reasonably be
expected to result in a Material Adverse Change.

 



-84-

 

 

6.14        Disclosure Updates. Promptly and in no event later than five (5)
Business Days after an Authorized Person obtains knowledge thereof, notify Agent
if any written information, exhibit, or report (when taken as a whole) furnished
to Agent or the Lenders contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in any material respect in
light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

 

6.15        Formation of Subsidiaries. Not form or acquire any Subsidiary of
Borrower on or after the Restatement Effective Date without the prior written
consent of Agent, and at the time that Borrower forms any direct or indirect
Subsidiary or acquires any direct or indirect Subsidiary after the Restatement
Effective Date with the prior written consent of the Agent, Borrower shall, if
and to the extent required by Agent, (a) cause such new Subsidiary to provide to
Agent a joinder to this Agreement, together with such other security documents
(including mortgages with respect to any Real Property of such new Subsidiary),
as well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary), (b) provide to Agent a pledge agreement and
appropriate certificates and powers or financing statements, hypothecating all
of the direct or beneficial ownership interest in such new Subsidiary, in form
and substance satisfactory to Agent, and (c) provide to Agent all other
documentation, including one or more opinions of counsel satisfactory to Agent,
if requested by Agent, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all property subject to a mortgage). Any document, agreement, or instrument
executed or issued pursuant to this Section 6.15 shall be a Loan Document.

 

6.16        Required Asset Documents. Immediately upon receipt, deliver to Agent
or the Collateral Custodian all of the Required Asset Documents related to such
Note Receivable.

 

6.17        Sale and Servicing Agreement. Cause Servicer to promptly provide
Agent with true and complete copies of all notices sent or received by Servicer
under the Sale and Servicing Agreement.

 

6.18        Escrow Deposits. Deposit into a Deposit Account that is subject to a
perfected Agent’s Lien all amounts advanced by Borrower into escrow and all
amounts delivered to Borrower to be held in escrow, including, without
limitation, construction funds, insurance premiums and proceeds, taxes, and
other funds delivered to Borrower to be held on behalf of any Account Debtor.

 

6.19        Hedge Agreements.

 

(a)           If at any time the aggregate outstanding note receivable balances
of variable rate Note Receivables is less than 20% of the Aggregate Outstanding
Note Receivable Balance for a period of five (5) consecutive Business Days, the
Borrower shall, within five (5) Business Days, with respect only to the
Outstanding Note Receivable Balance of fixed rate Notes Receivable, enter into
and maintain a Hedge Transaction with a Hedge Provider which Hedge Transaction
shall be (i) in form and substance as shall be reasonably approved by the Agent
and (ii) shall provide for payments to the Borrower to the extent that the LIBOR
Rate shall exceed a rate agreed upon between the Agent and the Borrower.

 



-85-

 

 

(b)           As additional security hereunder, the Borrower hereby assigns to
the Agent, as agent for the Secured Parties, all right, title and interest of
the Borrower in any and all Hedge Agreements, any and all Hedge Transactions,
and any and all present and future amounts payable by a Hedge Provider to the
Borrower under or in connection with its respective Hedge Agreement and Hedge
Transaction(s) (collectively, the “Hedge Collateral”), and grants a security
interest to the Agent, as agent for the Secured Parties, in the Hedge
Collateral. Nothing herein shall have the effect of releasing the Borrower from
any of its obligations under any Hedge Agreement or any Hedge Transaction, nor
be construed as requiring the consent of the Agent or any Secured Party for the
performance by the Borrower of any such obligations.

 

6.20        Sanctions; Anti-Corruption Laws. Maintain, and cause each of its
Subsidiaries to maintain, policies and procedures designed to promote compliance
by Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with applicable Sanctions and with the FCPA and any other
applicable anti-corruption laws.

 

7.             NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and full and final payment of the Obligations, Borrower will not do any of the
following:

 

7.1           Indebtedness. Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except:

 

(a)           Indebtedness evidenced by this Agreement and the other Loan
Documents,

 

(b)           Subordinated Debt,

 

(c)           other Indebtedness set forth on Schedule 5.19,

 

(d)           refinancings, renewals, or extensions of Indebtedness permitted
under clause (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s judgment,
materially impair the prospects of repayment of the Obligations by Borrower or
materially impair Borrower’s creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount of, or
interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrower, (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and (v) the
Indebtedness that is refinanced, renewed, or extended is non-recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended, and

 



-86-

 

 

(e)           endorsement of instruments or other payment items for deposit.

 

7.2           Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

 

7.3           Restrictions on Fundamental Changes.

 

(a)           Enter into any merger, consolidation, reorganization, or
recapitalization, or amend in any material respect any of its Governing
Documents as in effect on the Restatement Effective Date.

 

(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution).

 

(c)           Suspend or go out of a substantial portion of its or their
business.

 

(d)           Convey, sell, lease, license, assign, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its assets, other than through Permitted Dispositions.

 

7.4           Disposal of Assets. Other than Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of (or enter into
an agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Borrower’s assets.

 

7.5           Change Name. Change Borrower’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
their names upon at least thirty (30) days prior written notice to Agent of such
change and so long as, at the time of such written notification, Borrower
provides any financing statements necessary to perfect and continue perfected
the Agent’s Liens.

 

7.6           Nature of Business. Make any material change in the nature of its
or their business, or acquire any properties or assets that are not reasonably
related to the conduct of such business activities, including without
limitation, making a material change in its underwriting, approval, or servicing
operations. Without limiting the generality of the foregoing, Borrower shall not
permit Horizon to cause the portfolio of Notes Receivable held by Borrower, as
opposed to Horizon or any other Subsidiary or Affiliate of Horizon, to be
selected in a manner adverse to Borrower or Lender.

 



-87-

 

 

7.7           Prepayments and Amendments. Except in connection with a
refinancing permitted by Section 7.1(d), or a Restricted Payment or other
payment permitted by Section 7.10,

 

(a)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of Borrower, other than the Obligations in accordance with this
Agreement,

 

(b)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, or

 

(c)           directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning any Subordinated Debt or
any Indebtedness permitted under Sections 7.1(c) or (d), except as permitted by
Sections 7.1(d).

 

7.8           [Intentionally Omitted].

 

7.9           Required Procedures. Make any changes or revisions to the Required
Procedures except in the manner permitted by the definition of Required
Procedures.

 

7.10        Restricted Payments. Make any Restricted Payment; provided, however,
that so long as no Event of Default shall have occurred and be continuing or
would occur as a result thereof and Agent and Lenders shall have received the
financial statements required by Section 6.3(a) for the most recently completed
fiscal month, then Borrower may make distributions to the holders of its Stock
to the extent permitted by applicable law.

 

7.11        Accounting Methods. Modify or change its fiscal year or its method
of accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s accounting records without said accounting
firm or service bureau agreeing to provide Agent information regarding the
Collateral or Borrower’s and its Subsidiaries’ financial condition.

 

7.12        Investments. Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment.

 

7.13        Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that (a)(i) are in the ordinary course of Borrower’s business,
(ii) are upon fair and reasonable terms, (iii) are fully disclosed to Agent, and
(iv) are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-Affiliate or (b) are otherwise permitted under this
Agreement.

 

7.14        Use of Proceeds. Use the proceeds of the Advances for any purpose
other than to finance Borrower’s acquisition of Eligible Notes Receivable and to
pay transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, to make Restricted Payments permitted under Section 7.10 and for
any other purpose not expressly prohibited by this Agreement.

 



-88-

 

 

7.15        Collateral with Bailees. Store any Collateral at any time now or
hereafter with a bailee, warehouseman, or similar party, other than Agent or
Collateral Custodian; provided, that loan files that do not include original
promissory notes, Lien instruments, or assignments of Lien instruments may be
stored, from time to time, in a public warehouse, access to which has been
assigned by Borrower to Agent.

 

7.16        Sale and Servicing Agreement.

 

(a)           With respect to the Sale and Servicing Agreement (i) amend or
modify the Sale and Servicing Agreement in any manner that (A) causes or allows
the aggregate amount of the servicing fees payable under the Sale and Servicing
Agreement to exceed, as of any time of determination, an amount equal to the
amount of the servicing fees as determined pursuant to the Sale and Servicing
Agreement on the Restatement Effective Date, (B) except as allowed by clause (A)
preceding, obligates Borrower for payment of any professional costs or court
costs incurred by Servicer in servicing under the Sale and Servicing Agreement,
(C) causes or allows the requirements applicable to Servicer’s standards of
conduct, compliance with laws or licensing requirements to be less restrictive
than exist on the Restatement Effective Date, (D) releases any indemnity
obligations of Servicer or modifies any such obligations in any manner that is
less restrictive than exist on the Restatement Effective Date, (E) relieves
Servicer of its obligation to perform under the Sale and Servicing Agreement, or
(ii) terminate the Sale and Servicing Agreement, or allow the Sale and Servicing
Agreement to be terminated, in any such case without the prior written consent
of Agent.

 

(b)           Allow Servicer to delegate any of its duties or functions under
the Sale and Servicing Agreement to any Person, or otherwise engage any such
Person to perform any such duties or functions for or on behalf of Servicer or
Borrower, in any such case without the prior written consent of Agent.

 

(c)           Transfer the duties and functions of Servicer under the Sale and
Servicing Agreement to any other Person without the prior written consent of
Agent.

 

7.17        Sanctions; Anti-Corruption Use of Proceeds. Directly or indirectly,
use the proceeds of the Advances, or lend, contribute or otherwise make
available such proceeds to any of its Subsidiaries, joint venture partner or
other Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law,
or (ii) (A) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Advances, whether as Agent, Arranger, Lender, underwriter, advisor, investor, or
otherwise).

 

8.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1.          If Borrower (i) fails to pay when due and payable, or when
declared due and payable, all or any portion of the Obligations (whether of
principal, interest (including any interest which, but for the provisions of the
Bankruptcy Code, would have accrued on such amounts), fees and charges due Agent
or any Lender, reimbursement of Lender Group Expenses, or other amounts
constituting Obligations), each of which remains unpaid for a period of greater
than two (2) days, or (ii) fails to repay all Obligations on or prior to the
Maturity Date; or

 



-89-

 

 

8.2.          If an Insolvency Proceeding is commenced by Borrower or Horizon;
or

 

8.3.          If a Servicer Default shall occur under Section 9.01(a)(1), (2),
(7), (9) or (16) of the Sale and Servicing Agreement shall occur; or

 

8.4.          If Borrower (a) fails to perform, keep, or observe any covenant or
other provision contained in Sections 2.6, 6.2, 6.3, 6.4, 6.5, 6.8, 6.12, 6.14,
6.19, or Article VII of this Agreement or any comparable provision contained in
any of the other Loan Documents, or (b) fails to perform, keep, or observe any
covenant or other provision contained in any Section of this Agreement (other
than a Section that is expressly dealt with elsewhere in this Section 8.2),
including failure to satisfy a condition subsequent set forth in Section 3.2
within the period stated, or the other Loan Documents, and such failure
continues for a period of fifteen (15) Business Days after the date on which
such failure first occurs; or

 

8.5.          If any representation or warranty made or deemed made this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to be
incorrect in any material respect as of the time when the same shall have been
made or deemed to have been made; or

 

8.6.          If the Agent, as agent for the Secured Parties, shall fail for any
reason to have a valid and perfected first priority security interest in any of
the Collateral, or any material portion of the assets of Borrower, or of
Horizon, is attached, seized, subjected to a writ or distress warrant, levied
upon, or comes into the possession of any third Person; or

 

8.7.          If an Insolvency Proceeding is commenced against Borrower, or any
of its Subsidiaries, or Horizon, and any of the following events occur: (a) such
Person consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted; provided, however, that, during the pendency of such period, Agent
(including any successor agent) and each other member of the Lender Group shall
be relieved of their obligations to extend credit hereunder, (c) the petition
commencing the Insolvency Proceeding is not dismissed within forty-five (45)
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, Agent (including any successor agent) and each
other member of the Lender Group shall be relieved of their obligations to
extend credit hereunder, (d) an interim trustee is appointed to take possession
of all or any substantial portion of the properties or assets of, or to operate
all or any substantial portion of the business of such Person, or (e) an order
for relief shall have been entered therein; or

 

8.8.          If the Borrower shall become an “investment company” subject to
registration under the 1940 Act; or

 

8.9.          If the Minimum Equity Requirement shall not be maintained; or

 



-90-

 

 

8.10.        If, as of any date, the outstanding Advances exceed the Maximum
Availability, and the same remains unremedied for more than two (2) Business
Days; or

 

8.11.        If the Borrower shall fail in its obligation to satisfy its
obligations with regard to Hedge Transactions pursuant to Section 6.19; or

 

8.12.        If, without the prior written consent of the Agent, the Servicer
agrees or consents to, or otherwise permits to occur, any amendment,
modification, change, supplement or rescission of or to the Servicer’s Required
Procedures in any manner that would have a material adverse effect on the Note
Receivables; or

 

8.13.        If Borrower or Horizon, is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs; or

 

8.14.        If a notice of Lien, levy, or assessment is filed of record with
respect to any assets of Borrower or any of its Subsidiaries, or any assets of
Horizon Management, having an aggregate value in excess of $500,000, or of any
assets of Horizon having an aggregate value in excess of $5,000,000, by the
United States, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, or if any taxes or debts owing
at any time hereafter to any one or more of such entities becomes a Lien upon
any assets of Borrower or any of its Subsidiaries, or any assets of Horizon
Management, having an aggregate value in excess of $500,000, or of any assets of
Horizon having an aggregate value in excess of $5,000,000, and in any such case
the same is not paid before such payment is delinquent; or

 

8.15.        If a judgment or other claim becomes a Lien or encumbrance upon any
assets of Borrower or any of its Subsidiaries, or any assets of Horizon
Management, having an aggregate value in excess of $500,000, or of any of the
assets of Horizon having an aggregate value in excess of $5,000,000, and in any
such case either (a) enforcement of such judgment or claim remains unstayed or
unsatisfied for a period of thirty (30) consecutive days and is not fully
covered (subject to standard deductibles) by insurance coverage under which the
insurer has accepted liability, or (b) the judgment creditor or claimant begins
enforcement proceedings of such judgment or Lien; or

 

8.16.        If there is a default by Borrower or any of its Subsidiaries under
any Subordinated Debt or under any Indebtedness (other than the Obligations)
having an aggregate principal amount in excess of $500,000, or a default by
Horizon Management under any Indebtedness having an aggregate principal amount
in excess of $500,000, or a default by Horizon under any Indebtedness having an
aggregate principal amount in excess of $5,000,000, and in any such case such
default (a) occurs at the final maturity of the obligations thereunder, or (b)
results in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of the obligations thereunder of Borrower
or any of its Subsidiaries, or Horizon, or Horizon Management, as the case may
be, to terminate such agreement, or to refuse to renew such agreement in
accordance with any automatic renewal right therein; or

 

8.17.        If the obligations of any Guarantor under its Guaranty is limited
or terminated by operation of law or by such Guarantor thereunder; or

 



-91-

 

 

8.18.        If any two of the three of Robert D. Pomeroy Jr., Gerald A. Michaud
or Daniel Trolio shall cease to be actively involved in the business of
Borrower, Horizon, or Horizon Management (as applicable) in such capacity, and
such individuals shall not have been replaced by individuals of like
qualifications and experience within ninety (90) days and with respect to whom
Agent has completed a background check with the results of such background check
being acceptable to Agent in its Permitted Discretion; or

 

8.19.        A Change of Control shall occur; or

 

8.20.        Any provision of any Loan Document that Agent in its Permitted
Discretion deems to be material shall at any time for any reason be declared to
be null and void, or the validity or enforceability thereof shall be contested
by Borrower, or by Horizon or Horizon Management, or a proceeding shall be
commenced by Borrower, or by Horizon or Horizon Management, or by any
Governmental Authority having jurisdiction over Borrower or Horizon or Horizon
Management seeking to establish the invalidity or unenforceability thereof, or
Borrower, or Horizon or Horizon Management, shall deny that such Person has any
liability or obligation purported to be created under any Loan Document to which
it is a party; or

 

8.21.       If at any time Horizon shall cease to satisfy the RIC/BDC
Requirements and the same remains unremedied within ten (10) Business Days.

 

9.             THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

9.1           Rights and Remedies. Upon the occurrence, and during the
continuation, of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall (in each case under clauses (a) or (b) by written notice
to Borrower), in addition to any other rights or remedies provided for hereunder
or under any other Loan Document or by applicable law, do any one or more of the
following:

 

(a)           declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrower shall be obligated to repay all of such Obligations
in full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;

 

(b)           declare the Revolving Credit Availability Period and the
Commitments terminated, whereupon the Revolving Credit Availability Period and
the Commitments shall immediately be terminated together with any obligation of
any Lender hereunder to make Advances;

 

(c)            settle or adjust disputes and claims directly with Borrower’s
Account Debtors and makers of Notes Receivable for amounts and upon terms which
Agent considers advisable, and in such cases, Agent will credit Borrower’s Loan
Account with only the net amounts received by Agent in payment of such disputed
Accounts or Notes Receivable after deducting all Lender Group Expenses incurred
or expended in connection therewith;

 

(d)           exercise or assign any and all rights to collect, manage, and
service the Notes Receivables, including the rights to (i) receive, process and
account for all Collections in respect of Notes Receivables, (ii) terminate the
Sale and Servicing Agreement and assign servicing responsibilities to any
replacement servicer, (iii) without notice to or demand upon Borrower, make any
payments as are reasonably necessary or desirable in connection with the Sale
and Servicing Agreement or any other agreement that Agent enters into with any
replacement servicer, and (iv) take all lawful actions and procedures which
Agent or such assignee deems necessary to enforce any and all rights of Borrower
under any Note Receivable Document or collect the amounts due to Borrower in
connection with Notes Receivables (with all amounts incurred by Agent pursuant
to this Section 9.1(d) being Lender Group Expenses);

 



-92-

 

 

(e)            without notice to or demand upon Borrower or any other Person,
make such payments and do such acts as Agent considers necessary or reasonable
to protect its security interests in the Collateral. Borrower agrees to assemble
the Collateral if Agent so requires, and to make the Collateral available to
Agent at a place that Agent may designate which is reasonably convenient to both
parties. Borrower authorizes Agent to enter the premises where the Collateral is
located, to take and maintain possession of the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the priority of Agent’s Liens in and to
the Collateral and to pay all expenses incurred in connection therewith and to
charge Borrower’s Loan Account therefor. With respect to any of Borrower’s owned
or leased premises, Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;

 

(f)            without notice to Borrower (such notice being expressly waived),
and without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of Borrower held
by the Lender Group (including any amounts received in the Cash Management
Accounts), or (ii) Indebtedness at any time owing to or for the credit or the
account of Borrower held by the Lender Group;

 

(g)           hold, as cash collateral, any and all balances and deposits of
Borrower held by the Lender Group, and any amounts received in the Cash
Management Accounts, to secure the full and final repayment of all of the
Obligations;

 

(h)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Borrower Collateral. Borrower hereby grants to Agent a license or other right to
use, without charge, Borrower’s labels, patents, copyrights, trade secrets,
trade names, trademarks, service marks, and advertising matter, or any property
of a similar nature, as it pertains to the Borrower Collateral, in completing
production of, advertising for sale, and selling any Borrower Collateral and
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;

 

(i)            sell the Borrower Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrower’s premises) as Agent
determines is commercially reasonable. It is not necessary that the Borrower
Collateral be present at any such sale;

 



-93-

 

 

(j)            except in those circumstances where no notice is required under
the Code, Agent shall give notice of the disposition of the Borrower Collateral
as follows:

 

(i)            Agent shall give Borrower a notice in writing of the time and
place of public sale, or, if the sale is a private sale or some other
disposition other than a public sale is to be made of the Borrower Collateral,
the time on or after which the private sale or other disposition is to be made;
and

 

(ii)           the notice shall be personally delivered or mailed, postage
prepaid, to Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Borrower Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

 

(k)           Agent, on behalf of the Lender Group, may credit bid and purchase
at any public sale;

 

(l)            Agent may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Borrower Collateral or to operate same
and, to the maximum extent permitted by applicable law, may seek the appointment
of such a receiver without the requirement of prior notice or a hearing;

 

(m)          exercise any and all rights of Borrower under the Sale and
Servicing Agreement or assume or assign any and all rights and responsibilities
to collect, manage, and service the Notes Receivables, including (i) the
responsibility for the receipt, processing and accounting for all payments on
account of the Notes Receivables, (ii) periodically sending demand notices and
statements to the Account Debtors or makers of Notes Receivable, (iii) enforcing
legal rights with respect to the Notes Receivables, including hiring attorneys
to do so to the extent Agent or such assignee deems such engagement necessary,
and (iv) taking all lawful actions and procedures which Agent or such assignee
deems necessary to collect the Notes Receivables (with all amounts incurred by
Agent pursuant to this Section 9.1(m) being Lender Group Expenses); and

 

(n)           exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolving Credit Availability Period and the
Commitments shall automatically terminate and the Obligations (other than the
Bank Product Obligations), inclusive of all accrued and unpaid interest thereon
and all fees and all other amounts owing under this Agreement or under any of
the other Loan Documents, shall automatically and immediately become due and
payable and Borrower shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or notice of any kind, all of which
are expressly waived by Borrower.

 

9.2          Special Rights of the Lender Group in Respect of Notes Receivable
and Purchased Participations. Without limiting Section 9.1, upon the occurrence
and during the continuation of an Event of Default involving the failure by
Borrower, Servicer or any replacement servicer to perform its servicing
obligations in respect of any Notes Receivable or purchased participations, or
failure to take any action necessary to preserve the ongoing performance,
enforceability or value thereof, Agent shall have the right to take such action
as Agent may deem necessary in its Permitted Discretion to preserve the ongoing
performance and enforceability of any such Note Receivable or purchased
participation and preserve the value thereof, respectively, including without
limitation, taking any action that Borrower or Servicer is required or
authorized to take in respect thereof or to otherwise properly service same, or
contract with any Person to take or perform any such actions. Borrower hereby
grants to Agent, effective upon the occurrence and during the continuation of an
Event of Default, a special power of attorney (which shall be irrevocable,
coupled with an interest and include power of substitution) to take any action
authorized in this paragraph until the earliest to occur of the waiver of such
Event of Default, the cure of such Event of Default to Agent’s satisfaction, or
the payment in full of the Obligations. Any advances, payments or other costs or
expenses made or incurred by Agent in taking any action authorized under this
paragraph shall be Lender Group Expenses and included within the Obligations and
reimbursed to Agent on demand or, at Agent’s Permitted Discretion charged and
treated as Advances. Agent’s rights under this Section 9.2 are cumulative of all
other rights of the Agent under the Loan Documents and may be exercised in whole
or in part, in Agent’s Permitted Discretion. Agent shall have no obligation to
take any action under this Section 9.2, and no undertaking by Agent under this
paragraph shall obligate Agent to continue any such action or to take any other
or additional action under this Section 9.2. Nothing in this Section 9.2 shall
be construed as authorizing or causing a replacement of the Servicer absent the
occurrence and continuation of an Event of Default.

 



-94-

 

 

9.3           Remedies Cumulative. The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10.          TAXES AND EXPENSES.

 

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its Permitted Discretion and without
prior notice to Borrower, may do any or all of the following: (a) make payment
of the same or any part thereof (provided that Agent shall not pay taxes that
are the subject of a Permitted Protest and that Agent shall, in any event,
consult with the Borrower prior to making any such payment), (b) set up such
reserves against the Borrowing Base or the Maximum Revolver Amount as Agent
deems necessary to protect the Lender Group from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 6.8 hereof,
obtain and maintain insurance policies of the type described in Section 6.8 and
take any action with respect to such policies as Agent deems prudent. Any such
amounts paid by Agent shall constitute Lender Group Expenses and any such
payments shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement. Agent need not inquire as to, or contest the validity of,
any such expense, tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.

 



-95-

 

 

11.          WAIVERS; INDEMNIFICATION.

 

11.1        Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

 

11.2        The Lender Group’s Liability for Borrower Collateral. Borrower
hereby agrees that: (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Borrower Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Borrower Collateral shall be borne
by Borrower.

 

11.3        Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons with respect to each Lender
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
applicable law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, costs (but excluding for the avoidance
of doubt any Excluded Taxes), penalties, and damages, and all reasonable fees
and disbursements of attorneys, experts and consultants and other reasonable
costs and expenses actually incurred in connection therewith or in connection
with the enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Subsidiaries’ compliance with
the terms of the Loan Documents, (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of Borrower
or any of its Subsidiaries (all the foregoing, collectively, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Borrower shall
have no obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 



-96-

 

 

12.          NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:

 

  If to Borrower: Horizon Credit II LLC     c/o Horizon Technology Finance
Corporation     312 Farmington Avenue     Farmington, CT  06032     Attn:  Jay
Bombara     Fax No.  860- 676-8655         with copies to: Dickstein Shapiro LLP
    One Stamford Plaza     263 Tresser Boulevard, Suite 1400     Stamford,
CT  06901     Attn:  Even S. Seideman, Esq.     Fax No.  203-547-7686         If
to Agent: Key Equipment Finance Inc.     Specialty Finance and Syndications    
1000 McCaslin Blvd.     Superior, CO 80027     Attn:  Richard Andersen     Fax
No.  216-370-9166

 



-97-

 

 

  with copies to: Key Equipment Finance     120 Vantis, Suite 300     Aliso
Viejo, CA. 92656     Attn:  Rian Emmett     Fax No.  (216) 357-6708

 

Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the Borrower
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail as provided herein, or if sent by facsimile when
sent with receipt confirmed by the recipient. Borrower acknowledges and agrees
that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Borrower Collateral under the provisions of the Code
shall be deemed sent when deposited in the mail or personally delivered, or,
where permitted by law, transmitted by telefacsimile or any other method set
forth above.

 

13.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

 

(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 



-98-

 

 

(d)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

14.          ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

14.1        Assignments and Participations

 

(a)           With (i) the prior written consent of Borrower, which consent of
Borrower shall not be unreasonably withheld, delayed or conditioned, and shall
not be required (A) if a Default or an Event of Default has occurred and is
continuing, or (B) in connection with an assignment to a Person that is a Lender
or an Affiliate (other than individuals) of a Lender (provided that Borrower
shall be deemed to have consented to a proposed assignment unless it objects
thereto by written notice to Agent within five (5) Business Days after having
received notice thereof), and (ii) the prior written consent of Agent, which
consent of Agent shall not be unreasonably withheld, delayed or conditioned, and
shall not be required in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender, any Lender may
assign and delegate to one or more assignees so long as in each case such
prospective assignee is an Eligible Transferee (each, an “Assignee”; provided,
however, that neither Borrower nor any Affiliate of Borrower shall be permitted
to become an Assignee) all or any portion of the Obligations, the Commitments
and the other rights and obligations of such Lender hereunder and under the
other Loan Documents, in a minimum amount (unless waived by the Agent) of
$5,000,000 (except such minimum amount shall not apply to (x) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or
(y) a group of new Lenders, each of whom is an Affiliate of each other or a fund
or account managed by any such new Lender or an Affiliate of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000); provided, however, that Borrower and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (I) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Borrower and Agent by such Lender and the
Assignee, (II) such Lender and its Assignee have delivered to Borrower and Agent
an Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 14.1(b), and (III) unless waived by
the Agent, the assigning Lender or Assignee has paid to Agent for Agent’s
separate account a processing fee in the amount of $5,000.

 



-99-

 

 

(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrower, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 16 and Section 17.9(a) of this Agreement.

 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(iii) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement, (v)
such Assignee appoints and authorizes Agent to take such actions and to exercise
such powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 14.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 



-100-

 

 

(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves. Each Participant shall be
entitled to the benefits of Section 11.3 and Section 16.11 (subject to the
requirements and limitations therein, under Section 15.2 and otherwise in this
agreement, read as if a Participant were a Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment; provided, however,
that a Participant shall not be entitled to receive any greater payment under
Section 11.3 and Section 16.11 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.

 

(f)            In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 17.9, disclose all documents and information which it now or hereafter
may have relating to Borrower and its business.

 



-101-

 

 

(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

14.2        Successors. This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

 

15.          AMENDMENTS; WAIVERS.

 

15.1        Amendments and Waivers.

 

(a)            No amendment or waiver of any provision of this Agreement or any
other Loan Document (other than Bank Product Agreements or the Fee Letter), and
no consent with respect to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and Borrower and
then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and Borrower, do any of the following:

 

(i)            increase the amount of or extend the expiration date of any
Commitment of any Lender,

 

(ii)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(iii)           reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.5(b), which waiver shall be effective with the
written consent of the Required Lenders),

 

(iv)          amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

 

(v)           amend, modify, or eliminate Section 16.12,

 



-102-

 

 

(vi)          other than as permitted by Section 16.12, release Agent’s Lien in
and to any of the Collateral;

 

(vii)         amend, modify, or eliminate the definition of “Required Lenders”
or “Pro Rata Share”,

 

(viii)       contractually subordinate any of the Agent’s Liens,

 

(ix)          release Borrower or any Guarantor from any obligation for the
payment of money, or consent to the assignment or transfer by Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

 

(x)           amend, modify, or eliminate any of the provisions of
Section 2.4(a) or (b)

 

(xi)          amend, modify, or eliminate any of the provisions of
Section 14.1(a) to permit Borrower or an Affiliate of Borrower to be permitted
to become an Assignee,

 

(xii)         amend, modify, or eliminate the definition of “Borrowing Base” or
any of the defined terms (including the definition of Eligible Notes Receivable)
that are used in such definition to the extent that any such change results in
more credit being made available to Borrower based upon the Borrowing Base, but
not otherwise, or the definitions of “Maximum Revolver Amount,” or

 

(xiii)        amend, modify, or eliminate the definition of “Revolving Credit
Availability Period,” “Amortization Commencement Date,” “Amortization Period” or
any of the provisions of Section 2.2.

 

(b)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrower (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 16 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,

 

(c)           Anything in this Section 15.1 to the contrary notwithstanding, (i)
any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of Borrower, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.

 

15.2        Replacement of Certain Lenders.

 

(a)           If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16.11, then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Holdout Lender”) or any Lender that
made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

 



-103-

 

 

(b)           Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including all interest, fees and other amounts that may be due in payable in
respect thereof). If the Holdout Lender or Tax Lender, as applicable, shall
refuse or fail to execute and deliver any such Assignment and Acceptance prior
to the effective date of such replacement, Agent may, but shall not be required
to, execute and deliver such Assignment and Acceptance in the name or and on
behalf of the Holdout Lender or Tax Lender, as applicable, and irrespective of
whether Agent executes and delivers such Assignment and Acceptance, the Holdout
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Holdout Lender
or Tax Lender, as applicable, shall be made in accordance with the terms of
Section 14.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender or Tax Lender, as applicable, hereunder and
under the other Loan Documents, the Holdout Lender or Tax Lender, as applicable,
shall remain obligated to make the Holdout Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Advances.

 

15.3        No Waivers; Cumulative Remedies. No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

16.          AGENT; THE LENDER GROUP.

 

16.1        Appointment and Authorization of Agent. Each Lender hereby
designates and appoints KEF as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 16. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrower, and related matters, (b) execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, (c) make Advances,
for itself or on behalf of Lenders, as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute the Collections of Borrower as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of Borrower, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrower, the Obligations, the Collateral, the Collections of Borrower, or
otherwise related to any of same as provided in the Loan Documents, and (g)
incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

 



-104-

 

 

16.2        Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

16.3        Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of Borrower.

 



-105-

 

 

16.4        Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

 

16.5        Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 16.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

 



-106-

 

 

16.6        Credit Decision. Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of Borrower or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender (or
Bank Product Provider). Each Lender represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent's or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

 

16.7        Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Borrower, each Lender hereby agrees that it is and
shall be obligated to pay to Agent such Lender’s ratable thereof. Whether or not
the transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so) from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s ratable share of any costs or out of pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

 



-107-

 

 

16.8        Agent in Individual Capacity. KEF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire equity interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with
Borrower and its Affiliates and any other Person party to any Loan Document as
though KEF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, KEF or its Affiliates may receive information regarding Borrower or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Borrower or such other Person and
that prohibit the disclosure of such information to the Lenders (or Bank Product
Providers), and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include KEF in its individual capacity.

 

16.9        Successor Agent. Agent may resign as Agent upon thirty (30) days
prior written notice to the Lenders (unless such notice is waived by the
Required Lenders) and Borrower (unless such notice is waived by Borrower) and
without any notice to the Bank Product Providers. If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Borrower, a successor Agent. If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is thirty (30) days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Agent hereunder until such
time, if any, as the Lenders appoint a successor Agent as provided for above.

 



-108-

 

 

16.10      Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Borrower
or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Borrower or such other Person
and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, in such circumstances
(and in the absence of a waiver of such confidentiality obligations, which
waiver such Lender will use its reasonable best efforts to obtain), such Lender
shall not be under any obligation to provide such information to them.

 

16.11      Withholding Taxes.

 

(a)           Unless otherwise required by any applicable law, all payments
under any Loan Document shall be made free and clear of, and without deduction
or withholding for, any present or future Taxes, and in the event any deduction
or withholding of Taxes is required, Borrower shall comply with the next
sentence of this Section 16.11(a). If any Taxes other than Excluded Taxes are so
levied or imposed, Borrower agrees to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16.11(a) after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein;
provided, however, that Borrower shall not be required to increase any such
amounts if the increase in such amount payable results from Agent’s or such
Lender’s own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction). Borrower will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by Borrower.

 

(b)           Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document. For the avoidance of doubt, the
obligation under this Section 16.11(b) shall not apply to any Excluded Taxes.

 



-109-

 

 

(c)           Each Lender agrees with and in favor of Borrower and Agent, to
deliver to Borrower and Agent one of the following before receiving its first
payment under this Agreement, whenever a lapse in time or change in
circumstances of such Person renders such documentation obsolete or inaccurate,
at such other time or times prescribed by applicable laws or when otherwise
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Agent, as the case may be, to determine (i)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (ii) if applicable, the required rate of withholding or
deduction, and (iii) such Person’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of all payments to be made to such
Person by the Borrower pursuant to this Agreement or otherwise to establish such
Person’s status for withholding Tax purposes in the applicable jurisdiction.
Without limiting the generality of the foregoing, each Lender will comply with
whichever of the following applies to it:

 

(i)            if a Foreign Lender is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

 

(ii)           if a Foreign Lender is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

 

(iii)          if a Foreign Lender is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

 

(iv)          if a Foreign Lender is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

 

(v)           if the Lender is a United States person within the meaning of IRC
section 7701(a)(30) (a “U.S. Lender”), a properly completed and executed copy of
any other form or forms, including IRS Form W-9, as may be required under the
IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax.

 

Each Lender shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Borrower
and Agent of any change in circumstances which would modify or render invalid
any claimed exemption or reduction.

 



-110-

 

 

(d)           If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender agrees with and in favor
of Borrower and Agent, to deliver to Borrower and Agent any such form or forms,
as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16.11(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Borrower and Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(e)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Borrower or Agent (or, in the
case of a Participant, to the Lender granting the participation) did not
properly withhold tax from amounts paid to or for the account of any Lender due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Borrower or Agent of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Borrower and Agent
harmless for all amounts paid, directly or indirectly, by Borrower or Agent (or,
in the case of a Participant, to the Lender granting the participation), as tax
or otherwise, including penalties and interest, and including any taxes imposed
by any jurisdiction on the amounts payable to Borrower or Agent (or, in the case
of a Participant, to the Lender granting the participation only) under this
Section 16.11, together with all costs and expenses (including attorneys fees
and expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

(f)            If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 16.11, so long as no Default or Event of Default has occurred
and is continuing, it shall pay over such refund to Borrower (but only to the
extent of payments made, or additional amounts paid, by Borrower under this
Section 16.11 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrower, upon the request of Agent or such Lender,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16.11 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to Borrower or any other Person.

 

(g)           With respect to any claim for compensation for Taxes, the Borrower
shall not be required to compensate the Agent or any Lender for any amount
incurred more than one hundred and eighty (180) days prior to the date that the
Agent or such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 



-111-

 

 

(h)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 16.11(a) or Section 16.11(b) with respect to
such Lender it will, if requested by the Borrower, use commercially reasonable
efforts (subject to such Lender’s overall internal policies of general
application and legal and regulatory restrictions) to avoid the consequences of
such event, including to designate another lending office for any Advances
affected by such event or to assign its rights and obligations with respect to
such Advances to another of its offices, branches or affiliates; provided that
such efforts are made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage, and provided further that nothing in this
Section 16.11(h) shall affect or postpone any of the obligations of Borrower or
the rights of such Lender pursuant to Section 16.11(a) and Section 16.11(b).

 

16.12      Collateral Matters

 

(a)           The Lenders hereby irrevocably authorize Agent, (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if such sale or disposition
is a Permitted Disposition or Borrower certifies to Agent that the sale or
disposition is permitted under Section 7.4 of this Agreement or the other Loan
Documents (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which Borrower owned no
interest at the time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Borrower under a lease that has expired or
is terminated in a transaction permitted under this Agreement. Borrower and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to, credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including under Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by Agent (whether by
judicial action or otherwise) in accordance with applicable law. In connection
with any such credit bid or purchase, the Obligations owed to the Lenders and
the Bank Product Providers shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not unduly delay the ability of Agent to credit bid or purchase at such
sale or other disposition of the Collateral and, if such claims cannot be
estimated without unduly delaying the ability of Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Lenders and
the Bank Product Providers whose Obligations are credit bid shall be entitled to
receive interests (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) in the
asset or assets so purchased (or in the Stock of the acquisition vehicle or
vehicles that are used to consummate such purchase). Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent or Borrower at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 16.12; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. The Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property.

 



-112-

 

 

(b)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by Borrower or is cared for, protected, or insured or has been encumbered, or
that Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

 

16.13      Restrictions on Actions by Lenders; Sharing of Payments

 

(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

 



-113-

 

 

(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

16.14      Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

 

16.15      Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer or
internal transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 

16.16      Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

16.17      Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 



-114-

 

 

(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report”) prepared by or at the request of Agent, and Agent shall
so furnish each Lender with such Reports,

 

(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and will rely significantly upon the Books, as well as on representations of
Borrower’s personnel,

 

(d)           agrees to keep all Reports and other material, non-public
information regarding Borrower and its operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with Section
17.9, and

 

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

16.18      Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 



-115-

 

 

17.          GENERAL PROVISIONS.

 

17.1        Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

 

17.2        Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3        Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4        Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

17.5        Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so. Borrower acknowledges and agrees that no Bank Product Provider has committed
to provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

 



-116-

 

 

17.6        Debtor-Creditor Relationship. The relationship between the Lenders
and Agent, on the one hand, and Borrower, on the other hand, is solely that of
creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to Borrower arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Borrower, on the other hand, by virtue of
any Loan Document or any transaction contemplated therein.

 

17.7        Counterparts; Electronic Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

17.8        Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by Borrower or any Guarantor or the transfer to the
Lender Group of any property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrower or
such Guarantor automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.

 



-117-

 

 

17.9        Confidentiality.

 

(a)           Agent and the Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrower and its Affiliates, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than Borrower, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause (ix)
with respect to litigation involving any Person (other than Borrower, Agent, any
Lender, any of their respective Affiliates, or their respective counsel), the
disclosing party agrees to provide Borrower with prior written notice thereof,
and (x) in connection with, and to the extent reasonably necessary for, the
exercise of any secured creditor remedy under this Agreement or under any other
Loan Document.

 



-118-

 

 

(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide customary information concerning the terms and conditions of
this Agreement and the other Loan Documents to loan syndication and pricing
reporting services, and (ii) use the name, logos, and other insignia of Borrower
and Horizon and the total Commitments provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of Agent;
provided, however, that Agent must first provide Horizon with an opportunity to
review and approve any such use. Anything in this Agreement to the contrary
notwithstanding, Borrower, Horizon and Horizon Management may use the name,
logos, and other insignia of Agent and members of the Lender Group, along with
the total Commitments provided hereunder, in any “tombstone” or comparable
advertising, on its website or in other marketing materials of Borrower, Horizon
or Horizon Management; provided, however, that Borrower, Horizon or Horizon
Management, as the case may be, must first provide Agent and each member of the
Lender Group with an opportunity to review and approve any such use.

 

17.10      Lender Group Expenses. Borrower agrees to pay the Lender Group
Expenses on the earlier of (a) the first day of the month following the date on
which such Lender Group Expenses were first incurred or (b) the date on which
demand therefor is made by Agent. Borrower agrees that its obligations contained
in this Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

 

17.11      Survival. All representations and warranties made by Borrower or its
Affiliates in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.

 

17.12      Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct (a)
Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for Borrower and its Affiliates and (b) OFAC/PEP searches and customary
individual background checks for the senior management and key principals of
Borrower and its Affiliates, and Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Expenses hereunder and be for
the account of Borrower.

 



-119-

 

 

17.13      Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

[Remainder of page intentionally left blank; signature pages follow]

 



-120-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  HORIZON CREDIT II LLC,   a Delaware limited liability company, as Borrower    
      By:   Name:  Robert D. Pomeroy, Jr.   Title:    Chief Executive Officer  
    KEY EQUIPMENT FINANCE INC.,   as Agent and as a Lender           By:   Name:
  Title:

 

 

SIGNATURE PAGE TO

LOAN AND SECURITY AGREEMENT



 

 

 

Schedule A-1

 

Approved Third-Party Lenders

 

 

1.Comerica Bank

 

2.Silicon Valley Bank

 

3.Western Alliance Bank

 

4.Square 1 Bank and its affiliates

 

5.Fortress Investment Group LLC and its affiliates

 

6.Hercules Technology Growth Capital

 

7.MidCap Financial LLC

 

8.NXT Capital Venture Finance

 

9.Orix Venture Finance and its affiliates

 

10.Oxford Finance LLC

 

11.Western Technology Investment

 

12.City National Bank

 

13.Pearl Street Technology Finance LP and its Affiliates

 



 

 

 

Schedule A-2

 

Approved Third-Party Originators

 

1.Comerica Bank

 

2.Silicon Valley Bank

 

3.Western Alliance Bank

 

4.Square 1 Bank and its affiliates

 

5.Fortress Investment Group LLC and its affiliates

 

6.Hercules Technology Growth Capital

 

7.MidCap Financial LLC

 

8.NXT Capital Venture Finance

 

9.Orix Venture Finance and its affiliates

 

10.Oxford Finance LLC

 

11.Western Technology Investment

 

12.City National Bank

 

13.Horizon Technology Finance Management LLC

 



 

 

 

Schedule A-3

 

Approved Senior Revolving Lenders

 

 

1. Comerica Bank     2. Silicon Valley Bank     3. Western Alliance Bank     4.
Square 1 Bank and its affiliates     5. City National Bank

 



 

 

 

Schedule C-1

Commitments

 

(as of Amendment No. 3Restatement Effective Date)

 

Lender Commitment Key Equipment Finance Inc. $75,000,000 State Bank and Trust
Company (successor by merger to AloStar Bank of Commerce)Hitachi Capital America
Corp. $20,000,000 MUFG Union Bank, N.A. $30,000,000     All Lenders $125,000,000

 



 

 

 

Schedule P-1

 

Permitted Liens

 

 

None.

 



 

 

 

Schedule R-1

 

Required Asset Documents

 

For all Notes Receivable:

 

With respect to each Note Receivable that Borrower proposes to be treated as an
Eligible Note Receivable (except for those Notes Receivable in which Borrower
has only a participation interest) the documents set forth in Part A of Appendix
I attached hereto, including:

 

1.       either (a) the original promissory note evidencing such Note
Receivable, duly executed by the applicable Account Debtor as maker and payable
to the order of the agent or the original lender who funded such Note
Receivable, together with (i) originals of all assignments or endorsements to
make such Note Receivable now payable to the order of Borrower, and (ii) an
allonge endorsing such Note Receivable, executed by Borrower in blank, or (b) a
certificate executed by an Authorized Person of the Borrower certifying that
there is no promissory note or other instrument evidencing such Note Receivable,
and the identity of the initial lender or agent, as applicable, together with an
original assumption and assignment agreement transferring to Borrower all of the
rights and obligations with respect to such Note Receivable;

 

2.       the originals of any warrants or instruments evidencing any other
equity interests issued in connection with such Note Receivable, together with
(a) originals of all assignments or stock powers necessary to transfer all of
such warrants or other equity interests to Borrower, and (b) an original
assignment or stock power with respect to each such warrant or other equity
interest, executed by Borrower in blank; provided, that if any such warrants or
instruments need to be returned to the issuer to be registered and reissued in
the name of Borrower, then Borrower shall deliver (a) PDF copies of such
warrants or instruments and the re-registration request transmitted to the
issuer, and (b) within forty-five (45) days after the transfer to Borrower of
the related Note Receivable, the original replacement warrants or instruments
issued in the name of Borrower, together with an original assignment or stock
power with respect to each such warrant or other equity interest, executed by
Borrower in blank; provided, further, that if the issuer of such warrant or
other equity interest refuses to register the transfer thereof to Borrower
because such warrant or other equity interest is subject at that time to a
lock-up agreement that prohibits the transfer to Borrower of such warrant or
other equity interest, then Borrower shall promptly notify the Collateral
Custodian and Agent of such fact in writing and shall deliver the original
replacement warrant or instrument issued in the name of Borrower, together with
an original assignment or stock power with respect to each such warrant or other
equity interest, executed by Borrower in blank, within five (5) Business Days
after Borrower's receipt of the replacement warrant or instrument;

 

3.       with respect to loans where Borrower is the sole lender or any agented
lending transaction where Borrower is the sole lender, copies of (i) the
applicable loan agreement, (ii) the applicable security agreement and (iii) the
applicable intercreditor agreement, if any, together with originals or copies of
the primary financing documents related thereto as identified by the Servicer;

 



 

 

 

4.       with respect to any syndicated agented lending transaction where
Borrower is not the agent, a copy of (i) the applicable loan agreement, (ii) the
applicable security agreement and (iii) the applicable intercreditor agreement
if any and any other underlying loan documents (if any) received by Borrower or
the Servicer; and

 

5.       copies of file-stamped UCC financing statement(s) naming the applicable
Account Debtor as the debtor, and the agent or the original lender who funded
such Note Receivable as secured party, and unless the agent or original lender
is continuing to act as the collateral agent for Borrower, file-stamped
copy(ies) of (a) UCC amendment(s) evidencing the ultimate assignment of the
secured party’s interest under such UCC financing statement(s) to Borrower, or
(b) UCC financing statements naming Borrower as a secured party.

 

 

 

For those Notes Receivable in which Borrower has only a participation interest:

 

With respect to each Note Receivable in which Borrower has only a participation
interest, the documents set forth in Part B of Appendix I attached hereto,
including:

 

6.       an original or copy of the participation agreement between Borrower and
the lead lender, together with a copies of all underlying loan documents
required to be obtained or reviewed with respect to such participation in
accordance with the Required Procedures

 



 

 

 

Appendix I

To

Schedule R-1

 

 

Horizon credit II LLC

Required Asset document Checklist

 

Horizon credit II LLC

Required Asset Document Checklist

 

 

Account Debtor Name:   File #:             Original Closing Date:   of File
Submission:

 

 

       A.     Direct Loan   Delivered  (Check Applicable Box) Yes No Not
Applicable 1.       Note, together with (i) assignment or endorsement to make
payable to the order of borrower and (ii) allonge endorsing such note in blank
(or certificate of an authorized person of borrower certifying that there is no
note, together with assumption and assignment agreement transferring to
borrower)       2.       Loan and Security Agreement (please caption underlying
agreement)       3.       Warrant, together with any requisite assignment      
4.       UCC Financing Statement, including UCC-3 showing Borrower as additional
secured party  (Identify Jurisdiction(s) of Filing(s) here:
________________________________)       5.       Intercreditor Agreement (please
caption underlying agreement) , if applicable       6.       Other Primary
Financing Documents, if Any (Please Caption Each Primary Financing Document
provided, including any other Collateral or credit Enhancement documents, if
any)      

 



 

 

 

        B.      Participation in Loan   Delivered  (Check Applicable Box) Yes No
Not Applicable 1.       Participation Agreement       2.       Participation
Certificate       3.       Warrant/Copy of Warrant       4.        Copy of Note
      5.       Copy of Loan and Security Agreement       6.       Copy of Lead
Lender’s UCC-1 Financing Statement       7.       Copy of Intercreditor
Agreement, if applicable       8.       Other Underlying Loan Documents, if any
(Please Caption Each Underlying Loan Document provided, including any other
Collateral or credit Enhancement documents, if any)      

 

 

 

 

  Servicer Signoff:         Authorized Person

 



 

 

 

Schedule 2.6(a)

 

Cash Management Banks

 

 

For a period not to exceed 90 days from the Restatement Effective Date, Wells
Fargo, N.A.

 

At all times from and after the Restatement Effective Date, Key Bank National
Association

 



 

 

 

Schedule 5.4

 

Locations of Collateral

 

312 Farmington Avenue

Farmington, CT 06032

 



 

 

 

Schedule 5.6(a)

 

Jurisdictions of Organization

 

 

Entity Jurisdiction of Organization

Horizon Credit II LLC

 

Delaware

Horizon Technology Finance Corporation

 

Delaware

Horizon Technology Finance Management LLC

 

Delaware Compass Horizon Funding Company LLC (wholly owned subsidiary of Horizon
Technology Finance Corporation) Delaware Horizon Credit I LLC (wholly owned
subsidiary of Compass Horizon Funding Company LLC) Delaware Longview SBIC GP LLC
(wholly owned subsidiary of Horizon Technology Finance Corporation) Delaware
Longview SBIC LP (Horizon Technology Finance Corporation is the LP and Longview
GP is the GP) Delaware Horizon Credit III LLC (wholly owned subsidiary of
Horizon Technology Finance Corporation) Delaware Horizon Funding 2013-1 LLC
(wholly owned subsidiary of Horizon Technology Finance Corporation) Delaware
Horizon Funding Trust 2013-1 Delaware Trust

 



 

 

 

Schedule 5.6(b)

 

Chief Executive Offices

 

 

Name of Entity Chief Executive Office

Horizon Credit II LLC

 

312 Farmington Avenue

Farmington, CT 06032

Horizon Technology Finance Corporation

 

312 Farmington Avenue

Farmington, CT 06032

Horizon Technology Finance Management LLC 

312 Farmington Avenue

Farmington, CT 06032

Compass Horizon Funding Company LLC

312 Farmington Avenue

Farmington, CT 06032

Horizon Credit I LLC

312 Farmington Avenue

Farmington, CT 06032

Longview SBIC GP LLC

312 Farmington Avenue

Farmington, CT 06032

Longview SBIC LP

312 Farmington Avenue

Farmington, CT 06032

Horizon Credit III LLC

 

312 Farmington Avenue

Farmington, CT 06032

Horizon Funding 2013-1 LLC

312 Farmington Avenue

Farmington, CT 06032

Horizon Funding Trust 2013-1

312 Farmington Avenue

Farmington, CT 06032

 



 

 

 

Schedule 5.6(c)

 

Organizational Identification Numbers

 

 

Name of Entity Organizational Identification Number Federal Employer
Identification number

Horizon Credit II LLC

 

5003371

 

45-2635168

Horizon Technology Finance Corporation 

4793922 27-2114934

Horizon Technology Finance Management LLC 

4493269 26-2066279 Compass Horizon Funding Company LLC 4493270 26-1971727
Horizon Credit I LLC 4493271 26-1971831 Longview SBIC GP LLC 4939368 27-4974088
Longview SBIC LP 4939375 27-4974842 Horizon Credit III LLC 5159711 61-1685238
Horizon Funding 2013-1 LLC 5347548 38-3910608

 



 

 

 

Schedule 5.6(d)

 

Commercial Tort Claims

 

None.

 



 

 

 

Schedule 5.7(b)

 

Capitalization of Borrower and Horizon

 

 

Horizon Credit II LLC is a wholly owned subsidiary of Horizon Technology Finance
Corporation having one class of membership interests, which grants the holder
thereof the right to manage the day to day operation of the entity.

 

Horizon Technology Finance Corporation (“HRZN”) is a publicly traded company
whose stock trades on the NASDAQ Global Market under the symbol “HRZN”. HRZN has
two (2) classes of authorized shares – common and preferred. The common shares
are entitled to one vote per share for all matters submitted to a vote of its
stockholders. The common shares are also entitled to proportionately receive
dividends payable either in cash, property or shares, if and when declared by
HRZN’s board of directors. There are no preferred shares of HRZN issued and
outstanding as of the date hereof.

 



 

 

 

Schedule 5.7(c)

 

Capitalization of Horizon’s Subsidiaries

 

 

 

 

Horizon’s Subsidiaries

 

 

 

Jurisdiction of Organization

 

 

Number of Shares of Common and Preferred Stock Authorized

 

Number and Percentage of Outstanding Shares Owned Directly and Indirectly by
HRZN 

Horizon Credit II LLC Delaware N/A 100% of all membership interests Horizon
Credit I LLC Delaware N/A 100% of all membership interests Compass Horizon
Funding Company LLC Delaware N/A 100% of all membership interests Longview SBIC
LP Delaware N/A 100% of all partnership interests Longview SBIC GP LLC Delaware
N/A 100% of all membership interests Horizon Credit III LLC Delaware N/A 100% of
all membership interests Horizon Funding 2013-1 LLC Delaware N/A 100% of all
membership interests

 



 

 

 

Schedule 5.9

 

Litigation

 

 

None.

 



 

 

 

Schedule 5.13

 

Environmental Matters

 

 

None.

 



 

 

 

Schedule 5.15

 

Intellectual Property

 

 

None.

 



 

 

 

Schedule 5.17

 

Deposit Accounts and Securities Accounts

 

 

1.For a period of time not to exceed 90 days from the Restatement Effective
Date, each of the following Deposit Accounts, and thereafter, each Deposit
Account approved by the Agent in its reasonable discretion:

 

a.Horizon Credit II Depository Account – Account Number 4122183346

(the “Collection Account”)

 

b.Horizon Credit II LLC Master Operating Account – Account Number 4122183338

(the “Designated Account”)

 

c.Horizon Credit II LLC Wire Disbursements – Account Number 412218336

 

d.Horizon Credit II – Account Number 4122183353

 

2.Each of the following Securities Accounts, and each Securities Account
hereafter approved by the Agent in its reasonable discretion:

 

a.Securities Account at Morgan Stanley, Account Number B2-13750

 

 



 

 

 

Schedule 5.19

 

Permitted Indebtedness

 

 

None.

 



 

 

 

Schedule 5.22

 

Licenses, Franchises, Consents and Approvals

 

 

Finance Lender License issued to Horizon Technology Finance Management LLC
(listing its California location) on March 24, 2009 by the State of California
Department of Corporations having File Number 605 4153.

 

Finance Lender License issued to Horizon Technology Finance Management LLC
(listing its Connecticut location) on January 27, 2009 by the State of
California Department of Corporations having File Number 603 H050. 

Finance Lender License issued to Horizon Technology Finance LLC (listing its
California location), on October 28, 2005 by the State of California Department
of Corporations having File Number 605 3186.

 

Finance Lender License issued to Horizon Technology Finance LLC (listing its
Connecticut location), on October 28, 2005 by the State of California Department
of Corporations having File Number 603 B074.

 



 

 